Exhibit 10.1

ALLIED NEVADA GOLD CORP.
as Borrower
and
THE BANK OF NOVA SCOTIA
as Lead Arranger, Bookrunner and Administrative Agent
and
THE BANK OF NOVA SCOTIA
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Collateral Agents
and
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO


THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 8, 2014
[a9894034.gif]
Fasken Martineau DuMoulin LLP
Toronto, Ontario









Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
Article 1 INTERPRETATION
1


1.1
Defined Terms
1


1.2
Other Usages
24


1.3
Plural and Singular
24


1.4
Headings
24


1.5
Currency
24


1.6
Applicable Law
24


1.7
Time of the Essence
24


1.8
Non-Banking Days
24


1.9
Consents and Approvals
25


1.10
Amount of Credit
25


1.11
Schedules
25


1.12
Extension of Credit
25


1.13
Accounting Terms – GAAP
25


1.14
Rule of Construction
25


1.15
Successors and Permitted Assigns of Parties
25


1.16
Meaning of Include
25


Article 2 CREDIT FACILITY
25


2.1
Establishment of Credit Facility
25


2.2
Lenders’ Commitments
25


2.3
Reduction of Credit Facility
27


2.4
Termination of Credit Facility
27


Article 3 GENERAL PROVISIONS RELATING TO CREDITS
28


3.1
Types of Credit Availments
28


3.2
Funding of Loans
28


3.3
Failure of Lender to Fund Loan
28


3.4
Timing of Credit Availments
29


3.5
Inability to Fund LIBOR Loan in the United States
29


3.6
Time and Place of Payments
29


3.7
Remittance of Payments
30


3.8
Evidence of Indebtedness
30


3.9
General Provisions Relating to All Letters
30


3.10
Notice Periods
32


3.11
Administrative Agent’s Discretion to Allocate
32


3.12
Cost of Funds
32


Article 4 DRAWDOWNS
33


4.1
Drawdown Notice
33


Article 5 ROLLOVERS
33


5.1
LIBOR Loans
33


5.2
Rollover Notice
33


5.3
Rollover by Lenders
34




 
i
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Article 6 CONVERSIONS
34


6.1
Converting Loan to Other Type of Loan
34


6.2
Conversion Notice
34


6.3
Absence of Notice
34


6.4
Conversion by Lenders
34


Article 7 INTEREST AND FEES
34


7.1
Interest Rates
34


7.2
Calculation and Payment of Interest
35


7.3
General Interest Rules
35


7.4
Selection of Interest Periods
35


7.5
Standby Fees
36


7.6
Letter Fees
36


Article 8 RESERVE, CAPITAL, INDEMNITY AND TAX PROVISIONS
36


8.1
Conditions of Credit
36


8.2
Change of Circumstances
36


8.3
Failure to Fund as a Result of Change of Circumstances
37


8.4
Indemnity Relating to Credits
38


8.5
Indemnity for Transactional and Environmental Liability
38


8.6
Gross-Up for Taxes
39


Article 9 REPAYMENTS AND PREPAYMENTS
42


9.1
Repayment of Credit Facility
42


9.2
Voluntary Prepayments under Credit Facility
42


9.3
Prepayment Notice
42


9.4
Reimbursement or Conversion on Presentation of Letters
42


9.5
Letters Subject to an Order
43


9.6
Currency of Repayment
43


9.7
Repayment of Credit Excess; Repayment with Proceeds of Asset Dispositions
43


Article 10 REPRESENTATIONS AND WARRANTIES
44


10.1
Representations and Warranties
44


10.2
Survival of Representations and Warranties
49


Article 11 COVENANTS
49


11.1
Affirmative Covenants
49


11.2
Restrictive Covenants
57


11.3
Performance of Covenants by Administrative Agent
59


Article 12 CONDITIONS PRECEDENT TO OBTAINING CREDIT
59


12.1
Conditions Precedent to All Credit
59


12.2
Conditions Precedent to Effectiveness of Agreement
59


12.3
Confirmation of Satisfaction of Conditions Precedent
61


12.4
Waiver
61


Article 13 DEFAULT AND REMEDIES
61


13.1
Events of Default
61


13.2
Refund of Overpayments
63


13.3
Remedies Cumulative
64




 
ii
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

13.4
Set-Off
64


Article 14 THE ADMINISTRATIVE AGENT; EACH CO-COLLATERAL AGENT
64


14.1
Appointment and Authorization of Administrative Agent and Each Co-Collateral
Agent
64


14.2
Interest Holders
65


14.3
Consultation with Counsel
65


14.4
Documents
65


14.5
Administrative Agent and Each Co-Collateral Agent as Finance Party; Bank Product
Providers and Qualified Risk Management Lenders
65


14.6
Responsibility of Administrative Agent and Each Co-Collateral Agent
66


14.7
Action by Administrative Agent or a Co-Collateral Agent
66


14.8
Notice of Events of Default
66


14.9
Responsibility Disclaimed
67


14.10
Indemnification
67


14.11
Credit Decision
67


14.12
Successor Administrative Agent and Co-Collateral Agent
67


14.13
Delegation by Administrative Agent or Any Co-Collateral Agent
68


14.14
Waivers and Amendments
68


14.15
Determination by Administrative Agent Conclusive and Binding
69


14.16
Adjustments among Lenders after Acceleration
70


14.17
Redistribution of Payment
70


14.18
Distribution of Notices
71


14.19
Other Security Not Permitted
71


14.20
Discharge of Security
71


14.21
Determination of Exposures
71


14.22
Decision to Enforce Security
71


14.23
Enforcement
72


14.24
Application of Cash Proceeds of Realization
72


14.25
Survival
72


Article 15 MISCELLANEOUS
73


15.1
Notices
73


15.2
Severability
73


15.3
Counterparts
73


15.4
Successors and Assigns
73


15.5
Assignment
73


15.6
Entire Agreement
74


15.7
Further Assurances
75


15.8
Judgment Currency
75


15.9
Waivers of Jury Trial
75


15.10
Consultant
75


15.11
USA Patriot Act
76


SCHEDULE A LENDERS AND INDIVIDUAL COMMITMENTS
 
SCHEDULE B COMPLIANCE CERTIFICATE
 
SCHEDULE C FORM OF ASSIGNMENT
 


 
iii
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE D FORM OF DRAWDOWN NOTICE
 
SCHEDULE E FORM OF ROLLOVER NOTICE
 
SCHEDULE F FORM OF CONVERSION NOTICE
 
SCHEDULE G CORPORATE STRUCTURE
 
SCHEDULE H SECURITY DOCUMENTS
 
SCHEDULE I QUALIFIED AFFILIATE INSTRUMENT OF ADHESION
 
SCHEDULE J BORROWING BASE CERTIFICATE
 
SCHEDULE K EXCLUDED SUBSIDIARIES
 
SCHEDULE L REIMBURSEMENT INSTRUMENT
 
SCHEDULE M LOCATIONS
 
SCHEDULE N LEACH PAD ROLLFORWARD AND NRV REPORT
 


 
iv
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 8, 2014 between
Allied Nevada Gold Corp., a corporation incorporated under the laws of the State
of Delaware (the “Borrower”), the lending institutions from time to time parties
hereto as Lenders (each, a “Lender” and, collectively, the “Lenders”) and The
Bank of Nova Scotia, as Administrative Agent.
WHEREAS the Borrower, the Administrative Agent and certain lenders entered into
a second amended and restated credit agreement dated as of December 27, 2013 (as
amended to the date hereof, the “Existing Credit Agreement”);
AND WHEREAS the parties hereto wish to amend and restate the Existing Credit
Agreement upon the term set forth herein;
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto covenant and agree as follows:


ARTICLE 1
INTERPRETATION
1.1
Defined Terms

The following defined terms shall for all purposes of this agreement, or any
amendment, substitution, supplement, replacement, restatement or addition
hereto, have the following respective meanings unless the context otherwise
specifies or requires or unless otherwise defined herein:
“Acceptable Commitment” shall have the meaning ascribed thereto in
Section 9.7(b).
“Acquisition” means:
(a)if the acquisition is a share purchase, the Borrower shall Control the entity
being acquired immediately following the completion of such acquisition but not
before; or
(b)if the acquisition is an asset purchase, all or substantially all of the
assets of the vendor (or of a division or unit of the vendor) are being
acquired.
“Additional Assets” has the meaning specified therefor in the High Yield
Indenture.
“Additional Guarantor” means any direct or indirect wholly-owned Subsidiary of
the Borrower (other than an Excluded Subsidiary) which has become a Guarantor
pursuant to Section 11.1(x).
“Adjusted EBITDA” means, at any particular time, the Borrower’s consolidated
EBITDA minus any EBITDA for such period attributable to (a) each Excluded
Subsidiary and (b) any Person not constituting a Subsidiary of the Borrower but
who is consolidated in the Borrower’s financial statements in accordance with
GAAP.
“Adjusted Total Assets” means, at any particular time, the Borrower’s
consolidated Total Assets minus any Total Assets for such period attributable to
(a) each Excluded Subsidiary and (b) any Person not constituting a Subsidiary of
the Borrower but who is consolidated in the Borrower’s financial statements in
accordance with GAAP.
“Administrative Agent” means BNS, in its capacity as administrative agent of the
Lenders, and any successor thereto pursuant to Section 14.12.
“Administrative Agent’s Branch of Account” means 720 King Street W., Second
Floor, Toronto, Ontario M5V 2T3
“Affiliate” means an affiliated body corporate and, for the purposes of this
agreement, (a) one body corporate is affiliated with another body corporate if
one such body corporate is the Subsidiary of the other or both are Subsidiaries
of the same body corporate or each of them is Controlled by the same Person and
(b) if two bodies corporate are affiliated with the same body corporate at the
same

 
1
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

time, they are deemed to be affiliated with each other; for greater certainty
for the purposes of this definition, “body corporate” shall include a chartered
bank.
“Allied VGH” means Allied VGH Inc., a corporation incorporated under the laws of
Nevada.
“Alternate Base Rate Canada” means, at any particular time, the variable rate of
interest per annum, calculated on the basis of a year of 365 or 366 days, as the
case may be, which is equal to the greater of (a) the Base Rate Canada at such
time, (b) the aggregate of (i) the Federal Funds Effective Rate at such time and
(ii) ½ of 1% per annum and (c) LIBOR (which rate shall be calculated based upon
an interest period of 1 month and shall be determined on a daily basis) plus
1.00%.
“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice, request,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Official Body; in each case having the force of law and binding on or
affecting the Person referred to in the context in which the term is used or
binding on or affecting the property of such Person.
“Asset Disposition” has the meaning specified therefor in the High Yield
Indenture.
“Available Credit” means, at any particular time and with respect to the Credit
Facility, the amount, if any, by which the Total Commitment Amount at such time
exceeds the amount of credit extensions outstanding under the Credit Facility at
such time.
“Banking Day” means (a) any day, other than Saturday and Sunday, on which banks
generally are open for business in Reno, Nevada, Toronto, Ontario, New York, New
York and London, England and (b) when used in respect of LIBOR Loans, means any
such day which is also a day on which banks generally are open for business in
London, England and on which transactions can be carried on in the London
interbank market.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, or (e) Cash Management
Services.
“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
“Bank Product Provider” means any Lender or any of its Affiliates; provided that
if, at any time, a Lender ceases to be a Lender under this agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Secured Obligations.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Administrative Agent or any Co-Collateral Agent deems necessary or
appropriate in its Permitted Discretion to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries under Bank Product Agreements) in respect of Bank Product
Agreements in effect as of such date of determination. Upon the determination by
any Co-Collateral Agent in its Permitted Discretion that a Bank Product Reserve
should be established or modified, such Co-Collateral Agent shall notify the
Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Bank Product Reserve, in all cases subject to the
provisions of Sections 2.2(b) and 2.2(c).
“Base Rate Canada” means the variable rate of interest per annum determined by
the Administrative Agent from time to time as its base rate for United States
dollar loans made by the

 
2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent in Canada from time to time, being a variable per annum
reference rate of interest adjusted automatically upon change by the
Administrative Agent, calculated on the basis of a year of 365 or 366 days, as
the case may be.
“Base Rate Loan” means monies lent by the Lenders to the Borrower hereunder and
upon which interest accrues at a rate referable to the Alternate Base Rate
Canada.
“BNS” means The Bank of Nova Scotia.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    80% of the Gross Value of Eligible Gold as of such date, plus
(b)    80% of the Gross Value of Eligible Silver as of such date, plus
(c)    80% of the Incremental Value of Hedged Gold as of such date, minus
(c)    80% of the sum of Processing and Selling Costs and Selling Taxes as of
such date, minus
(d)    the aggregate amount of reserves, if any, established by Administrative
Agent or any Co-Collateral Agent under Section 2.2(b) of this agreement.
“Borrowing Base Certificate” means a certificate of a senior financial officer
of the Borrower in the form of Schedule J hereto certifying the Borrowing Base
as of the last day of each month or week (as the case may be), attaching the
calculation thereof.
“Branch of Account” means the main branch of the Administrative Agent located at
Scotia Plaza, 44 King Street West, Toronto, Ontario, or such other branch of the
Administrative Agent located in Canada or the United States as the Borrower and
the Administrative Agent may agree upon.
“Calculation Date” means each March 31, June 30, September 30 and December 31
falling after the date of this agreement whereby the Borrower calculates the
Reserve Tail, Tangible Net Worth and the Current Ratio as of such relevant date.
“Capital Expenditures” means, for any particular period, those expenditures of
the Borrower on a consolidated basis which would, in accordance with GAAP, be
considered capital expenditures of the Borrower for such period.
“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed and including, without limitation, equipment)
by that Person as lessee that, in conformity with GAAP, is, or is required to
be, accounted for as a finance lease obligation on the balance sheet of that
Person.
“Capital Reorganization” means any change in the issued and outstanding Shares
of a Company.
“Cash” means, at any particular time, cash and Cash Equivalents of the Borrower
determined on a consolidated basis at such time.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the governments of Australia, the United States or Canada or any
agency or instrumentality thereof with maturities of 12 months or less from the
date of acquisition, (b) certificates of deposit, time deposits and eurodollar
time deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank incorporated in Australia, the
United States or Canada having capital and surplus in excess of $500,000,000 or
any other commercial bank having a rating of at least A3 (Moody’s) or A- (S&P),
(c) repurchase obligations for underlying securities of the types described in
clauses (a) and (b) entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) investment funds investing at
least 95% of their assets in securities of the types described in clauses (a) to
(c) above and (e) readily marketable direct obligations issued by Australia, the
United States or Canada or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s, or S&P with
maturities of 24 months or less from the date of acquisition.

 
3
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“Cash Proceeds of Realization” means the aggregate of (a) all Proceeds of
Realization in the form of cash and (b) all cash proceeds of the sale or
disposition of non-cash Proceeds of Realization, in each case expressed in
United States dollars.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 of the United States, as amended by the Superfund
Amendments and Reauthorization Act and as further amended from time to time, and
any successor statute and including all regulations issued under all such
statutes.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law, (b)
any change in any Applicable Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
Applicable Law by any Official Body.
“Change of Control” means and shall be deemed to have occurred if (a) any Person
or group of Persons “acting jointly or in concert” (as contemplated by the
Securities Act (Ontario)), shall at any time have acquired (i) direct or
indirect beneficial ownership of Shares of the Borrower having attributed to it
50% or more of the outstanding votes attached to all of the issued and
outstanding Voting Shares of the Borrower or (ii) the right or the ability by
voting power, contract or otherwise to elect or designate for election a
majority of the directors of the Borrower; or (b) the occurrence of any “Change
of Control” as defined in the High Yield Indenture.    
“Closing Date” means the date of this agreement.
“Co-Collateral Agents” means, collectively, BNS and Wells Fargo, acting in their
capacity as co-collateral agents, each for its own benefit and the benefit of
the other Secured Parties, or any successor co-collateral agent.
“Code” means the Internal Revenue Code of 1986 of the United States, as amended
from time to time, and any successor statute and including all regulations
issued under all such statutes.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgment agreement of any lessor, warehouseman, processor, consignee, or
other Peron in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ gold in the form of doré bars, in each case,
in form and substance reasonable satisfactory to Administrative Agent and each
Co-Collateral Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” means, collectively, the Borrower and each Subsidiary of the
Borrower and “Company” means any one of the Companies.
“Consultant” means any independent engineer, technical consultant, auditor
and/or advisor from time to time retained by the Administrative Agent or any
Co-Collateral Agent, in each case, for the benefit of the Lenders, for the
purpose of, inter alia, verifying the Borrowing Base, any Leach Pad Rollforward
and NRV Report, and/or technical performance and functioning of the Hycroft
Mine.
“Control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting equity, by contract or otherwise and “Controlled” shall have
a similar meaning.

 
4
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by an Obligor
or one of its Subsidiaries, the Administrative Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).
“Controlled Account” shall have the meaning ascribed thereto in
Section 11.1(bb)(i).
“Controlled Account Bank” shall have the meaning ascribed thereto in
Section 11.1(bb)(i).
“Conversion Notice” shall have the meaning ascribed thereto in Section 6.2.
“Corporate Reorganization” means any change in the legal existence of any
Company (other than a Capital Reorganization) including by way of amalgamation,
merger, winding up, continuance or plan of arrangement.
“Credit Documents” means this Agreement, the Guarantees, the Fee Letter, the
Security Documents, each Postponement and Subordination Undertaking, the
Perfection Certificates and all instruments and agreements executed and
delivered by the Obligors in favour of any one or more of the Finance Parties
from time to time in connection with this agreement or any other Credit Document
and any confirmation of obligations under any such Credit Documents executed and
delivered by any such Company, but specifically excluding the Bank Product
Agreements, Qualified Risk Management Agreements and any other Risk Management
Agreements.
“Credit Excess” means, as at a particular date, the amount, if any, by which the
amount of credit outstanding under the Credit Facility as at the close of
business on such date exceeds the lesser of (a) the Total Commitment Amount as
at the close of business on such date or (b) the Borrowing Base on such date.
“Credit Facility” means the revolving credit facility established by the Lenders
in favour of the Borrower pursuant to Sections 2.1 and 2.2.
“Credit Facility Repayment Date” means the date on which all Secured Obligations
owing by the Obligors to the Finance Parties or any of them, or remaining unpaid
to the Finance Parties or any of them, under the Credit Agreement have been
satisfied in full and the Credit Facility has terminated pursuant to
Section 2.4.
“Current Assets” means, at any particular time, the current assets of the
Borrower determined on a consolidated basis in accordance with GAAP.
“Current Liabilities” means, at any particular time, the current liabilities of
the Borrower determined on a consolidated basis in accordance with GAAP,
excluding the Indebtedness of the Borrower under the Credit Facility.
“Current Ratio” means, at any particular time, the ratio of the Current Assets
at such time to Current Liabilities at such time.
“Default” means any event which is or which, with the passage of time, the
giving of notice or both, would be an Event of Default.
“Deposit Account” means any deposit account (as that term is defined in the
UCC).
“Derivative Exposure” in relation to any Person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount which would be
payable by the relevant party to that counterparty, or by that counterparty to
the relevant party, as the case may be, pursuant to all Risk Management
Agreements entered into between them and in effect at that time if the
transactions governed thereby were to be terminated as the result of the early
termination thereof (other than, with respect to the Borrower, amounts payable
by Borrower to the Exiting Hedge Banks under the Risk Management Agreements in
effect on the Closing Date to which such Exiting Hedge Banks are a party to the
extent that 100% of such amounts payable by Borrower are cash collateralized or
collateralized with Financial Letters). If the Derivative Exposure would be
payable by the

 
5
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

relevant party to the counterparty of the relevant party at the relevant time of
determination, it is referred to herein as “Out-of-the-Money Derivative
Exposure”.
“Designated Account” means, with respect to transactions in a particular
currency for the Borrower, the account of the Borrower maintained by the
Administrative Agent at the Branch of Account for the purposes of transactions
in such currency under this Agreement.
“Distribution” means:
(c)the declaration, payment or setting aside for payment of any dividend or
other distribution on or in respect of any shares in the capital of the
Borrower, other than a dividend declared, paid or set aside for payment by the
Borrower which is payable in shares of the Borrower;
(d)the redemption, retraction, purchase, retirement or other acquisition, in
whole or in part, of any shares in the capital of the Borrower or any
securities, instruments or contractual rights capable of being converted into,
exchanged or exercised for shares in the capital of the Borrower, including,
without limitation, options, warrants, conversion or exchange privileges and
similar rights; and
(e)the payment or prepayment of interest or the repayment or prepayment of
principal with respect to the High Yield Indebtedness and any consolidated
Indebtedness of the Borrower which is subordinated to the Secured Obligations.
“$” denotes U.S. dollars.
“Draft” means any draft, bill of exchange, receipt, acceptance, demand or other
request for payment drawn or issued under or in respect of a Letter.
“Drawdown Notice” shall have the meaning ascribed thereto in Section 4.1.
“EBITDA” means, for any particular Fiscal Quarter, Net Income of a Person for
such Fiscal Quarter:
(f)plus such Person’s income and mining tax expenses for such Fiscal Quarter;
(g)plus such Person’s Interest Expenses for such Fiscal Quarter;
(h)minus such Person’s Interest Income for such Fiscal Quarter;
(i)minus (to the extent otherwise included) any of such Person’s extraordinary
or unusual gains and unrealized gains for such Fiscal Quarter;
(j)plus (to the extent otherwise deducted) any of such Person’s extraordinary or
unusual losses and unrealized losses for such Fiscal Quarter;
(k)minus (to the extent otherwise included) any gain over book value arising in
favour of such Person on any disposal of any business or asset (not being a
disposal made in the ordinary course of business) during such Fiscal Quarter;
(l)plus (to the extent otherwise deducted) any loss against book value incurred
by such Person on the disposal of any business or asset (not being a disposal
made in the ordinary course of business) during such Fiscal Quarter;
(m)plus (to the extent otherwise deducted) such Person’s depreciation of fixed
assets and amortization of goodwill or intangible assets during such Fiscal
Quarter;
(n)plus (to the extent otherwise deducted) the amount of such Person’s capital
expenditures and other expenditures in respect of exploration activities during
such Fiscal Quarter;
(o)plus (to the extent otherwise deducted) such Person’s other non-cash expenses
deducted in calculating its’ Net Income, including non-cash stock expenses
relating to stock-based compensation, and non-cash unrealized losses incurred in
connection with Risk Management Agreements during such Fiscal Quarter;

 
6
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(p)minus (to the extent otherwise included) any of such Person’s non-cash
unrealized gains incurred in connection with Risk Management Agreements during
such Fiscal Quarter;
(q)minus (to the extent otherwise included) any of such Person’s non-cash gains
from operations held for sale and any foreign exchange gains during such Fiscal
Quarter; and
(r)plus (to the extent otherwise deducted) any of such Person’s non-cash losses
from operations held for sale and any foreign exchange losses during such Fiscal
Quarter;
in the case of each of the above, determined on a consolidated basis in
accordance with GAAP.
The calculation of EBITDA shall be adjusted for non-cash revenues and expenses
of the relevant Person including, without limitation, deferred revenue and the
difference between accrued and cash reclamation costs.
“Eligible Gold” means gold owned by Borrower or Hycroft Resources, that complies
with each of the representations and warranties respecting Eligible Gold made
hereunder, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below. Gold shall not be included in Eligible
Gold if:
(a)    Borrower or Hycroft Resources does not have good and valid title thereto,
(b)    such gold is not on heap leach pads of the Hycroft Mine, not in carbon at
the Hycroft Mine, not in precipitate at Hycroft Mine or not in the form of doré
bars,
(c)    Borrower or Hycroft Resources does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of Borrower or
Hycroft Resources),
(d)    if such gold is in the form of doré bars, (i) it is not located at one of
the locations in the continental United States set forth on Schedule M to the
agreement (or in transit from one such location to another such location), (ii)
it is located on real property leased by Borrower or Hycroft Resources, in a
contract warehouse or in a refinery, in each case, unless it is subject to a
Collateral Access Agreement executed by the lessor, warehouseman or refiner, as
the case may (provided that the foregoing requirement of this clause (ii) shall
not apply for the first 30 days after the Closing Date) and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises, or (iii) it constitutes goods held on consignment, or
(e)    it is not subject to a valid and perfected first priority Lien in favor
of Administrative Agent.
“Eligible Silver” means silver owned by Borrower or Hycroft Resources, that
complies with each of the representations and warranties respecting Eligible
Silver made hereunder, and that is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below. Silver shall not be included
in Eligible Silver if:
(a)    Borrower or Hycroft Resources does not have good and valid title thereto,
(b)    such silver is not on heap leach pads of the Hycroft Mine, not in carbon
at the Hycroft Mine or not in precipitate at Hycroft Mine,
(c)    Borrower or Hycroft Resources does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of Borrower or
Hycroft Resources), or
(d)    it is not subject to a valid and perfected first priority Lien in favor
of Administrative Agent.
“Enforcement Date” means:
(s)the date on which the Administrative Agent notifies the Borrower, pursuant to
Section 13.1, that all Secured Obligations of the Borrower to the Lenders
hereunder have become immediately due and payable or on which such Secured
Obligations automatically become due and payable pursuant to Section 13.1,
whichever occurs first; or
(t)if all Secured Obligations of the Borrower to the Lenders hereunder have been
repaid in full and all Individual Commitments of the Lenders hereunder have
terminated, the date on which

 
7
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

a Qualified Risk Management Lender notifies an Obligor that all Indebtedness of
the Borrower to such Qualified Risk Management Lender under the relevant
Qualified Risk Management Agreement has become immediately due and payable or on
which such Indebtedness automatically becomes due and payable, whichever occurs
first.
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
“Environmental Law” means any Legal Requirement that addresses, is related to or
is otherwise concerned with environmental, health or safety issues, including
any Legal Requirement relating to any emissions, discharges, releases or
threatened releases of Hazardous Materials into the Environment, including
ambient air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, existence, treatment, storage,
disposal, transport, handling, clean-up or control of Hazardous Materials,
including CERCLA, as amended from time to time.
“Equity” means, at any particular time, the amount which would, in accordance
with GAAP, be classified on the consolidated balance sheet of the Borrower at
such time as shareholders’ equity of the Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, as amended from time to time, and any successor statute and including
all regulations issued under all such statutes.
“ERISA Affiliate” shall mean Person that is a member of a group of which the
Borrower is a member and which group is treated as a single employer under
Section 414(b), (c) or (m) of the Code, Section 4001 of ERISA or as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.
“ERISA Companies” means the Borrower and the ERISA Affiliates and “ERISA
Company” means any of the ERISA Companies.
“Event of Default” means any one of the events set forth in Section 13.1.
“Exchange Equivalent” means as of any particular date, with reference to any
amount (the “original amount”) expressed in a particular currency (the “original
currency”), the amount expressed in another currency which would be required to
buy the original amount of the original currency using the quoted spot rates at
which the principal office in New York of the Administrative Agent offers to
provide such other currency in exchange for such original currency at 12:00 noon
(New York time) on such date.
“Excluded Subsidiaries” means, at any particular time, those Subsidiaries of the
Borrower set forth in Schedule K hereto designated from time to time as an
Excluded Subsidiary by the Borrower (as such Schedule K may be updated from time
to time pursuant to Section 11.1(b)(iii)) provided (a) no Subsidiary may be
designated as an Excluded Subsidiary if it owns assets included in the Borrowing
Base as of such date, and (b) as of the date of such designation no Default or
Event of Default has occurred and is continuing nor would any Default or Event
of Default arise immediately thereafter as a result of such designation or any
releases or discharges undertaken in connection therewith.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee

 
8
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its net income, and franchise taxes imposed
on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes or any
similar tax imposed by any jurisdiction in which the relevant Lender is located,
(c) for any period with respect to which a Lender has failed to provide the
Borrower with the forms, certificates or other documents required by Section
8.6, any Indemnified Taxes imposed solely by reason of such failure, and (d) any
Indemnified Taxes imposed solely by reason of a Lender voluntarily effecting a
change in its jurisdiction of principal operations after the date that it became
a Lender (unless such Taxes are imposed after such change in jurisdiction by
reason of any Change in Law occurring after and not by reason of the change in
jurisdiction).
“Exiting Hedge Banks” means National Bank of Canada and Societe Generale (Canada
Branch).
“Exposure” means, with respect to a particular Finance Party at a particular
time, the amount of the Secured Obligations owing to such Finance Party at such
time, determined by such Finance Party in good faith in accordance with
Section 14.21.
“Federal Funds Effective Rate” means, for any particular day, the variable rate
of interest per annum, calculated on the basis of a year of 365 days (or 366
days in the case of a leap year) and for the actual number of days elapsed,
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers as published for such day (or, if such day is not a Banking Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York or,
for any Banking Day on which such rate is not so published by the Federal
Reserve Bank of New York, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means the amended and restated fee letter dated December 27, 2013
entered into between BNS and the Borrower.
“Finance Documents” means the Credit Documents, Bank Product Agreements and the
Qualified Risk Management Agreements.
“Finance Parties” means the Administrative Agent, the Co-Collateral Agents, the
Lenders, the Issuing Lender, the Bank Product Providers, and the Qualified Risk
Management Lenders.
“Financial Covenants” means those covenants set forth in Sections 11.1(n), (o)
(p), (q), and (r).
“Financial Letter” means a standby letter of credit or guarantee in a form
satisfactory to the Issuing Lender and issued by the Issuing Lender at the
request of the Borrower in favour of a third party to secure the payment of an
obligation that is a “direct credit substitute” within the meaning of the
Guideline A-1 - Capital Adequacy Requirement of the Office of the Superintendent
of Financial Institutions Canada, as determined by the Issuing Lender (“direct
credit substitutes” include standby letters of credit serving as financial
guarantees).
“Fiscal Quarter” means any of the three‑month periods ending on the last day of
March, June, September and December in each Fiscal Year.
“Fiscal Year” means the twelve‑month period ending on the last day of
December in each year.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System of the
United States or any successor thereto.

 
9
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Future Operating Mine” means any mine or project wholly owned by an Obligor in
respect of which (a) such mine or project produces minerals and/or base or
precious metals and/or metals in concentrate; or (b) any such mine or project
that it is proceeding with commercial development.
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time consistently applied, as recommended by the American
Institute of Certified Public Accountants.
"Gold Equivalent" means, at any particular time, gold ounces plus the gold
equivalent of silver ounces, with silver ounces converted to gold ounces based
upon the spot gold and silver prices at the time of such conversion.
“Gold Price” means, as of any date of determination, the lesser of (a) the 60
day trailing average London Bullion Market Association fixing price for gold as
of the last day of the month most recently ended prior to such date and (b) the
London Bullion Market Association spot price for gold as of the last day of the
month most recently ended prior to such date.
“Gross Value of Eligible Gold” means, as of any date of determination, the
aggregate number of recoverable gold ounces set forth in the Leach Pad
Rollforward and NRV Report most recently delivered to the Administrative Agent
pursuant to Section 11.1(b)(vii) which meets the criteria of “Eligible Gold”,
multiplied by the Gold Price; provided that the assumptions set forth in the
Leach Pad Rollforward and NRV Report may be revised from time to time by
Co-Collateral Agents in Co-Collateral Agents’ Permitted Discretion; provided
that such Permitted Discretion shall only be exercised to reflect a change in
results based on any Consultant report or any field examination or appraisal
performed by Administrative Agent or any Co-Collateral Agent from time to time
after the Closing Date.
“Gross Value of Eligible Silver” means, as of any date of determination, the
aggregate number of recoverable silver ounces set forth in the Leach Pad
Rollforward and NRV Report most recently delivered to the Administrative Agent
pursuant to Section 11.1(b)(vii) which meets the criteria of “Eligible Silver”,
multiplied by the Silver Price; provided that the assumptions set forth in the
Leach Pad Rollforward and NRV Report may be revised from time to time by
Co-Collateral Agents in Co-Collateral Agents’ Permitted Discretion; provided
that such Permitted Discretion shall only be exercised to reflect a change in
results based on any Consultant report or any field examination or appraisal
performed by Administrative Agent or any Co-Collateral Agent from time to time
after the Closing Date.
“Guarantees” means the one or more guarantees to be entered into by the
Guarantors in favour of the Administrative Agent for the benefit of the Finance
Parties, each in form and substance satisfactory to the Administrative Agent as
the same may be amended, modified, supplemented or replaced from time to time,
and pursuant to which each Obligor shall guarantee on a full recourse basis the
Secured Obligations of each other Obligor under this agreement and the other
Finance Documents.
“Guarantors” means Allied Nevada Gold Holdings LLC, Allied VGH Inc., Allied VNC
Inc., Hycroft Resources & Development, Inc., Victory Exploration Inc., Victory
Gold Inc., ANG Central LLC, ANG Cortez LLC, ANG Eureka LLC, ANG North LLC, ANG
Northeast LLC, ANG Pony LLC and Hasbrouck Production Company LLC, each
Additional Guarantor and all other direct and indirect wholly-owned Subsidiaries
of the Borrower other than Excluded Subsidiaries.
“Hazardous Materials” means any waste, chemical or other substance that is
hazardous, radioactive, toxic, a pollutant or a contaminant, or that is
regulated, listed, defined, designated, or classified, or otherwise determined
to be, as such under or pursuant to any Environmental Law, including any mixture
or solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes thereof, asbestos or asbestos-containing
materials, urea formaldehyde foam insulation, transformers or other equipment
that contain polychlorinated biphenyls, and radon gas.

 
10
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“High Yield Indebtedness” means unsecured senior Indebtedness of the Borrower
issued pursuant to the High Yield Indenture and which at all times satisfies the
following criteria:
(u)such Indebtedness matures at least one year after the Maturity Date and there
are no scheduled principal repayments thereof until such time;
(v)the maximum principal amount of such Indebtedness does not exceed
$400,000,000 or CDN$400,000,000 or the Exchange Equivalent of either thereof;
and
(w)such Indebtedness does not enjoy the benefit of any guarantees or other
support from any Subsidiary of the Borrower unless such Subsidiary is a
Guarantor and has otherwise complied with Section 11.1(x) of the Credit
Agreement and any such guarantee or other support in respect of the High Yield
Indebtedness is on an unsecured basis.
“High Yield Indenture” means the note indenture dated as of May 25, 2012 entered
into between the Borrower, as issuer, and Computershare Trust Company of Canada,
as trustee pursuant to which the High Yield Indebtedness was issued.
“Hycroft Mine” means Hycroft Resources’ gold and silver mine located 54 miles
west of Winnemucca, Nevada along the border of Humboldt and Pershing Counties,
all as more fully described in the Borrower’s Form 10-K filed with the United
States Securities and Exchange Commission for the Fiscal Year ended December 31,
2013.
“Hycroft Resources” means Hycroft Resources & Development, Inc., a corporation
incorporated under the laws of Nevada.
“Incremental Value of Hedged Gold ” means, as of any date of determination, the
result of (a) the lesser of (i) the aggregate number of recoverable gold ounces
set forth in the Leach Pad Rollforward and NRV Report most recently delivered to
the Administrative Agent pursuant to Section 11.1(b)(vii) which meets the
criteria of “Eligible Gold”, and (ii) the aggregate number of gold ounces owned
by Borrower or Hycroft Resources which meets the criteria of “Eligible Gold” and
is subject to a Risk Management Agreement for the price of gold (such lesser
amount, the “Attributable Ounces of Gold”), multiplied by (b) the result of (i)
the weighted average hedged price of the Attributable Ounces of Gold , minus
(ii) the Gold Price; provided that if the result of this clause (b) is a
negative number, then the “Incremental Value of Hedged Gold” shall be equal to
zero; provided further that the assumptions set forth in the Leach Pad
Rollforward and NRV Report may be revised from time to time by Co-Collateral
Agents in Co-Collateral Agents’ Permitted Discretion; provided that such
Permitted Discretion shall only be exercised to reflect a change in results
based on any Consultant report or any field examination or appraisal performed
by Administrative Agent or any Co-Collateral Agent from time to time after the
Closing Date.
“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for borrowed money or for the deferred purchase price of property
and services, other than trade payables incurred in the ordinary course of
business and payable in accordance with customary practices, (ii) other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) obligations of such Person under any Capital Lease
(iv) contingent obligations of such Person in respect of any letter of credit,
bank guarantee or surety bond, (v) to the extent accelerated, the
Out-of-the-Money Derivative Exposure of such Person, and (vi) the contingent
obligations of such Person under any guarantee or other agreement assuring
payment of any obligations of any Person of the type described in the foregoing
clauses (i) to (v) [(for greater certainty, the contingent obligations assuring
payment of any Out-of-the-Money Derivative Exposure will only be treated as
Indebtedness if such Out-of-the-Money Derivative Exposure has in fact been
accelerated)]. Indebtedness for purposes of calculating the Financial Covenants
shall not include any Indebtedness under clause (iv) above (other than any
Secured Obligations) that is cash collateralized.
“Indemnified Taxes” means Taxes other than Excluded Taxes.

 
11
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Individual Commitment” means, with respect to a particular Lender, the amount
set forth in Schedule A attached hereto, as reduced, increased or amended from
time to time pursuant to, as applicable, Sections 2.2, 2.3, 8.3 and 15.5 as the
individual commitment of such Lender with respect to the Credit Facility,
provided that, upon the termination of the Credit Facility pursuant to
Section 2.4, solely for the purposes of determining the Majority Lenders and Pro
Rata Share, the Individual Commitment of each Lender with respect to the Credit
Facility shall thereafter be equal to the Individual Commitment of such Lender
under the Credit Facility immediately prior to the termination of the Credit
Facility.
“Intellectual Property” shall mean all issued patents and patent applications,
industrial design registrations, trade-marks, registrations and applications
therefor, trade-names and styles, logos, copyright registrations and
applications therefor, all of the foregoing owned by or licensed to any Obligor
and used in or necessary to the operation of its business.
“Interest Expenses” means, for any particular period, the amount which would, in
accordance with GAAP, be classified on the income statement of a Person for such
period as gross interest expenses (including, for greater certainty, issuance
fees with respect to Letters).
“Interest Income” means, for any particular period, the amount which would, in
accordance with GAAP, be classified on the income statement of a Person for such
period as interest accrued due to such Person during such period whether or not
paid.
“Interest Period” means, in the case of any LIBOR Loan, the applicable period
for which interest on such LIBOR Loan shall be calculated pursuant to Article 7.
“Inventory” shall mean all gold and silver which has been mined by the Obligors
in the ordinary course of the Obligors' business, regardless of whether it is
unrefined, in the process of refinement or is refined and held for sale or lease
and all documents of title at any time evidencing or representing any part of
the foregoing.
“Investment” shall mean any advance, loan, extension of credit or capital
contribution to, purchase of Shares, bonds, notes, debentures or other
securities of, or any other investment made in, any Person but shall exclude any
Acquisition, any acquisition of tangible personal property and any capital or
exploration expenditures (including, for greater certainty, the acquisition of
permanent and/or temporary housing for any independent contractors, employees of
an Obligor or any individuals otherwise engaged by an Obligor with respect to
the development of the Hycroft Mine). The amount of any Investment shall be the
original principal or capital amount thereof less all returns of principal or
equity, or distributions or dividends paid, thereon and shall, if made by the
transfer or exchange of property other than cash, be deemed to have been made in
an original principal or capital amount equal to the fair value of such property
at the time of such Investment, as determined in good faith by the Borrower.
“Issuing Lender” means BNS, Wells Fargo or any other Lender selected by the
Administrative Agent and acceptable to the Borrower who assumes in writing the
obligation of issuing Letters under the Credit Facility on behalf of the
Lenders.
“Leach Pad Rollforward and NRV Report” means a leach pad rollforward and NRV
report delivered by Borrower to Administrative Agent and Co-Collateral Agents in
substantially the form attached hereto as Schedule N.
“Legal Requirement” means any requirement under federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, ordinance, regulation, statute or treaty having the force of law.
“Lenders” means the individual financial institutions and other lenders set out
and described in Schedule A, as amended from time to time and “Lender” means any
of the Lenders. After the Credit Facility Repayment Date, “Lender” shall mean
each Person that was a Lender immediately prior to the Credit Facility Repayment
Date but only for so long as such Person is a Qualified Risk Management Lender.

 
12
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Letters” means Financial Letters or Non-Financial Letters issued by the Issuing
Lender at the request, and on the credit, of the Borrower, each being
denominated in United States dollars and being issued to a named beneficiary
acceptable to the Issuing Lender and in each case having a term of not more than
one year and being renewable in the sole discretion of the Issuing Lender and
otherwise all such Letters being otherwise in a form satisfactory to the Issuing
Lender.
“LIBOR” means, with respect to any Interest Period applicable to a LIBOR Loan,
the per annum rate of interest determined by the Administrative Agent, based on
a three hundred sixty (360) day year as the rate for deposits in United States
dollars appearing on the display referred to as the “LIBOR 01 Page” (or any
display substituted therefor) of Reuter Monitor Money Rates Service for a period
equal to the number of days in the applicable Interest Period, at or about 11:00
a.m. (London, England time) on the second Banking Day prior to the first day of
such Interest Period. If such “LIBOR 01 Page” is not available, then “LIBOR”
shall mean, with respect to any such Interest Period, the per annum rate of
interest, based on a three hundred sixty (360) day year (rounded upwards, if
necessary, to the nearest 1/100th of one percent) determined by the
Administrative Agent at approximately 11:00 a.m. (London, England time) (or so
soon thereafter as practicable) on the second Banking Day prior to the first day
of such Interest Period offered to the Administrative Agent by leading banks in
the London interbank market for the placing of United States dollar deposits
with the Administrative Agent having a term comparable to such Interest Period
and in an amount comparable to the principal amount of the Pro Rata Share of the
Administrative Agent in respect of the applicable LIBOR Loan.
“LIBOR Loans” means monies lent by the Lenders to the Borrower in United States
dollars and upon which interest accrues at a rate referable to LIBOR and “LIBOR
Loan” means any one of the LIBOR Loans.
“Lien” means any deed of trust, mortgage, charge, hypothec, assignment, pledge,
lien, vendor’s privilege, vendor’s right of reclamation or other security
interest or encumbrance of whatever kind or nature, regardless of form and
whether consensual or arising by law (statutory or otherwise), that secures the
payment of any indebtedness or liability or the observance or performance of any
obligation.
“Loans” means Base Rate Loans and LIBOR Loans.
“Majority Lenders” means, with respect to a matter relating to the Credit
Facility, such group of Lenders (and, if there is more than one Lender, at least
two Lenders) whose Individual Commitments with respect to the Credit Facility
aggregate at least 66.66% of the Total Commitment Amount.
“Material Adverse Change” and “Material Adverse Effect” each mean any material
adverse change in or material adverse effect on (a) the business, operations,
affairs, assets or properties or financial condition of the Companies, taken as
a whole, (b) the ability of the Obligors, taken as a whole, to observe, perform
and or comply with their obligations under any of the Credit Documents; or (c)
the rights and remedies of, as applicable, the Administrative Agent or any
Lender under any of the Credit Documents.
“Material Agreements” means any agreement which if terminated could reasonably
be expected to have a Material Adverse Effect.
“Maturity Date” means April 30, 2016.
“Measurement Period” means the period of three calendar months commencing on
each January 1, April 1, July 1 and October 1 of each calendar year.
“Mineral Title Opinion” means the mineral status report of Erwin & Thompson LLP
dated June 3, 2010.
“Mining Claims” means the unpatented mining claims relating to the Hycroft Mine.
“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

 
13
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA, any “multiemployer plan” as defined in Section 4001(a)(3) of ERISA, or
any “multiple employer plan” within the meaning of Section 210 of ERISA or IRC
Section 413(c), or any “multiple employer welfare arrangement,” as defined in
ERISA Section 3(40) to which any ERISA Company is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.
“Net Available Cash” has the meaning specified therefor in the High Yield
Indenture.
“Net Income” means, for any particular period, the amount which would, in
accordance with GAAP, be classified on the income statement of a Person for such
period as the net income of such Person excluding any extraordinary items.
“Non-Financial Letter” means a standby letter of credit or guarantee in a form
satisfactory to the Issuing Lender and issued by the Issuing Lender at the
request of the Borrower in favour of a third party that is a
“transaction-related contingency” within the meaning of the Guideline A-1 -
Capital Adequacy Requirement of the Office of the Superintendent of Financial
Institutions Canada, as determined by the Issuing Lender (“transaction-related
contingencies” include performance bonds and standby and documentary letters of
credit that support particular performance of non-financial or commercial
contracts or undertakings rather than supporting general financial obligations).
“NPI” means the unsecured net profits interest in the Hycroft Mine of 4% per
annum payable to Daniel M. Crowfoot and Blackrock Properties, Inc.
“Obligors” means, collectively, the Borrower and the Guarantors and “Obligor”
means any of the Obligors.
“Official Body” means any national, state, provincial or municipal government or
government of any political subdivision thereof, or any agency, authority,
board, central bank, monetary authority, commission, department or
instrumentality thereof, or any court, tribunal, grand jury, mediator,
arbitrator or referee, whether foreign or domestic having jurisdiction and the
ability to make decisions having the force of law.
“Operating Mine” means the Hycroft Mine and each Future Operating Mine.
“Order” means an order, judgment, injunction or other determination restricting
payment by the Issuing Lender under or in accordance with a Letter or extending
the Issuing Lender’s liability beyond the expiration date stated therein.
“Other Taxes” means all present and future stamp or documentary Taxes or any
other excise tax or property Taxes, charges or similar levies arising from the
execution, delivery, registration or enforcement of this Agreement or any other
Finance Document, in each case, including any additions to Tax, interest or
penalties applicable thereto.
“Out-of-the-Money Derivative Exposure” has the meaning given to it in the
definition of “Derivative Exposure”.
“Overadvance Loan” means a Loan made when a Credit Excess exists or is caused by
the funding thereof.
“Participant” shall have the meaning ascribed thereto in Section 15.5.
“PBGC” means Pension Benefit Guaranty Corporation or any governmental body
succeeding to its functions.
“Perfection Certificate” means, in respect of each Obligor, the certificate of a
senior officer of such Obligor, addressed to the Administrative Agent, in form
and substance satisfactory to the Administrative Agent and pursuant to which
certain factual matters relating to such Obligor and the Secured Assets of such
Obligor are certified true and correct, together with all schedules and exhibits
attached thereto or referred to therein, as the same may be updated from time to
time pursuant to Section 11.1(b).

 
14
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Permitted Acquisition” means any Acquisition with respect to which:
(x)the business of the entity being acquired is, (in the case of a share
Acquisition) or the assets being acquired are used in or relate to, (in the case
of an asset Acquisition) a business of the nature referred to in
Section 11.2(d);
(y)no Default or Event of Default exists at the time of such proposed
Acquisition and no Default or Event of Default would exist immediately after the
implementation of any such proposed Acquisition;
(z)the Financial Covenants would be met, on a pro forma basis, immediately after
giving effect to the implementation of any such Acquisition;
(aa)in the case of any one or more Acquisitions, no more than an aggregate
$5,000,000 of cash is used for such Acquisitions; and.
(ab)in the case of any Acquisition of assets, the assets are located in a
Permitted Jurisdiction or in the case of any Acquisition of Shares, the subject
target and each of its Subsidiaries is incorporated or otherwise formed under
the laws of a Permitted Jurisdiction.
“Permitted Acquisition Indebtedness” means any Indebtedness resulting from a
Permitted Acquisition which existed prior to, and not in contemplation of, the
Permitted Acquisition and any Indebtedness incurred upon and following the
Permitted Acquisition pursuant to any commitment (an “Existing Commitment”)
which existed prior to, and not in contemplation of, the Permitted Acquisition,
provided (a) such Indebtedness is either Purchase Money Indebtedness, a Capital
Lease with respect to equipment or mortgage financing with respect to real
property, (b) no Default exists at the time of the Permitted Acquisition, (c) no
Default would exist immediately thereafter and (d) the Financial Covenants would
be met, on a pro forma basis, immediately after the Permitted Acquisition.
“Permitted Acquisition Risk Management Agreements” means any Risk Management
Agreements relating to a Permitted Acquisition which existed prior to, and not
in contemplation of, the Permitted Acquisition and all transactions entered into
prior to the date of the Permitted Acquisition with respect to such Risk
Management Agreement.
“Permitted Capital Reorganization” means (a) any change in the issued and
outstanding Shares of the Borrower (other than a change in connection with an
Acquisition that is not a Permitted Acquisition or a change that would result in
an Event of Default) and (b) any Capital Reorganization (i) that does not result
in any change in the combined direct and indirect percentage ownership interest
of the Borrower in any Guarantor, (ii) notice of which (and reasonable details
thereof) has been provided by the Borrower to the Administrative Agent in
writing ten Banking Days before its proposed completion date (where the Capital
Reorganization only involves the change in the capital structure of a Company,
the notice referred to in this clause (iii) shall be reduced to three Banking
Days), (iv) where at the time of the delivery of the aforesaid notice by the
Borrower to the Administrative Agent, the Borrower delivers to the
Administrative Agent a certificate (A) certifying that the completion of the
Capital Reorganization will not have a Material Adverse Effect and (B) in which
the Borrower shall covenant to deliver or cause to be delivered to the
Administrative Agent, contemporaneously with the completion of such Capital
Reorganization, any Guarantees and Security Documents and/or amendments thereto,
or Postponement and Subordination Undertaking, certificates, opinions and other
things as the Administrative Agent may request to ensure the completion of such
Capital Reorganization shall not adversely affect any rights of any Finance
Party under any Guarantee or Security Document and (v) where no Default or Event
of Default has occurred and is outstanding at the time of the completion of the
Capital Reorganization or would arise immediately thereafter.
“Permitted Corporate Reorganization” means any Corporate Reorganization solely
involving Companies (a) notice of which (and reasonable details thereof) has
been provided by the Borrower to the Administrative Agent in writing ten Banking
Days before its proposed completion date, (b)

 
15
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

where at the time of the delivery of the aforesaid notice by the Borrower to the
Administrative Agent, the Borrower delivers to the Administrative Agent a
certificate (i) certifying that the completion of the Corporate Reorganization
will not have a Material Adverse Effect and (ii) in which the Borrower shall
covenant to deliver or cause to be delivered to the Administrative Agent,
contemporaneously with the completion of such Corporate Reorganization, any
Guarantees and Security Documents and/or amendments thereto, Postponement and
Subordination Undertaking, financing statements, certificates, opinions and
other things as the Administrative Agent may request to ensure the completion of
such Capital Reorganization shall not adversely affect any rights of any Finance
Party under any Guarantee, Security Document or Postponement and Subordination
Undertaking and (c) where no Default or Event of Default has occurred and is
outstanding at the time of the completion of the Corporate Reorganization or
would arise immediately thereafter; provided that, (x) with respect to any
merger or amalgamation involving Borrower, such Borrower shall be the continuing
or surviving Person, (y) with respect to any merger or amalgamation involving
any other Obligor, such Obligor shall be the continuing or surviving Person, and
(z) no liquidation, winding up or dissolution of any Obligor shall constitute a
“Permitted Corporate Reorganization” unless (I) such Obligor is not an operating
entity and has only nominal assets and nominal liabilities, or (II) all of the
assets of such Obligor (including any interest in any Shares) are transferred to
an Obligor that is not liquidating, winding up or dissolving.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Indebtedness” means any one or more of the following:
(ac)the Secured Obligations;
(ad)Indebtedness of the Borrower on a consolidated basis arising under Capital
Leases and Purchase Money Indebtedness provided that the aggregate principal
amount of all such Indebtedness incurred and outstanding at any time shall not
exceed $300,000,000, including, for certainty, any structured facility utilizing
the crusher plant at the Hycroft Mine;  
(ae)any Permitted Acquisition Indebtedness or any Indebtedness under Permitted
Acquisition Risk Management Agreements;
(af)Indebtedness in respect of bonds, letters of credit or bank guarantees in
favour of a public utility or any other Official Body when required by such
utility or other Official Body in connection with the operations of any Company
(including for the reclamation or remediation of mining properties), all in the
ordinary course of business;
(ag)Indebtedness owing by any Obligor to any Subsidiary of the Borrower that is
subordinated and postponed pursuant to the Postponement and Subordination
Undertaking;
(ah)any Indebtedness relating to employee benefit plans or compensation;
(ai)any guarantee by any Obligor of any Indebtedness permitted under paragraphs
(b), (d), (e), (f) or (i);
(aj)Indebtedness of the Borrower on a consolidated basis, not otherwise
permitted under paragraphs (a) - (g), in an aggregate amount at any particular
time of not more than $25,000,000;
(ak)High Yield Indebtedness and any Indebtedness of the Borrower under any
currency swap entered into in connection therewith pursuant to a Risk Management
Agreement; and
(al)Indebtedness in respect of any Risk Management Agreements permitted to be
entered into pursuant to Section 11.2(f).
“Permitted Jurisdiction” means the United States of America, Canada, Mexico,
Greenland, Bermuda, all countries of South America (excluding Venezuela,
Paraguay and Bolivia), the European Union, Norway, Switzerland, Turkey, Croatia,
Macedonia, Albania, Andorra, Bosnia & Herzegovina, Montenegro, Serbia, New
Zealand, Australia, Papua New Guinea, British Virgin

 
16
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Islands, Barbados, the Cayman Islands, Curacao, Antilles, Channel Islands,
Belize, Honduras, Costa Rica, Panama, Tanzania, Namibia, South Africa, Botswana
and Ghana.
“Permitted Liens” means any one or more of the following with respect to the
property and assets of the Companies:
(am)Liens for taxes, assessments or governmental charges or levies not at the
time due or delinquent or the validity or amount of which are being contested in
good faith by appropriate proceedings and as to which reserves are being
maintained in accordance with GAAP so long as forfeiture of any part of such
property or assets will not result from the failure to pay such taxes,
assessments or governmental charges or levies during the period of such contest;
(an)the Lien of any judgment rendered or the Lien of any claim filed which is
being contested in good faith by appropriate proceedings and as to which
reserves are being maintained in accordance with GAAP so long as forfeiture of
any part of such property or assets will not result from the failure to satisfy
such judgment or claim during the period of such contest;
(ao)Liens and charges incidental to construction or current operations which
have not at such time been filed pursuant to law or which relate to obligations
not due or delinquent or the validity or amount of which are being contested in
good faith by appropriate proceedings and as to which reserves are being
maintained in accordance with GAAP so long as forfeiture of any part of such
property or assets will not result from the failure to pay such obligations
during the period of such contest;
(ap)restrictions, easements, rights of way, servitudes or other similar rights
in land granted to or reserved by other Persons which in the aggregate do not
materially impair the usefulness, in the operation of the business of any
Company, of the property subject to such restrictions, easements, rights of way,
servitudes or other similar rights in land granted to or reserved by other
Persons;
(aq)the right reserved to or vested in any Official Body by the terms of any
lease, licence, franchise, grant or permit acquired by any Company or by any
statutory provision, to terminate any such lease, licence, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;
(ar)Liens resulting from the deposit of cash or Cash Equivalents (i) in
connection with contracts, tenders or expropriation proceedings, or (ii) to
secure workers’ compensation, surety or appeal bonds, costs of litigation when
required by law and public and statutory obligations, or (iii) in connection
with the discharge of Liens or claims incidental to construction and mechanics’,
warehouseman’s, carriers’ and other similar liens;
(as)security given to a public utility or any other Official Body when required
by such utility or other Official Body in connection with the operations of any
Company, all in the ordinary course of business (whether such security is given
directly or indirectly (i.e. as security for a letter of credit or bank
guarantee that is given as security to the public utility or other Official
Body));
(at)the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the United States of America or any other Official
Body;
(au)title defects or irregularities which are of a minor nature and in the
aggregate will not materially impair the use of the property for the purpose for
which it is held;
(av)applicable municipal and other Official Body restrictions affecting the use
of land or the nature of any structures which may be erected thereon, provided
such restrictions have been complied with and will not materially impair the use
of the property for the purpose for which it is held;
(aw)Liens on concentrates or minerals or the proceeds of sale of such
concentrates or minerals arising or granted pursuant to a processing arrangement
entered into in the ordinary course and upon usual market terms, securing the
payment of a Company’s portion of the fees, costs and expenses attributable to
the processing of such concentrates or minerals under any such processing

 
17
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

arrangement, but only insofar as such Liens relate to obligations which are at
such time not past due or the validity of which are being contested in good
faith by appropriate proceedings and as to which reserves are being maintained
in accordance with GAAP; provided that such Liens to not attach to any of the
assets included in the Borrowing Base;
(ax)the Security;
(ay)royalties on the production or profits from mining and other Liens arising
under Third Party Mining Arrangements provided such royalties (x) are in
existence as at the date hereof (including, for certainty, the NPI) or (y) do
not relate to a property in production at the time the royalty was granted;
(az)customary Liens in respect of service charges and other obligations, other
than Indebtedness, in respect of bank, custodian, investment, customs and other
accounts opened in the ordinary course of business;
(ba)Liens securing Indebtedness to be incurred and outstanding pursuant to
paragraph (b) of the definition of “Permitted Indebtedness”; provided, however,
that any such Lien shall attach only to the asset in respect of which such
Indebtedness is incurred and any proceeds thereof;
(bb)Liens securing Indebtedness referenced in paragraphs (c) or (d) of the
definition of “Permitted Indebtedness”;
(bc)[Intentionally Deleted];
(bd)any exceptions or limitations set forth in the Mineral Title Opinion;
(be)Liens securing up to $20,000,000 of margin security constituted of cash
and/or Financial Letters for Risk Management Agreement obligations with Persons
who are not Finance Parties to the extent not prohibited by Section 11.2(f); and
(bf)Liens in the form of cash collateral and/or Financial Letters securing
obligations under the Risk Management Agreements with the Exiting Hedge Banks
that are in effect as of the Closing Date in an amount up to, as of any date of
determination, (i) 100% of the relevant Exiting Hedge Bank’s Exposure (as that
term is defined in the relevant Risk Management Agreement), plus (ii) $250,000.
“Permitted Reorganizations” means Permitted Corporate Reorganizations and
Permitted Capital Reorganizations.
“Permitted Use” shall have the meaning ascribed thereto in Section 9.7(b).
“Person” means any natural person, corporation, firm, partnership, joint
venture, joint stock company, incorporated or unincorporated association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
“Plan” means each “employee benefit plan”, as defined in Section 3(3) of ERISA
(including any Multiemployer Plan), and each other employment, consulting, bonus
or other incentive compensation, salary continuation during any absence from
active employment for disability or other reasons, supplemental retirement,
cafeteria benefit (Section 125 of the IRC) or dependent care (Section 129 of the
IRC), sick pay, tuition assistance, club membership, employee discount, employee
loan, vacation pay, severance, deferred compensation, incentive, fringe benefit,
perquisite, change in control, retention, stock option, stock purchase,
restricted stock or other compensatory plan, policy, agreement or arrangement
(including any collective bargaining agreement) (i) that is currently, or has
been at any time in the six prior calendar years, maintained, administered,
contributed to or required to be contributed to by the Borrower, or (ii) to
which the Borrower is a party or has any liability, or (iii) that covers any
current or former officer, director, employee or independent contractor, (or any
of their dependents) of the Borrower or any ERISA Affiliate.
“Plan and Financial Model” has the meaning specified therefor in Section
11.1(b)(v).

 
18
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Postponement and Subordination Undertaking” means the postponement and
subordination undertaking to be entered into by the non-Obligor Subsidiaries of
the Borrower in favour of the Administrative Agent pursuant to Section 11.1(t),
in form and substance satisfactory to the Administrative Agent as the same may
be amended, modified, supplemented or replaced from time to time.
“Pro Rata Share” means at any particular time with respect to a particular
Lender, the ratio of the Individual Commitment of such Lender with respect to
the Credit Facility at such time to the aggregate of the Individual Commitments
of all of the Lenders with respect to the Credit Facility at such time.
“Proceeds of Realization” means all cash and non-cash proceeds derived from any
sale, disposition or other realization of the Secured Assets or received from
any Obligor pursuant to this agreement (a) on or after the Enforcement Date, (b)
upon any dissolution, liquidation, winding-up, reorganization, bankruptcy,
insolvency or receivership of any Obligor (or any other arrangement or
marshalling of the Secured Assets that is similar thereto) or (c) upon the
enforcement of, or any action taken with respect to enforcement of, any of the
Credit Documents.
“Processing and Selling Costs” means, as of any date of determination, $250.00
multiplied by the aggregate number of recoverable gold ounces set forth in the
Leach Pad Rollforward and NRV Report most recently delivered to the
Administrative Agent pursuant to Section 11.1(b)(vii) which meets the criteria
of “Eligible Gold”. The factor set forth in this definition may be revised from
time to time by Co-Collateral Agents in their Permitted Discretion; provided
that such Permitted Discretion shall only be exercised to reflect a change in
results based on any Consultant report or field examination or appraisal
performed by Administrative Agent or any Co-Collateral Agent from time to time
after the Closing Date.
“Prohibited Transaction” means a transaction that is prohibited under Section
4975 of the Code or Section 406 of ERISA and is not eligible for an exemption
under those sections.
“Proven and Probable Reserves” shall mean the proven and probable reserves of
Gold Equivalent ounces set forth in the then current mineral reserve and
resource statement in respect of the Hycroft Mine’s heap leach operation,
prepared by or on behalf of the Borrower and/or Hycroft Resources in compliance
with National Instrument 43-101 (as amended or superseded) of the Canadian
Securities Administrators.
“Protective Advances” shall have the meaning ascribed thereto in Section 2.2(e).
“Purchase Money Indebtedness” means Indebtedness assumed by an Obligor as part
of, or issued or incurred by an Obligor to pay or provide funds to pay, all or a
part of the purchase price of any equipment hereafter or previously acquired by
an Obligor.
“Qualified Affiliate” means an Affiliate of a Lender who has executed and
delivered to the Administrative Agent an instrument of adhesion in the form set
forth in Schedule I.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Risk Management Agreements” means any Risk Management Agreement
entered into between an Obligor on the one hand and a Qualified Risk Management
Lender on the other hand. For the avoidance of doubt, the Risk Management
Agreements to which the Exiting Hedge Banks are a party as of the Closing Date
shall not constitute “Qualified Risk Management Agreements”.

 
19
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Qualified Risk Management Lender” means (a) any Person that enters into a Risk
Management Agreement at a time when such Person is a Lender or (b) any Qualified
Affiliate that enters into a Risk Management Agreement at a time when the Lender
with which such Qualified Affiliate is affiliated is a Lender. For the avoidance
of doubt, the Exiting Hedge Banks shall not constitute “Qualified Risk
Management Lenders”.
“Receiver” means a receiver, receiver and manager or other Person having similar
powers or authority appointed by the Administrative Agent or by a court at the
instance of the Administrative Agent in respect of the Secured Assets or any
part thereof.
“Release” means any spilling, leaking, emitting, discharging, depositing,
disposing, escaping, emptying, leaching, seeping, dumping, placing or other
releasing into, upon or under any land, water or air or otherwise entering into
the Environment, whether intentional or unintentional.
“Reserve Tail” means, as of any particular date, the Proven and Probable
Reserves attributable to the heap leach operations of the Hycroft Mine that are
forecasted to be recoverable subsequent to the Maturity Date based on the most
recently prepared mineral reserve and resource statement for the Hycroft Mine’s
heap leach operation.
“Reserves” means, as of any date of determination, those reserves (other than
Bank Product Reserves or Risk Management Reserves) that Administrative Agent or
any Co-Collateral Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Sections 2.2(b) and 2.2(c), to establish and maintain
(including reserves with respect to (a) the aggregate face amount of all
non-cash collateralized letters of credit or surety bonds issued for Borrower’s
account other than the Letters, (b) sums that Borrower or its Subsidiaries are
required to pay under any Section of the agreement or any other Finance Document
(such as taxes (other than taxes being contested in good faith by appropriate
proceedings with reserves being maintained in accordance with GAAP),
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, (c) amounts
owing by Borrower or its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Administrative Agent or any
Co-Collateral Agent likely would have a priority superior to the Administrative
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Security), and (d) amounts owing by Borrower or
its Subsidiaries to any mechanic, materialman, or laborer which are secured by a
Lien on the Closing Date, with respect to the Borrowing Base; provided that all
such reserves, if any, shall be established by reduction of the then applicable
Borrowing Base only and at no time shall any cash reserves be required as a
result of the Reserve provisions of this agreement. Upon the determination by
any Co-Collateral Agent in its Permitted Discretion that a Reserve should be
established or modified, such Co-Collateral Agent shall notify the
Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Reserve, in all cases subject to the provisions of
Sections 2.2(b) and 2.2(c).
“Risk Management Agreements” means present or future agreement which evidences
any gold, silver or other commodity hedging transaction, spot or forward foreign
exchange transaction, interest rate swap transaction, currency swap transaction,
forward rate transaction, rate cap transaction, rate floor transaction, rate
collar transaction, and any other exchange or rate protection transaction, any
combination of such transactions or any option with respect to any such
transaction entered into by an Obligor.
“Risk Management Reserves” means, as of any date of determination, reserves
established against the Borrowing Base in an amount equal to 100% of the then
applicable “mark to market” value of each Risk Management Agreement to which an
Obligor is a party (including the Risk Management Agreements in effect on the
Closing Date with respect to the High Yield Indebtedness, but expressly
excluding the Risk Management Agreements in effect as of the Closing Date with
the Exiting Hedge Banks) as determined by the applicable Risk Management
Agreement counterparty in accordance

 
20
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

with the terms thereof; provided that (a) such reserves shall be established by
reduction of the then applicable Borrowing Base only and at no time shall any
cash reserves be required as a result of the Risk Management Reserve provisions
of this agreement, and (b) no reserve will be established or applied against the
Borrowing Base where the applicable Obligor is “in the money” under the relevant
Risk Management Agreement; provided further that, if as of such date of
determination, the sum of the Gross Value of Eligible Gold and the Gross Value
of Eligible Silver is $150,000,000 or less and Administrative Agent or any
Co-Collateral Agent disagrees in any respect with a Risk Management Agreement
counterparty’s determination of the applicable “mark to market” value of any
Risk Management Agreement to which an Obligor is a party, “Risk Management
Reserves” with respect to such Risk Management Agreement shall be reserves
established against the Borrowing Base based upon Administrative Agent’s or such
Co-Collateral Agent’s determination of 100% of the then applicable “mark to
market” value of such Risk Management Agreement; provided that (i) such reserves
shall be established by reduction of the then applicable Borrowing Base only and
at no time shall any cash reserves be required as a result of the Risk
Management Reserve provisions of this agreement, and (ii) no reserve will be
established or applied against the Borrowing Base where the applicable Obligor
is “in the money” under the relevant Risk Management Agreement. Upon the
determination by any Co-Collateral Agent that a Risk Management Reserve should
be established or modified (in accordance with the immediately preceding
proviso), such Co-Collateral Agent shall notify the Administrative Agent in
writing and the Administrative Agent shall thereupon establish or modify such
Risk Management Reserve, in all cases subject to the applicable provisions of
Sections 2.2(b) and 2.2(c).
“Rolling Permitted Acquisition EBITDA” means, for any Fiscal Quarter as concerns
any Permitted Acquisition with respect to which four Fiscal Quarter ends or less
have occurred since the date of the completion of such Permitted Acquisition,
pro forma EBITDA attributable to such Permitted Acquisition during such Fiscal
Quarter and the three immediately preceding Fiscal Quarters as if such Permitted
Acquisition had occurred on the first day of such four Fiscal Quarter period.
“Rolling Permitted Acquisition Interest Expenses” means, for any Fiscal Quarter
as concerns any Permitted Acquisition with respect to which four Fiscal Quarter
ends or less have occurred since the date of the completion of such Permitted
Acquisition, pro forma Interest Expenses attributable to such Permitted
Acquisition during such Fiscal Quarter and the three immediately preceding
Fiscal Quarters as if such Permitted Acquisition had occurred on the first day
of such four Fiscal Quarter period.
“Rollover Notice” shall have the meaning ascribed thereto in Section 5.2.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies Inc. and its successors.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
“Second Commitment” shall have the meaning ascribed thereto in Section 9.7(b).
“Secured Assets” means all present and after-acquired personal property of the
Obligors and each Operating Mine and all patented and unpatented mining claims,
licenses and permits required for the extraction of minerals or metals from any
such Operating Mine; provided that “Secured Assets” shall not include any
permanent or temporary housing owned by an Obligor.
“Secured Obligations” shall mean all indebtedness, obligations and liabilities,
present or future, absolute or contingent, matured or not, at any time owing by
any of the Obligors to any of the Finance Parties, or remaining unpaid to any of
the Finance Parties, under or in connection with any of the Finance Documents
and Secured Obligations of a particular Obligor shall mean all

 
21
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

indebtedness, obligations and liabilities, present or future, absolute or
contingent, matured or not, at any time owing by such Obligor to any of the
Finance Parties, or remaining unpaid to any of the Finance Parties, under or in
connection with any of the Finance Documents to which such Obligor is a party;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation. For certainty, “Secured Obligations” shall include interest accruing
subsequent to the filing of, or which would have accrued but for the filing of,
a petition for bankruptcy, in accordance with and at the rate (including any
rate applicable upon any Default or Event of Default to the extent lawful)
specified herein, whether or not such interest is an allowable claim in such
bankruptcy proceeding.
“Secured Obligations Termination Date” means the date on which all Secured
Obligations of the Obligors (other than those provisions which by their terms
survive the termination of the Finance Documents) have been paid in full and no
Finance Party has any commitment to provide credit under any Finance Document.
“Securities Account” means any securities account (as that term is defined in
the UCC).
“Security” means the collateral security constituted by the Security Documents.
“Security Documents” means the security documents which, in the reasonable
opinion of the Administrative Agent, are required to be entered into from time
to time by each Obligor in favour of the Administrative Agent in order to grant
to the Administrative Agent a Lien on the Secured Assets as continuing
collateral security for the payment and performance of the Secured Obligations
of such Obligor, such security documents to be in form and substance
satisfactory to the Administrative Agent and to include the security documents
described in Schedule H hereto.
“Selling Taxes” mean, as of any date of determination, 5% multiplied by the
result of (i) the total Gross Value of Eligible Gold and the Gross Value of
Eligible Silver as of such date less (ii) the recoverable gold ounces of
Eligible Gold and Eligible Silver set forth in the Leach Pad Rollforward and NRV
Report most recently delivered to the Administrative Agent pursuant to Section
11.1(b)(vii) multiplied by $1,100. Each of the factors set forth in this
definition may be revised from time to time by Co-Collateral Agents in their
Permitted Discretion; provided that such Permitted Discretion shall only be
exercised to reflect a change in results based on any field examination or
appraisal performed by Administrative Agent or any Co-Collateral Agent from time
to time after the Closing Date.
“Shares”, as applied to the shares of any corporation or other entity, means the
shares or other ownership interests of every class whether now or hereafter
authorized, regardless of whether such shares or other ownership interests shall
be limited to a fixed sum or percentage with respect to the rights of the
holders thereof to participate in dividends and in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding-up of such
corporation or other entity.
“Silver Price” means, as of any date of determination, the lesser of (a) the 60
day trailing average London Bullion Market Association fixing price for silver
as of such date and (b) the London Bullion Market Association spot price for
silver as of such date.
“Subsidiary” means, with respect to any Person, any corporation, company or
other similar business entity (including, for greater certainty, a chartered
bank) of which more than fifty per cent (50%) of the outstanding Shares or other
equity interests (in the case of Persons other than corporations) having
ordinary voting power to elect a majority of the board of directors or the
equivalent thereof of such corporation, company or similar business entity
(irrespective of whether at the time Shares of any other class or classes of the
Shares of such corporation, company or similar business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

 
22
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Sweep Instruction” shall have the meaning ascribed thereto in Section
11.1(bb)(ii).
“Tangible Net Worth” means, at any particular time, the amount of Equity at such
time less the aggregate of the amounts, at such time, which would, in accordance
with GAAP, be classified upon the consolidated balance sheet of the Borrower as
goodwill (without taking into account any future income tax assets that may be
classified as goodwill), intangible assets and accumulated other comprehensive
income.
“Tax Act” means the Income Tax Act (Canada), as amended from time to time, and
regulations promulgated thereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Official Body,
including any interest, additions to tax, penalties or similar liabilities
applicable thereto.
“Termination Event” means (i) any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder; (ii) the Borrower’s, or any ERISA
Affiliate’s, withdrawal from a Multiemployer Plan during a year in which it was
a “substantial employer”, as this term is defined in Section 4001(a)(2) of
ERISA, (iii) the incurrence of liability by the Borrower or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiemployer Plan; (iv)
providing notice of intent to terminate a Plan under 4041(a)(2) of ERISA or the
treatment of a Multiemployer Plan amended as a termination under 4041 of ERISA;
(v) the PBGC instituting proceeding to terminate a Plan under Section 4041 of
ERISA; (vi) any other event or condition that might constitute grounds under
Section 4042 of ERISA to terminate or appoint a trustee to administer a
Multiemployer Plan; (vii) the occurrence of an event described in Section
302(f), 4069, 4070, or 4212(c) of ERISA; (viii) any complete or partial
withdrawal from a Multiemployer Plan, any termination of a Multiemployer Plan,
or any Multiemployer Plan being insolvent or in reorganization status; or (ix)
any occurrence similar to any of those referenced in clauses (i) - (viii) above
under the applicable law of a foreign country.
“Third Party Mining Arrangements” means any arrangement with another Person or
Persons of a nature that is, or shall have become customary in, the mining
business for the purposes of sharing the risks or costs of exploring, acquiring,
developing or producing minerals from property owned by a Company, including,
operating, processing, farm-in, farm-out, development, area of mutual interest,
unitization, pooling, joint bidding, joint venture, service, partnership,
subscription and stock purchase agreement and other similar agreements.
“Total Assets” means, at any particular time, the amount which would, in
accordance with GAAP, be classified on the balance sheet of a Person at such
time as the assets of such Person.
“Total Commitment Amount” means, at any particular time, the aggregate of the
Individual Commitments of all of the Lenders at such time.
“Total Debt” means, at any particular time, the aggregate Indebtedness of the
Borrower on a consolidated basis at such time, including, for certainty, the
High Yield Indebtedness at such time.
“Triggering Event” means, as of any date of determination, that the sum of the
Gross Value of Eligible Gold and the Gross Value of Eligible Silver as of such
date is less than $125,000,000. A Triggering Event shall be deemed to be
continuing until the first Banking Day of the month following such time as the
sum of the Gross Value of Eligible Gold and the Gross Value of Eligible Silver
has been $125,000,000 or more for four (4) consecutive Borrowing Base periods,
on which date a Triggering Event shall be deemed to not be continuing until the
next date that the sum of the Gross Value of Eligible Gold and the Gross Value
of Eligible Silver is less than $125,000,000.

 
23
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

“UCC” means the Uniform Commercial Code of any applicable state of the United
States of America as in effect from time to time.
“U.S.” and “United States” means the United States of America.
“U.S. Dollar Equivalent” means the relevant Exchange Equivalent in United States
dollars of any amount of Canadian dollars.
“Voting Shares” means Shares of a Person which carries voting rights or the
right to Control such Person under any circumstances.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
1.2
Other Usages

References to “this agreement”, “the agreement”, “hereof”, “herein”, “hereto”
and like references refer to this agreement and not to any particular Article,
Section or other subdivision of this agreement. Any references herein to any
agreements or documents shall mean such agreements or documents as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof (subject to any restrictions on such
amendments, supplements or restatements set forth herein).
1.3
Plural and Singular

Where the context so requires, words importing the singular number shall include
the plural and vice versa.
1.4
Headings

The division of this agreement into Articles and Sections and the insertion of
headings in this agreement are for convenience of reference only and shall not
affect the construction or interpretation of this agreement.
1.5
Currency

Unless otherwise specified herein, all statements of or references to dollar
amounts in this agreement shall mean lawful money of the United States. All
Loans made pursuant to this agreement shall be made in lawful money of the
United States.
1.6
Applicable Law

(a)
This agreement shall be construed in accordance with and governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Any
legal action or proceeding with respect to this agreement may be brought in the
courts of the province of Ontario and, by execution and delivery of this
agreement, the parties hereby accept for themselves and in respect of their
property, generally and unconditionally, the non-exclusive jurisdiction of such
courts.

(b)
Each party to this agreement irrevocably consents to service of process in the
manner provided for notices in Section 15.1. Nothing in this agreement will
affect the right of any party to this agreement to serve process in any other
manner permitted by Applicable Law.

1.7
Time of the Essence

Time shall in all respects be of the essence of this agreement. The limitation
period applicable to any proceeding relating to a claim under, in connection
with, or with respect to this agreement shall be solely as prescribed in
sections 15-17 of the Limitations Act, 2002 (Ontario), and any other limitation
period in respect of such claim (including that provided for in section 4 of the
Limitations Act, 2002 (Ontario)) is extended accordingly.
1.8
Non-Banking Days


 
24
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Subject to Section 7.4(c), whenever any payment to be made hereunder shall be
stated to be due or any action to be taken hereunder shall be stated to be
required to be taken on a day other than a Banking Day, such payment shall be
made or such action shall be taken on the next succeeding Banking Day and, in
the case of the payment of any amount, the extension of time shall be included
for the purposes of computation of interest, if any, thereon.
1.9
Consents and Approvals

Whenever the consent or approval of a party hereto is required in a particular
circumstance, unless otherwise expressly provided for therein, such consent or
approval shall not be unreasonably withheld or delayed by such party.
1.10
Amount of Credit

Any reference herein to the amount of credit outstanding shall mean, at any
particular time:
(a)
in the case of a LIBOR Loan or Base Rate Loan, the principal amount thereof; and

(b)
in the case of a Letter denominated in U.S. dollars, the contingent liability of
the Issuing Lender thereunder.

1.11
Schedules

Each and every one of the schedules which is referred to in this agreement and
attached to this agreement shall form a part of this agreement.
1.12
Extension of Credit

For the purposes hereof, each drawdown, rollover and conversion shall be deemed
to be an extension of credit to the Borrower hereunder.
1.13
Accounting Terms - GAAP

All accounting terms not specifically defined in this agreement shall be
interpreted in accordance with GAAP.
1.14
Rule of Construction

The Finance Documents have been negotiated by each party with the benefit of
legal representation, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not apply to the
construction or interpretation of the Finance Documents.
1.15
Successors and Permitted Assigns of Parties

Any reference in this agreement to a party to this agreement shall include the
successors and permitted assigns of such party.
1.16
Meaning of Include

The words “include”, “includes” and “including”, when used in this agreement,
shall be deemed to be followed by the phrase “without limitation”.
ARTICLE 2
CREDIT FACILITY
2.1.
Establishment of Credit Facility

Subject to the terms and conditions hereof, the Lenders hereby establish in
favour of the Borrower a revolving term credit facility (the “Credit Facility”)
in an amount not to exceed the Total Commitment Amount.
2.2.
Lenders’ Commitments

(a)
Subject to the terms and conditions hereof, the Lenders agree to extend credit
to the Borrower under the Credit Facility from time to time provided that the
aggregate amount of credit extended by each Lender under the Credit Facility
shall not at any time exceed the Individual Commitment of such


 
25
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Lender under the Credit Facility and further provided that the aggregate amount
of credit outstanding under the Credit Facility shall not at any time exceed the
lesser of (i) the Total Commitment Amount as at the close of business at such
time or (ii) the Borrowing Base at such time. All credit requested under the
Credit Facility shall be made available to the Borrower contemporaneously by all
of the Lenders. Each Lender shall provide to the Borrower its Pro Rata Share of
each credit, whether such credit is extended by way of drawdown, rollover or
conversion. No Lender shall be responsible for any default by any other Lender
in its obligation to provide its Pro Rata Share of any credit under the Credit
Facility nor shall the Individual Commitment of any Lender be increased as a
result of any such default of another Lender in extending credit under the
Credit Facility. The failure of any Lender to make available to the Borrower its
Pro Rata Share of any credit under the Credit Facility shall not relieve any
other Lender of its obligation hereunder to make available to the Borrower its
Pro Rata Share of such credit under the Credit Facility.
(b)
Anything to the contrary in this Section 2.2 notwithstanding, Risk Management
Reserves shall be established automatically against the Borrowing Base (in an
amount equal to 100% of the “mark to market” value of each Risk Management
Agreement to which an Obligor is a party (including the Risk Management
Agreements in effect on the Closing Date with respect to the High Yield
Indebtedness, but expressly excluding the Risk Management Agreements in effect
as of the Closing Date with the Exiting Hedge Banks) in accordance with the
definition of “Risk Management Reserves”). Additionally, anything to the
contrary in this Section 2.2 notwithstanding, Administrative Agent or any
Co-Collateral Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion and where applicable, to establish and
increase or decrease Bank Product Reserves and other Reserves against the
Borrowing Base. The amount of any Bank Product Reserve or other Reserve
established by Administrative Agent or such Co-Collateral Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained. Upon establishment or increase in
Bank Product Reserves or other Reserves, Administrative Agent and such
Co-Collateral Agent agrees to make itself available to discuss the reserve or
increase, and Borrower may take such action as may be required so that the
event, condition, circumstance, or fact that is the basis for such reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to Administrative Agent and each Co-Collateral Agent in the exercise of its
Permitted Discretion. In no event shall such opportunity limit the right of
Administrative Agent or any Co-Collateral Agent to establish or change such Bank
Product Reserve or other Reserves, unless Administrative Agent and each
Co-Collateral Agent shall have determined, in their Permitted Discretion, that
the event, condition, other circumstance, or fact that was the basis for such
Bank Product Reserve or other Reserve or such change no longer exists or has
otherwise been adequately addressed by Borrower. For certainty, at no time shall
any cash reserves (whether in respect of Bank Product Reserves, Risk Management
Reserves or other Reserves) be established or required pursuant to this Section
2.2(b).

(c)
In the event that the Administrative Agent and each of the Co-Collateral Agents
cannot agree on issues relating to the reserves (including Bank Product
Reserves, Risk Management Reserves, and other Reserves), appraisals or
examinations, consultants or any remedy to be taken hereunder, the determination
shall be made by the Administrative Agent or the Co-Collateral Agent either
asserting the more conservative credit judgment or declining to permit the
requested action. Any issues relating to the Borrowing Base, Borrowing Base
eligibility standards, advance rates, and borrowing base reporting that are
subject to the discretion of the Co-Collateral Agents must be determined jointly
by the Co-Collateral Agents.

(d)
If a Credit Excess exists at any time, the excess amount shall be immediately
payable by the Borrower in accordance with Section 9.7, but such Credit Excess
shall nevertheless constitute Secured Obligations secured by the collateral set
forth in the Security Documents and entitled to all benefits of the Credit
Documents. Unless its authority has been revoked in writing by Majority Lenders
or any Co-Collateral Agent, the Administrative Agent may require the Lenders to
honor (in accordance with their Pro Rata Shares) requests for Overadvance Loans,
when no other Event


 
26
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

of Default is known to the Administrative Agent to exist, as long as (i) the
Overadvance Loans are not outstanding for more than 45 consecutive days (and no
Credit Excess may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Credit Excess is not known
by the Administrative Agent to exceed, when taken together with all Protective
Advances, the lesser of (x) $7,500,000 and (y) an amount equal to 10.00% of the
Borrowing Base. In no event shall Overadvance Loans be required that would cause
the aggregate amount of any Lender’s credit extensions under the Credit Facility
to exceed its Individual Commitment. Any funding of an Overadvance Loan or
sufferance of a Credit Excess shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby. In
no event shall Borrower or any other Obligor be deemed a beneficiary of this
Section 2.2(d) or authorized to enforce any of its terms.
(e)
The Administrative Agent or any Co-Collateral Agent shall be authorized, in its
discretion, at any time that any conditions in Section 12.1 are not satisfied,
to make loans (any such loans made pursuant to this Section 2.2(e), “Protective
Advances”) up to an aggregate amount not to exceed, when taken together with all
Overadvance Loans, the lesser of (x) $7,500,000 and (y) 10.00% of the Borrowing
Base outstanding at any time, if the Administrative Agent or such Co-Collateral
Agent reasonably deems such loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectibility or repayment of Secured
Obligations, or to pay any other amounts chargeable to Obligors under any Credit
Documents, including costs, fees and expenses. Protective Advances shall
constitute Secured Obligations secured by the collateral set forth in the
Security Documents and shall be entitled to all of the benefits of the Credit
Documents. Immediately upon the making of a Protective Advance, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Administrative Agent or the Co-Collateral Agent (as the case
may be) a risk participation in such Protective Advance in an amount equal to
such Lender’s Pro Rata Share times the amount of such Protective Advance, and
such Protective Advance shall be subject to settlement in accordance with
Section 3.12. The Majority Lenders may at any time revoke the Administrative
Agent’s or any Co-Collateral Agent’s authority to make further Protective
Advances by written notice to the Administrative Agent and the Co-Collateral
Agent. Absent such revocation, the Administrative Agent’s and each Co-Collateral
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive. In no event shall Protective Advances cause the aggregate amount
of any Lender’s credit extensions under the Credit Facility to exceed its
Individual Commitment.

2.3.
Reduction of Credit Facility

The Borrower may, from time to time and at any time, by notice in writing to the
Administrative Agent, permanently reduce the amount of the Credit Facility in
whole or in part to the extent it is not being utilized at the time such notice
is given, provided that such reduction shall not become effective until five
Banking Days after such notice has been given, and provided further that such
reduction shall not result in the Total Commitment Amount being less than
$40,000,000, save and except where the Borrower is terminating the Credit
Facility, without the consent of each Lender. The amount of the Credit Facility
will be permanently reduced with respect to the amount of the repayment made in
accordance with Section 9.1.
Any repayment or prepayment of credit outstanding under the Credit Facility
(other than as set forth above) shall not cause a reduction in the amount of the
Credit Facility. Any repayment of outstanding credit which forms part of any
conversion from one type of credit to another type of credit under Article 3 or
Article 6 or of any rollover under Article 5 shall not cause any reduction in
the amount of the Credit Facility. Upon any reduction of the amount of the
Credit Facility, the Individual Commitment of each Lender with respect to the
Credit Facility shall thereupon be reduced by an amount equal to such Lender’s
Pro Rata Share of such reduction of the amount of the Credit Facility.
2.4.
Termination of Credit Facility

(a)
The Credit Facility shall terminate upon the earliest to occur of:

(i)
the termination of such Credit Facility in accordance with Section 13.1;


 
27
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)
the date on which the amount of such Credit Facility has been permanently
reduced to zero pursuant to Section 2.3; and

(iii)
the Maturity Date.

(b)
Upon the termination of the Credit Facility, the right of the Borrower to obtain
any credit thereunder and all of the obligations of the Lenders to extend credit
thereunder shall automatically terminate.

ARTICLE 3
GENERAL PROVISIONS RELATING TO CREDITS
3.1.
Types of Credit Availments

Subject to the terms and conditions hereof the Borrower may obtain credit from
the Lenders through the Branch of Account by way of one or more Base Rate Loans,
LIBOR Loans and Letters.
Any extension of credit hereunder by way of drawdowns of Base Rate Loans or
LIBOR Loans shall be in a minimum amount of $1,000,000 and in multiples thereof.
At no time shall the aggregate amount of Letters outstanding hereunder exceed
the lesser of (a) the Total Commitment Amount as at the close of business at
such time or (b) the Borrowing Base at such time.
3.2.
Funding of Loans

Subject to the following sentence, each Lender shall make available to the
Administrative Agent, at the Administrative Agent’s Branch of Account, its Pro
Rata Share of the principal amount of each Loan under the Credit Facility prior
to 11:00 a.m. (Reno, Nevada time) on the date of the extension of credit. In
each instance that the Borrower has requested a drawdown pursuant to Section
3.10(b), each Lender shall make available to the Administrative Agent its Pro
Rata Share of the principal amount of each Loan under the Credit Facility prior
to 2:00 p.m. (Reno, Nevada time) on the date of the relevant extension of
credit. The Administrative Agent shall, upon fulfilment by the Borrower of the
terms and conditions set forth in Article 12 and unless otherwise irrevocably
authorized and directed in the Drawdown Notice make such funds available to the
Borrower on the date of the extension of credit by crediting the Designated
Account (or causing such account to be credited). Unless the Administrative
Agent has been notified by a Lender at least one Banking Day prior to the date
of the extension of credit that such Lender will not make available to the
Administrative Agent its Pro Rata Share of such Loan, the Administrative Agent
may assume that such Lender has made such portion of the Loan available to the
Administrative Agent on the date of the extension of credit in accordance with
the provisions hereof and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent has made such assumption, to the extent such Lender
shall not have so made its Pro Rata Share of the Loan available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand, such Lender’s Pro Rata Share of the Loan and all reasonable
costs and expenses incurred by the Administrative Agent in connection therewith
together with interest thereon at the then prevailing interbank rate for each
day from the date such amount is made available to the Borrower until the date
such amount is paid or repaid to the Administrative Agent; provided, however,
that notwithstanding such obligation, if such Lender fails so to pay, the
Borrower shall, without prejudice to any rights that the Borrower might have
against such Lender, repay such amount to the Administrative Agent forthwith
after demand therefor by the Administrative Agent. The amount payable by each
Lender to the Administrative Agent pursuant hereto shall be set forth in a
certificate delivered by the Administrative Agent to such Lender and the
Borrower (which certificate shall contain reasonable details of how the amount
payable is calculated) and shall constitute prima facie evidence of such amount
payable. If such Lender makes the payment to the Administrative Agent required
herein, the amount so paid shall constitute such Lender’s Pro Rata Share of the
Loan for purposes of this agreement and shall entitle the Lender to all rights
and remedies against the Borrower in respect of such Loan.
3.3.
Failure of Lender to Fund Loan

If any Lender (a “Defaulting Lender”) fails to make available to the
Administrative Agent its Pro Rata Share of any Loan under the Credit Facility as
required and the Administrative Agent has not funded pursuant to Section 3.2,
the Administrative Agent shall forthwith give notice of such failure by such
Defaulting Lender to the Borrower and the other Lenders and such notice shall
state that any Lender may make available to the

 
28
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent all or any portion of the Defaulting Lender’s Pro Rata
Share of such Loan (but in no way shall any other Lender or the Administrative
Agent be obliged to do so) in the place and stead of the Defaulting Lender. If
more than one Lender gives notice that it is prepared to make funds available in
the place and stead of a Defaulting Lender in such circumstances and the
aggregate of the funds which such Lenders (herein collectively called the
“Contributing Lenders” and individually called the “Contributing Lender”) are
prepared to make available exceeds the amount of the advance which the
Defaulting Lender failed to make, then each Contributing Lender shall be deemed
to have given notice that it is prepared to make available its pro rata share of
such advance based on the Contributing Lenders’ relative commitments to advance
in such circumstances. If any Contributing Lender makes funds available in the
place and stead of a Defaulting Lender in such circumstances, then the
Defaulting Lender shall pay to any Contributing Lender making the funds
available in its place and stead, forthwith on demand, any amount advanced on
its behalf together with interest thereon at the then prevailing interbank rate
for each day from the date of advance to the date of payment, against payment by
the Contributing Lender making the funds available of all interest received in
respect of the Loan from the Borrower. In addition to interest as aforesaid, the
Borrower shall pay all amounts owing by the Borrower to the Defaulting Lender
hereunder (with respect to the amounts advanced by the Contributing Lenders on
behalf of the Defaulting Lender) to the Contributing Lenders until such time as
the Defaulting Lender pays to the Administrative Agent for the Contributing
Lenders all amounts advanced by the Contributing Lenders on behalf of the
Defaulting Lender.
3.4.
Timing of Credit Availments

No LIBOR Loan under the Credit Facility may have a maturity date later than the
Maturity Date.
3.5.
Inability to Fund LIBOR Loan in the United States

If a Lender determines in good faith, which determination shall be final,
conclusive and binding on the Borrower, and the Administrative Agent notifies
the Borrower that (i) adequate and fair means do not exist for ascertaining the
interest rate on the basis provided in the definition of LIBOR, (ii) the making
or continuation of LIBOR Loans in the United States has been made impracticable
by the occurrence of a contingency (other than a mere increase in rates payable
by such Lender to fund the advance) which materially and adversely affects the
funding of the advances at any interest rate computed on the basis of LIBOR, or
by reason of a change since the date hereof in any applicable law or government
regulation, guideline or order (whether or not having the force of law but, if
not having the force of law, one with which a responsible U.S. commercial bank
would comply) or in the interpretation thereof by any Official Body affecting
such Lender or any relevant financial market, which results in LIBOR no longer
representing the effective cost to such Lender of deposits in such market for a
relevant Interest Period, or (iii) any change to present law or any future law,
regulation, order, treaty or official directive (whether or not having the force
of law but, if not having the force of law, one with which a responsible U.S. or
Canadian commercial bank would comply) or any change therein or any
interpretation or application thereof by any Official Body has made it unlawful
for such Lender to make or maintain or give effect to its obligations in respect
of LIBOR Loans in the United States as contemplated herein, then
(a)
the right of the Borrower to obtain any credit in United States dollars by way
of LIBOR Loans, shall be suspended until such Lender determines, acting
reasonably, that the circumstances causing such suspension no longer exist and
such Lender so notifies the Borrower;

(b)
if any credit in United States dollars by way of LIBOR Loans is not yet
outstanding, any applicable Drawdown Notice shall be cancelled and the advance
requested therein shall not be made; and

(c)
if any LIBOR Loan is already outstanding at any time when the right of the
Borrower to obtain credit by way of a LIBOR Loan is suspended, it shall, subject
to the Borrower having the right to obtain credit by way of a Base Rate Loan at
such time, be converted to a Base Rate Loan on the last day of the Interest
Period applicable thereto (or on such earlier date as may be required to comply
with any applicable law).

3.6.
Time and Place of Payments

Unless otherwise expressly provided herein, the Borrower shall make all payments
pursuant to this agreement or pursuant to any document, instrument or agreement
delivered pursuant hereto by deposit to the Designated Account before 10 a.m.
(Reno, Nevada time) on the day specified for payment and the Administrative

 
29
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Agent shall be entitled to withdraw the amount of any payment due to the
Administrative Agent or the Lenders hereunder from such account on the day
specified for payment.
3.7.
Remittance of Payments

Forthwith after the withdrawal from the Designated Account by the Administrative
Agent of any payment of principal, interest, fees or other amounts for the
benefit of the Lenders pursuant to Section 3.6, the Administrative Agent shall,
subject to Sections 3.3 and 8.3 remit to each Lender, in immediately available
funds, such Lender’s Pro Rata Share of such payment (except to the extent such
payment results from a Loan with respect to which a Lender had failed, pursuant
to Section 3.2, to make available to the Administrative Agent its Pro Rata Share
and, where any other Lender has made funds available in the place and stead of a
Defaulting Lender); provided that if the Administrative Agent, on the assumption
that it will receive, on any particular date, a payment of principal (including,
without limitation, a prepayment), interest, fees or other amount under the
Credit Facility, remits to each Lender its Pro Rata Share of such payment and
the Borrower fails to make such payment, each Lender agrees to repay to the
Administrative Agent, forthwith on demand, to the extent that such amount is not
recovered from the Borrower on demand and after reasonable efforts by the
Administrative Agent to collect such amount (without in any way obligating the
Administrative Agent to take any legal action with respect to such collection),
such Lender’s Pro Rata Share of the payment made to it pursuant hereto together
with interest thereon at the then prevailing interbank rate for each day from
the date such amount is remitted to the Lenders until the date such amount is
paid or repaid to the Administrative Agent, the exact amount of the repayment
required to be made by the Lenders pursuant hereto to be as set forth in a
certificate delivered by the Administrative Agent to each Lender, which
certificate shall constitute prima facie evidence of such amount of repayment.
3.8.
Evidence of Indebtedness

The Administrative Agent shall maintain accounts wherein the Administrative
Agent shall record the amount of credit outstanding, each payment of principal
and interest on account of each Loan, each Letter issued and drawn upon and all
other amounts becoming due to and being paid to the Lenders or the
Administrative Agent hereunder, including Letter fees and standby fees. The
Administrative Agent’s accounts constitute, in the absence of manifest error,
prima facie evidence of the indebtedness of the Borrower pursuant to this
agreement.
3.9.
General Provisions Relating to All Letters

(a)
Each request by the Borrower for the issuance or amendment of a Letter shall be
deemed to be a representation by the Borrower that the extension of credit so
requested complies with the conditions set forth in Section 12.1. The Borrower
hereby acknowledges and confirms to the Issuing Lender that the Issuing Lender
shall not be obliged to make any inquiry or investigation as to the right of any
beneficiary to make any claim or Draft under a Letter and payment by the Issuing
Lender pursuant to a Letter shall not be withheld by the Issuing Lender by
reason of any matters in dispute between the beneficiary thereof and the
Borrower. The sole obligation of the Issuing Lender with respect to Letters
issued by it is to cause to be paid a Draft drawn or purporting to be drawn in
accordance with the terms of the applicable Letter and for such purpose the
Issuing Lender is only obliged to determine that the Draft purports to comply
with the terms and conditions of the relevant Letter.

(b)
The Issuing Lender shall not have any responsibility or liability for or any
duty to inquire into the form, sufficiency (other than to the extent provided in
the preceding paragraph), authorization, execution, signature, endorsement,
correctness (other than to the extent provided in the preceding paragraph),
genuineness or legal effect of any Draft, certificate or other document
presented to it pursuant to a Letter issued by the Issuing Lender and the
Borrower unconditionally assumes all risks with respect to the same. The
Borrower agrees that it assumes all risks of the acts or omissions of the
beneficiary of any Letter with respect to the use by such beneficiary of the
relevant Letter. The Borrower shall promptly examine a copy of each Letter and
each amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.


 
30
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(c)
The obligations of the Borrower hereunder with respect to Letters shall be
absolute, unconditional and irrevocable and shall not be reduced by any event or
occurrence including, without limitation:

(i)
any lack of validity or enforceability of this agreement or any such Letter;

(ii)
any amendment or waiver of or any consent to departure from this agreement;

(iii)
the existence of any claim, set-off, defense or other rights which the Borrower
may have at any time against any beneficiary or any transferee of any such
Letter (or any person or entities for whom any such beneficiary or any such
transferee may be acting), any Lender, the Issuing Lender or any other person or
entity;

(iv)
any Draft, statement or other document presented under any such Letter proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(v)
any non-application or misapplication by the beneficiary of such Letter of the
proceeds of any drawing under such Letter;

(vi)
the surrender or impairment of any Security;

(vii)
any reduction or withdrawal of the Issuing Lender’s credit rating by any rating
agency; or

(viii)
any other circumstance or happening whatsoever, similar to any of the foregoing,
including any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower.

The obligations of the Borrower hereunder with respect to Letters shall remain
in full force and effect and shall apply to any amendment to or extension of the
expiration date of any such Letter, approved in writing by the Borrower. The
Issuing Lender shall not be under any obligation to amend any Letter if (A) the
Issuing Lender would have no obligation at such time to issue such Letter in its
amended form under the terms hereof, or (B) the beneficiary of such Letter does
not accept the proposed amendment to such Letter.
(d)
Any action, inaction or omission taken or suffered by the Issuing Lender or any
of its correspondents under or in connection with a Letter or any Draft made
thereunder, if in good faith and in conformity with foreign or domestic laws,
regulations or customs applicable thereto, shall be binding upon the Borrower
and shall not place the Issuing Lender or any of its correspondents under any
resulting liability to the Borrower. Without limiting the generality of the
foregoing, the Issuing Lender and its correspondents may receive, accept or pay
as complying with the terms of a Letter, any Draft thereunder, otherwise in
order which may be signed by, or issued to, the administrator or any executor
of, or the trustee in bankruptcy of, or the receiver for any property of, or
other person or entity acting as the representative or in the place of, such
beneficiary or its successors and assigns. The Borrower covenants that it will
not take any steps, issue any instructions to the Issuing Lender or any of its
correspondents or institute any proceedings intended to derogate from the right
or ability of the Issuing Lender or its correspondents to honour and pay any
Draft or Drafts.

(e)
The Borrower agrees that the Lenders, the Issuing Lender and the Administrative
Agent shall have no liability to it for any reason in respect of or in
connection with any Letter, the issuance thereof, any payment thereunder, or any
other action taken by the Lenders, the Issuing Lender or the Administrative
Agent or any other Person in connection therewith, other than on account of the
Issuing Lender’s gross negligence or wilful misconduct.

(f)
Save to the extent expressly provided otherwise in this Section 3.9, the rights
and obligations between the Issuing Lender and the Borrower with respect to each
Letter shall be determined in accordance with the applicable provisions of the
(i) Uniform Customs and Practice for Documentary Credits, ICC Publications 600
or (ii) the International Standby Practices - ISP98, ICC Publication No. 590, as
applicable.


 
31
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(g)
The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters issued by it and the documents associated therewith, and the Issuing
Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 14 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters issued by it or
proposed to be issued by it and any documentation pertaining to such Letters as
fully as if the term “Administrative Agent” as used in Article 14 included the
Issuing Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Lender.

(h)
Immediately upon the issuance of each Letter, each Lender under the Credit
Facility shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Issuing Lender a risk participation in such Letter in an
amount equal to the product of such Lender’s Pro Rate Share times the amount of
such Letter.

(i)
None of the Issuing Lender, the Administrative Agent nor any correspondent,
participant or assignee of the Issuing Lender shall be liable to any Lender for
(i) any action of any of the Issuing Lender, the Administrative Agent or any
correspondent, participant or assignee of the Issuing Lender taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable, (ii) any action of any of the Issuing Lender,
the Administrative Agent or any correspondent, participant or assignee of the
Issuing Lender taken or omitted in the absence of such party’s gross negligence
or wilful misconduct; or (iii) any deficiency in the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter.

3.10.
Notice Periods

A)    Each Drawdown Notice, Rollover Notice, Conversion Notice and Prepayment
Notice shall be given to the Administrative Agent:
(a)
prior to 12:00 p.m. (Reno, Nevada time) on the second Banking Day prior to the
date of any voluntary prepayment or the date of a drawdown of, rollover of,
conversion into or conversion of a LIBOR Loan or the issuance of a Letter; and

(b)
prior to 12:00 p.m. (Reno, Nevada time) on the Banking Day prior to the date of
any other drawdown, rollover or conversion.

Administrative Agent shall give notice of each drawdown of a Loan and the
proposed funding date thereof to each Lender on the same Banking Day that notice
thereof is provided by Borrower to Administrative Agent.
B)    Notwithstanding Section 3.10(A), the Borrower may, by providing a Drawdown
Notice to the Administrative Agent and each Lender prior to 9:00 a.m. (Reno,
Nevada time) on the Banking Day of the intended date of drawdown, drawdown a
Base Rate Loan not to exceed $20,000,000 on such date.
3.11.
Administrative Agent’s Discretion to Allocate

Notwithstanding the provisions of Sections 3.2 and 9.4(b) with respect to the
funding of Loans and reimbursing with respect to Letters in accordance with each
Lender’s Pro Rata Share, the Administrative Agent shall be entitled to
reallocate the funding or reimbursement obligations among the Lenders in order
to ensure, to the greatest extent practicable, that after such funding the
aggregate amount of credit extended hereunder by each Lender coincides with such
Lender’s Pro Rata Share of the aggregate amount of credit extended under a
particular Credit Facility by all of the Lenders, provided that no such
allocation shall result in the aggregate amount of credit extended hereunder by
any Lender exceeding such Lender’s Individual Commitment under such Credit
Facility.
3.12.
Cost of Funds

If the Majority Lenders notify the Administrative Agent at least one Banking Day
before the date of any proposed drawdown, conversion or rollover of a LIBOR Loan
that LIBOR, for any interest period for such LIBOR Loans will not adequately
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective LIBOR Loans for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (i) each LIBOR
Loan will automatically, on the last day of the then existing interest period
therefor, convert into a Base Rate Canada Loan and (ii) the obligation of the
Lenders to make or to convert

 
32
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

into, LIBOR Loans shall be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
ARTICLE 4
DRAWDOWNS
4.1.
Drawdown Notice

Subject to Sections 3.1 and 3.5 and provided that all of the applicable
conditions precedent set forth in Article 12 have been fulfilled by the Borrower
or waived by the Lenders as provided in Section 14.14, the Borrower may, from
time to time, obtain credit hereunder by giving to the Administrative Agent
(and, if the Drawdown Notice is being provided pursuant to Section 3.10(B), each
Lender) an irrevocable notice in substantially the form of Schedule D hereto
(“Drawdown Notice”) in accordance with Section 3.10 and specifying, as
applicable:
(a)
the date the credit is to be obtained;

(b)
whether the credit is to be obtained by way of Base Rate Loan, LIBOR Loan or
Letter;

(c)
in the case of any credit to be obtained by way of a Loan, the principal amount
of the Loan;

(d)
if the credit is to be obtained by way of LIBOR Loan, the applicable Interest
Period;

(e)
if the credit is to be obtained by way of Letter, the named beneficiary of the
Letter and address of such beneficiary, the documents to be presented by such
beneficiary in case of any drawing thereunder, the maturity date and amount of
the Letter and all other terms of the Letter (including, without limitation, the
proposed form of the Letter and such other matters as the Issuing Lender may
require);

(f)
the details of any irrevocable authorization and direction pursuant to
Section 3.2; and

(g)
if credit is to be obtained by way of Letter and if such Letter is to be issued
on behalf of a Subsidiary of the Borrower as well as on behalf of the Borrower,
the Borrower shall ensure that accompanying such Drawdown Notice is an
instrument, substantially in the form of Schedule L hereto, and pursuant to
which such Subsidiary shall agree, without qualification, to reimburse the
Issuing Lender on demand for the full amount of each and any Draft presented to
and paid by the relevant Issuing Lender in accordance with such Letter.
Additionally, the Borrower shall furnish to the relevant Issuing Lender and the
Agent such other documents and information pertaining to such requested Letter
issuance or any amendment, including any documentation related thereto, as the
relevant Issuing Lender or the Administrative Agent may require (including,
without limitation, an application and reimbursement agreement). Unless the
Issuing Lender has received written notice from any Lender, the Administrative
Agent or any Obligor, at least one Banking Day prior to the requested date of
issuance or amendment of the applicable Letter, that one or more applicable
conditions contained in Article 12 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Lender shall, on the requested
date, issue a Letter for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Lender’s usual and customary business practices.

ARTICLE 5
ROLLOVERS
5.1
LIBOR Loans

Subject to Section 3.5 and provided that the Borrower has, by giving notice to
the Administrative Agent in accordance with Section 5.2, requested the Lenders
to continue to extend credit by way of a LIBOR Loan to replace all or a portion
of an outstanding LIBOR Loan as it matures, each Lender shall, on the maturity
of such LIBOR Loan, continue to extend credit to the Borrower by way of a LIBOR
Loan (without a further advance of funds to the Borrower) in the principal
amount equal to such Lender’s Pro Rata Share of the principal amount of the
matured LIBOR Loan or the portion thereof to be replaced.
5.2
Rollover Notice


 
33
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

The notice to be given to the Administrative Agent pursuant to Section 5.1
(“Rollover Notice”) shall be irrevocable, shall be given in accordance with
Section 3.10, shall be in substantially the form of Schedule E hereto and shall
specify:
(a)
the maturity date of the maturing LIBOR Loan;

(b)
the principal amount of the maturing LIBOR Loan and the portion thereof to be
replaced; and

(c)
the Interest Period or Interest Periods of the replacement LIBOR Loans.

5.3
Rollover by Lenders

Upon written notice to such effect to the Borrower at such time as a Default has
occurred and is continuing, the Administrative Agent may, as applicable, on the
maturity date of a LIBOR Loan, rollover such LIBOR Loan into a LIBOR Loan having
an Interest Period of one month or such other period as the Lenders may
determine, as though a notice to such effect had been given in accordance with
Section 5.2.
ARTICLE 6
CONVERSIONS
6.1
Converting Loan to Other Type of Loan

Subject to Sections 3.1 and 3.5 and provided that the Borrower has, by giving
notice to the Administrative Agent in accordance with Section 6.2, requested the
Lenders to convert all or a portion of an outstanding Loan into another type of
Loan, each Lender shall, on the date of conversion (which, in the case of the
conversion of all or a portion of an outstanding LIBOR Loan, shall be the date
on which such Loan matures), continue to extend credit to the Borrower by way of
the type of Loan into which the outstanding Loan or a portion thereof is
converted (with a repayment and a subsequent advance of funds to the Borrower)
in the aggregate principal amount equal to such Lender’s Pro Rata Share of the
principal amount of the outstanding Loan or the portion thereof which is being
converted.
6.2
Conversion Notice

The notice to be given to the Administrative Agent pursuant to Section 6.1
(“Conversion Notice”) shall be irrevocable, shall be given in accordance with
Section 3.10, shall be in substantially the form of Schedule F hereto and shall
specify:
(a)
the type of Loan to be converted;

(b)
the date on which the conversion is to take place;

(c)
the principal amount of the Loan or the portion thereof which is to be
converted;

(d)
the type and amount of the Loan into which the outstanding Loan is to be
converted; and

(e)
if an outstanding Loan is to be converted into a LIBOR Loan, the applicable
Interest Period.

6.3
Absence of Notice

Subject to Section 3.5 in the absence of a Rollover Notice or Conversion Notice
within the appropriate time periods referred to herein, a maturing LIBOR Loan in
favour of the Borrower shall be automatically converted to a Base Rate Loan as
though a notice to such effect had been given in accordance with Section 6.2.
6.4
Conversion by Lenders

Upon written notice to such effect to the Borrower at such time as a Default has
occurred and is continuing, the Administrative Agent may, on the maturity date
of a LIBOR Loan, convert such LIBOR Loan into a Base Rate Loan, as though a
notice to such effect had been given in accordance with Section 6.2.
ARTICLE 7
INTEREST AND FEES
7.1
Interest Rates


 
34
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

The Borrower shall pay to the Lenders, in accordance with Section 3.6, interest
on the outstanding principal amount from time to time of each Loan and on
overdue interest thereon, at the rate per annum equal to:
(a)
in the case of each Base Rate Loan, the Alternate Base Rate Canada plus 3.50%;
and

(b)
in the case of each LIBOR Loan, LIBOR plus 4.50%.

7.2
Calculation and Payment of Interest

(a)
Interest on the outstanding principal amount from time to time of each LIBOR
Loan shall accrue from day to day from and including the date on which credit is
obtained by way of such Loan to but excluding the date on which such Loan is
repaid in full (both before and after maturity and as well after as before
judgment) and shall be calculated on the basis of the actual number of days
elapsed divided by 360.

(b)
Accrued interest shall be paid,

(i)
in the case of Base Rate Loans, in arrears monthly on the first day of each
calendar month; and

(ii)
in the case of interest on LIBOR Loans, on the last day of the applicable
Interest Period; provided that, in the case of Interest Periods of a duration
longer than three months, accrued interest shall be paid no less frequently than
every three months from the first day of such Interest Period during the term of
such Interest Period and on the date on which such LIBOR Loans are otherwise
required to be repaid.

7.3
General Interest Rules

(a)
For the purposes hereof, whenever interest is calculated on the basis of a year
of 360 or 365 days, each rate of interest determined pursuant to such
calculation expressed as an annual rate for the purposes of the Interest Act
(Canada) is equivalent to such rate as so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365 days, respectively.

(b)
Interest on each Loan and on overdue interest thereon shall be payable in the
currency in which such Loan is denominated during the relevant period.

(c)
If the Borrower fails to pay any fee or other amount of any nature payable by it
to the Administrative Agent or the Lenders hereunder or under any document,
instrument or agreement delivered pursuant hereto on the due date therefor, the
Borrower shall pay to the Administrative Agent or the Lenders, as the case may
be, interest on such overdue amount in the same currency as such overdue amount
is payable from and including such due date to but excluding the date of actual
payment (as well after as before judgment) at the rate per annum, calculated and
compounded monthly, which is equal to the Alternate Base Rate Canada plus 6.50%
in the case of overdue amounts denominated in U.S. dollars.

Such interest on overdue amounts shall become due and be paid on demand made by
the Administrative Agent.
7.4
Selection of Interest Periods

With respect to each LIBOR Loan, the Borrower shall specify in the Drawdown
Notice, Rollover Notice or Conversion Notice, the duration of the Interest
Period provided that:
(a)
Interest Periods shall have a duration from one, two, three or six months
(subject to availability and to the aggregate number of Interest Periods with
different dates outstanding under the Credit Facility at any time being less
than five);

(b)
the first Interest Period for a LIBOR Loan shall commence on and include the day
on which credit is obtained by way of such Loan and each subsequent Interest
Period applicable thereto shall commence on and include the date of the expiry
of the immediately preceding Interest Period applicable thereto; and


 
35
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(c)
if any Interest Period would end on a day which is not a Banking Day, such
Interest Period shall be extended to the next succeeding Banking Day unless such
next succeeding Banking Day falls in the next calendar month, in which case such
Interest Period shall be shortened to end on the immediately preceding Banking
Day.

7.5
Standby Fees

Upon the first Banking Day following the completion of each Fiscal Quarter and
on the termination of the Credit Facility, the Borrower shall pay, in accordance
with Section 3.6, to the Lenders in accordance with their Pro Rata Shares, in
arrears, a standby fee calculated at the rate per annum, on the basis of a year
of 365 days, equal to 1.20% on the Available Credit, such fee to accrue daily
from the date of the execution and delivery of this agreement to and including
the termination of the Credit Facility pursuant to Section 2.4.
7.6
Letter Fees

The Borrower shall pay to the Lenders in accordance with their Pro Rata Shares
in respect of each Letter, in accordance with Section 3.6, an issuance fee
quarterly in arrears on the first Banking Day of each Fiscal Quarter, calculated
at a rate per annum equal to 4.50% on the amount of each Financial Letter and
2.70% on the amount of each Non-Financial Letter, in each case on the basis of a
year of 365 days for a period of time equal to the number of days in the
preceding Fiscal Quarter on which the relevant Letter was outstanding. In
addition, with respect to all Letters, the Borrower shall from time to time pay
to the Issuing Lender its usual and customary fees (at the then prevailing
rates) for the amendment, delivery and administration of letters of credit such
as the Letters. Each such payment is non-refundable and fully earned when due.
ARTICLE 8
RESERVE, CAPITAL, INDEMNITY AND TAX PROVISIONS
8.1
Conditions of Credit

The obtaining or maintaining of credit hereunder shall be subject to the terms
and conditions contained in this Article 8.
8.2
Change of Circumstances

(a)
Increased Costs Generally. If from time to time any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender;

(ii)
subject any Lender to any Tax of any kind whatsoever with respect to this
agreement, any Letter, any participation in a Letter, or any Loan made by it or
Bankers’ Acceptance accepted by it, or change the basis of taxation of payments
to such Lender in respect thereof, except for Indemnified Taxes or Other Taxes
covered by Section 8.6 and the imposition, or any change in the rate, of any
Excluded Tax payable by such Lender; or

(iii)
impose on any Lender or any applicable interbank market any other condition,
cost or expense affecting this agreement or Loans made by such Lender or any
Letter or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter (or of maintaining
its obligation to participate in or to issue any Letter), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered, such amount or amounts to be
determined in the sole and absolute discretion of the relevant Lender.

 
36
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(b)
Capital and Liquidity Requirements. If any Lender determines in its sole and
absolute discretion that any Change in Law affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this agreement, the Individual
Commitment of such Lender or the Loans made by, or the Letters issued or
participated in by such Lender, to a level below that which such Lender or its
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to, as applicable, capital adequacy or liquidity requirements),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or its holding company for any
such reduction suffered.

(c)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, including
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the Borrower from time to time shall be prima facie evidence of
such amounts absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 8.2 shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section 8.2 for any
increased costs incurred or reductions suffered more than four months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefore, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the four-month period referred
to above shall be extended to include the period of retroactive effect thereof.

(e)
Alternate Booking Points. Each Lender agrees that, as promptly as practicable
after it becomes aware of the occurrence of an event or the existence of a
condition that would cause it to seek additional amounts from the Borrower
pursuant to Section 8.2, it will use reasonable efforts to make, fund or
maintain the affected credit of such Lender through another lending office or
take such other actions as it deems appropriate if as a result thereof the
additional moneys which would otherwise be required to be paid in respect of
such credit pursuant to Section 8.2, would be reduced and if, as determined by
such Lender in its sole discretion, the making, funding or maintaining of such
affected credit through such other lending office or the taking of such other
actions would not otherwise adversely affect such credit or such Lender and
would not, in such Lender’s sole discretion, be commercially unreasonable.

8.3
Failure to Fund as a Result of Change of Circumstances

If any Lender but not all of the Lenders who have Individual Commitments seeks
additional compensation pursuant to Section 8.2 (the “Affected Lender”), then
the Borrower may indicate to the Administrative Agent in writing that it desires
to replace the Affected Lender with one or more of the other Lenders, and the
Administrative Agent shall then forthwith give notice to the other Lenders that
any such Lender or Lenders may, in the aggregate, advance all (but not part) of
the Affected Lender’s Pro Rata Share of the affected credit and, in the
aggregate, assume all (but not part) of the Affected Lender’s Individual
Commitments and obligations under a Credit Facility and acquire all (but not
part) of the rights of the Affected Lender and assume all (but not part) of the
obligations of the Affected Lender under each of the other Credit Documents to
the extent they relate to the Credit Facility (but in no event shall any other
Lender or the Administrative Agent be obliged to do so). If one or more Lenders
shall so agree in writing (herein collectively called the “Assenting Lenders”
and individually called an “Assenting Lender”) with respect to such advance,
acquisition and assumption, the Pro Rata Share of such credit of each Assenting
Lender and the Individual Commitments and the obligations of such Assenting
Lender under a particular Credit Facility and the rights and obligations of such
Assenting Lender under each of the other Credit Documents to the extent they
relate to the Credit Facility shall be increased by its respective pro rata
share (based on the relative Individual Commitments of the Assenting Lenders) of
the Affected Lender’s Pro Rata Share of such

 
37
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

credit and Individual Commitments and obligations under the Credit Facility and
rights and obligations under each of the other Credit Documents to the extent
they relate to the Credit Facility on a date mutually acceptable to the
Assenting Lenders and the Borrower. On such date, the Assenting Lenders shall
extend to the Borrower the Affected Lender’s Pro Rata Share of such credit and
shall prepay to the Affected Lender the advances of the Affected Lender then
outstanding, together with all interest accrued thereon and all other amounts
owing to the Affected Lender hereunder, and, upon such advance and prepayment by
the Assenting Lenders, the Affected Lender shall cease to be a “Lender” for
purposes of this agreement and shall no longer have any obligations hereunder.
Upon the assumption of the Affected Lender’s Individual Commitments as aforesaid
by an Assenting Lender, Schedule A hereto shall be deemed to be amended to
increase the Individual Commitment of such Assenting Lender by the respective
amounts of such assumption.
8.4
Indemnity Relating to Credits

Upon notice from the Administrative Agent to the Borrower (which notice shall be
accompanied by a detailed calculation of the amount to be paid by the Borrower),
the Borrower shall pay to the Administrative Agent such amount or amounts as
will compensate the Administrative Agent or the Lenders (including, for
certainty, the Issuing Lender) for any loss, cost or expense incurred by them:
(a)
in the liquidation or redeposit of any funds acquired by the Lenders to fund or
maintain any portion of a LIBOR Loan as a result of:

(i)
the failure of the Borrower to borrow or make repayments on the dates specified
under this agreement or in any notice from the Borrower to the Administrative
Agent (provided that if any notice specifies the repayment of a LIBOR Loan at
any time other than its maturity date, then the Borrower shall be responsible
for any loss, costs or expenses referred to above); or

(ii)
the repayment or prepayment of any amounts on a day other than the payment dates
prescribed herein or in any notice from the Borrower to the Administrative Agent
(provided that if any notice specifies the repayment of a LIBOR Loan at any time
other than its maturity date, then the Borrower shall be responsible for any
loss, costs or expenses referred to above); or

(b)
with respect to any Letter, arising from claims or legal proceedings, and
including reasonable and documented legal fees and disbursements, respecting the
collection of amounts owed by the Borrower hereunder in respect of such Letter
or the enforcement of the Administrative Agent or the Lenders’ rights hereunder
in respect of such Letter including, without limitation, legal proceedings
attempting to restrain the Administrative Agent or the Lenders from paying any
amount under such Letter.

Notwithstanding the foregoing, the Borrower shall not be required to indemnify a
Lender for any such cost or expense if such cost or expense is incurred while
such Lender is a Defaulting Lender.
8.5
Indemnity for Transactional and Environmental Liability

(a)
The Borrower hereby agrees to indemnify and hold the Administrative Agent, each
Lender, the Issuing Lender and each of their respective Affiliates,
shareholders, officers, directors, employees, and agents (collectively, the
“Indemnified Parties”) free and harmless from and against any and all claims,
demands, actions, causes of action, suits, losses, costs, charges, liabilities
and damages, and expenses in connection therewith (irrespective of whether such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), and including, without limitation, reasonable legal fees and out of
pocket disbursements and amounts paid in settlement which are approved by the
Borrower (collectively in this Section 8.5(a), the “Indemnified Liabilities”),
incurred or suffered by, or asserted against, the Indemnified Parties or any of
them as a result of, or arising out of, or relating to (i) the extension of
credit contemplated herein, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of any credit
extended hereunder, (iii) any actual or threatened investigation, litigation or
other proceeding relating to any credit extended or proposed to be extended as
contemplated herein or (iv) the


 
38
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

execution, delivery, performance or enforcement of the Credit Documents and any
instrument, document or agreement executed pursuant hereto, except for any such
Indemnified Liabilities that a court of competent jurisdiction determined arose
on account of the relevant Indemnified Party’s gross negligence or willful
misconduct.
(b)
Without limiting the generality of the indemnity set out in the preceding
clause (a), the Borrower hereby further agrees to indemnify and hold the
Indemnified Parties free and harmless from and against any and all claims,
demand, actions, causes of action, suits, losses, costs, charges, liabilities
and damages, and expenses in connection therewith, including, without
limitation, reasonable and documented legal fees and out of pocket disbursements
and amounts paid in settlement which are approved by the Borrower, of any and
every kind whatsoever paid (collectively in this Section 8.5(b), the
“Indemnified Liabilities”), incurred or suffered by, or asserted against, the
Indemnified Parties or any of them for, with respect to, or as a direct or
indirect result of, (i) the presence on, at, or under, or the Release from on or
under, any real property legally or beneficially owned (or any estate or
interest which is owned), leased, used or operated by any Obligor of any
Hazardous Materials, and (ii) any other violation of, or liability pursuant to,
an Environmental Law with respect to any Obligor or the operation of the Hycroft
Mine, and regardless of whether caused by, or within the control of, such
Obligor, except for any such Indemnified Liabilities that a court of competent
jurisdiction determined arose on account of the relevant Indemnified Party’s
gross negligence or willful misconduct.

(c)
All obligations provided for in this Section 8.5 shall survive indefinitely the
permanent repayment of the outstanding credit hereunder and the termination of
this Credit Agreement. The obligations provided for in this Section 8.5 shall
not be reduced or impaired by any investigation made by or on behalf of the
Administrative Agent or any of the Lenders.

(d)
The Borrower hereby agrees that, for the purposes of effectively allocating the
risk of loss placed on the Borrower by this Section 8.5, the Administrative
Agent and each Lender shall be deemed to be acting as the agent or trustee on
behalf of and for the benefit of their respective shareholders, officers,
directors, employees and agents.

(e)
If, for any reason, the obligations of the Borrower pursuant to this Section 8.5
shall be unenforceable, the Borrower agrees to make the maximum contribution to
the payment and satisfaction of each obligation that is permissible under
applicable law.

(f)
The indemnity under this Section 8.5 shall not apply to any matters specifically
dealt with in Sections 8.2, 8.4, 8.6 or 11.1(f).

8.6
Gross-Up for Taxes

(a)
Any and all payments made by or on behalf of the Borrower under this agreement
or under any other Credit Document (any such payment being hereinafter referred
to as a “Payment”) to or for the benefit of a Lender shall be made without
set-off or counterclaim, and free and clear of, and without deduction or
withholding for, or on account of, any and all present or future Taxes except to
the extent that such deduction or withholding is required by law or the
administrative practice of any Official Body. If any such Taxes are so required
to be deducted or withheld from or in respect of any Payment made to or for the
benefit of a Lender, the Borrower shall:

(i)
promptly notify the Administrative Agent of such requirement;

(ii)
if the Taxes are Indemnified Taxes, pay to such Lender in addition to the
Payment to which such Lender is otherwise entitled, such additional amount as is
necessary to ensure that the net amount actually received by such Lender (free
and clear of, and net of, any such Taxes, including the full amount of any Taxes
required to be deducted or withheld from any additional amount paid by the
Borrower under this Section 8.6(a), whether assessable against the Borrower, the
Administrative Agent or such Lender) equals the full amount the Lender, would
have received had no such deduction or withholding been required;

(iii)
make such deduction or withholding;


 
39
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(iv)
pay to the relevant Official Body in accordance with applicable law the full
amount of Taxes required to be deducted or withheld (including the full amount
of Taxes required to be deducted or withheld from any additional amount paid by
the Borrower to the Lender under this Section 8.6(a), within the time period
required by applicable law; and

(v)
as promptly as possible thereafter, forward to the relevant Lender an original
official receipt (or a certified copy), or other documentation reasonably
acceptable to the Administrative Agent and such Lender, evidencing such payment
to such Official Body.

(b)
If the Administrative Agent or any Lender is subject to Indemnified Taxes in
respect of any Payment made by the Borrower but such Taxes are not levied by way
of deduction or withholding (all such Taxes being “Non-Withheld Taxes”), the
Borrower shall pay to the Administrative Agent or such Lender, as the case may
be, at the time the Borrower makes such Payment and in addition to such Payment,
such additional amount as is necessary to ensure that the total amount received
by the Administrative Agent or such Lender, as the case may be, is equal to the
Payment plus the amount of Non-Withheld Taxes exigible in respect of the
aggregate of the Payment and the additional amount payable under this
Section 8.6(b).

(c)
In addition, the Borrower agrees to pay any and all Other Taxes.

(d)
The Borrower hereby indemnifies and holds harmless each Lender, on an
after-Taxes basis, for the full amount of Indemnified Taxes including Other
Taxes and Non-Withheld Taxes, interest, penalties and other liabilities, levied,
imposed or assessed in connection therewith against (and whether or not paid
directly by) the Administrative Agent or such Lender, as applicable, and for all
expenses, resulting from or relating to the Borrower’s failure to:

(i)
remit to the Administrative Agent or such Finance Party the documentation
referred to in Section 8.6(a)(v);

(ii)
pay any Taxes or Other Taxes when due to the relevant Official Body (including,
without limitation, any Taxes imposed by any Official Body on amounts payable
under this Section 8.6; or

(iii)
pay to the Administrative Agent or applicable Lender any Non-Withheld Taxes in
accordance with Section 8.6,

(e)
whether or not such Taxes were correctly or legally assessed, the Administrative
Agent or any Lender who pays any Taxes or Other Taxes (other than Non-Withheld
Taxes), and the Administrative Agent or any Lender who pays any Non-Withheld
Taxes in excess of the amount (if any) paid by the Borrower on account thereof
under Section 8.6(b), shall promptly notify the Borrower of such payment,
provided, however, that failure to provide such notice shall not detract from,
or compromise, the obligations of the Borrower under this Section 8.6. Payment
pursuant to this indemnification shall be made within 30 days from the date the
Administrative Agent or the relevant Lender, as the case may be, makes written
demand therefor accompanied by a certificate as to the amount of such Taxes or
Other Taxes and the calculation thereof, which calculation shall be prima facie
evidence of such amount.

(f)
If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which a payment has been made under this Section 8.6,
the relevant Lender or the Administrative Agent, as applicable, shall, if so
requested by the Borrower, cooperate with the Borrower in challenging such Taxes
at the Borrower’s expense.

(g)
If any Lender or the Administrative Agent, as applicable, receives a refund of,
or credit for, Taxes for which a payment has been made by the Borrower under
this Section 8.6, which refund or credit in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to the
Taxes giving rise to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount (if any, but not exceeding the amount of any payment made under this
Section 8.6 that gives rise to such refund or credit), net of out-of-pocket
expenses of such Lender or the Administrative Agent, as the


 
40
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

case may be, which the Administrative Agent or such Lender, as the case may be,
determines in its absolute discretion will leave it, after such reimbursement,
in no better or worse position than it would have been in if such Taxes had not
been exigible. The Borrower, upon the request of the Administrative Agent or any
Lender, agrees to repay the Administrative Agent or such Lender, as the case may
be, any portion of any such refund or credit paid over to the Borrower that the
Administrative Agent or such Lender, as the case may be, is required to pay to
the relevant Official Body and agrees to pay any interest, penalties or other
charges paid by such Lender or the Administrative Agent, as the case may be, as
a result of or related to such payment to such Official Body. Neither the
Administrative Agent nor any Lender shall be under any obligation to arrange its
tax affairs in any particular manner so as to claim any refund or credit. None
of the Lenders nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower or any
other Person in connection with this Section 8.6(f) or any other provision of
this Section 8.6.
(h)
The Borrower also hereby indemnifies and holds harmless the Administrative Agent
and each Lender, on an after-Taxes basis, for any additional Taxes on net income
that the Administrative Agent or such Lender may be obliged to pay as a result
of the receipt of amounts under this Section 8.6.

(i)
Each Lender shall, on or prior to the date that it becomes a Lender, provide
each of the Administrative Agent and the Borrower with two original copies of
such forms, certificates and other documents (collectively, “Exemption Forms”)
as may be required by the Internal Revenue Service in order for the Borrower to
be able to make Payments without having to deduct or withhold any Indemnified
Taxes or having any Non-Withheld Taxes exigible against the Administrative Agent
or the Lender. In addition, each Lender agrees to update such Exemption Forms
upon the reasonable written request of the Borrower or the Administrative Agent
where required to maintain the exempt status of the Payments pursuant to
Applicable Law. Notwithstanding the foregoing, the updating of such Exemption
Forms shall not be required if the Lender is unable to do so due to a Change in
Law occurring after the date on which the Lender became a Lender, however, it
shall, in such case if it is able to do so, provide each of the Administrative
Agent and the Borrower with two original copies of such other forms,
certificates and other documents (collectively, the “Rate Reduction Forms”) as
may be required by the Internal Revenue Service in order for the Borrower to be
able to make Payments or withholdings at a reduced rate of Indemnified Taxes or
having Non-Withheld Taxes exigible against the Administrative Agent or the
Lender at a reduced rate. In addition, each Lender agrees to update such Rate
Reduction Forms upon the reasonable written request of the Borrower or the
Administrative Agent where required to maintain or obtain the most advantageous
tax status for the Payments pursuant to Applicable Law. Notwithstanding the
foregoing, if the updating of any Exemption Forms or the provision or updating
of any Rate Reduction Forms would, in the Lender’s judgment subject such Lender
to any material unreimbursed cost or expense or would prejudice the legal or
commercial position of the Lender, it will not be required to update such
Exemption Forms or to provide or update such Rate Reduction Forms.

(j)
Additional amounts payable under Section 8.6(a) and Non-Withheld Taxes payable
under Section 8.6(b) have the same character as the Payments to which they
relate. For greater certainty, for example, additional amounts payable under
Section 8.6(a) or Non-Withheld Taxes payable under Section 8.6(b), in respect of
interest payable under a Credit Document, shall be payments of interest under
such Credit Document. All payments made under this Section 8.6 shall be subject
to the provisions of this Section 8.6.

(k)
The Borrower’s obligations under this Section 8.6 shall survive without
limitation the termination of the Credit Facility and this agreement and all
other Credit Documents and the permanent repayment of the outstanding credit and
all other amounts payable hereunder.


 
41
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE 9
REPAYMENTS AND PREPAYMENTS
9.1
Repayment of Credit Facility

The Borrower shall repay to the Administrative Agent, for the account of the
Lenders, in full the outstanding credit under the Credit Facility on the
Maturity Date together with all accrued and unpaid interest thereon and all
accrued and unpaid fees with respect thereto. As concerns any Letter which, on
the Maturity Date, has an expiry date later than the Maturity Date, the Borrower
shall pay to the Issuing Lender, on the Maturity Date, the then contingent
liability of the Issuing Lender thereunder (to be held solely for the purpose of
satisfying any draw under such Letter and to be held subject to Section 13.2).
Following such payment by the Borrower to the Issuing Lender, the Borrower shall
have no further liability to the Lenders with respect to any such Letter.
9.2
Voluntary Prepayments under Credit Facility

Subject to Section 9.3, the Borrower shall be entitled to prepay all or any
portion of the outstanding Loans under the Credit Facility at any time, without
penalty, provided that Section 8.4(a) shall be complied with in connection with
any such prepayment. Other than any payments required pursuant to Section
8.4(a), there are no premiums, penalties or other additional payments associated
with any voluntary prepayments under this Section 9.2. Amounts which are prepaid
as aforesaid in respect of the Credit Facility may be reborrowed.
9.3
Prepayment Notice

The Borrower shall give written notice to the Administrative Agent of each
voluntary prepayment pursuant to Section 9.2. Such notice (a “Prepayment
Notice”) shall be irrevocable, shall be given in accordance with Section 3.10
and shall specify:
(a)
the date on which the prepayment is to take place; and

(b)
the type and principal amount of the Loan or the portion thereof which is to be
prepaid.

9.4
Reimbursement or Conversion on Presentation of Letters

(a)
On presentation of a Letter and payment thereunder by the Issuing Lender, the
Borrower shall forthwith pay and in any event no later than 10:00 a.m. (Reno,
Nevada time) on the date of any payment by the Issuing Lender under a Letter to
the Administrative Agent for the account of the Issuing Lender, and thereby
reimburse Issuing Lender for, all amounts paid by Issuing Lender pursuant to
such Letter. Failing such payment, the Borrower shall be deemed to have
effected, notwithstanding any other provision hereof, a conversion of such
Letter into a Base Rate Loan to the extent of the payment of the Issuing Lender
thereunder.

(b)
If the Issuing Lender makes payment under any Letter and the Borrower does not
fully reimburse the Issuing Lender on or before the date of payment, then
Section 9.4(a) shall apply to deem a Loan to be outstanding to the Borrower
under the Credit Facility in the manner therein set out regardless of whether
the conditions set forth in Section 12.1 are satisfied. Each Lender under the
Credit Facility shall, on request by the Issuing Lender, immediately pay to the
Issuing Lender an amount equal to such Lender’s Pro Rata Share of the amount
paid by the Issuing Lender such that each Lender under the Credit Facility is
participating in the deemed Loan in accordance with its Pro Rata Share. The
obligation of each Lender under the Credit Facility to pay the Issuing Lender
its Pro Rata Share of each such deemed Loan shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defence or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.

(c)
Each Lender shall immediately on demand indemnify the Issuing Lender to the
extent of such Lender’s Pro Rata Share of any amount paid or liability incurred
by the Issuing Lender under each Letter issued by it to the extent that the
Borrower does not fully reimburse the Issuing Lender therefor.


 
42
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(d)
Until each Lender funds its Loan pursuant to this Section 9.3 to reimburse the
Issuing Lender for any amount drawn under any Letter, interest in respect of
such Lender’s Pro Rate Share of such amount shall be solely for the account of
the Issuing Lender.

(e)
If any Lender fails to immediately make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 9.4, the Issuing
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Lender at a rate per annum equal to
Alternate Base Rate Canada plus 4.50% on the amount of each Financial Letter and
2.70% on the amount of each Non-Financial Letter, plus any administrative,
processing or similar fees customarily charged by the Issuing Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Pro
Rate Share of the relevant Loan. A certificate of the Issuing Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 9.4(e) shall be conclusive absent manifest error.

9.5Letters Subject to an Order
(a)
Subject to Section 13.2, the Borrower shall pay to the Issuing Lender an amount
equal to the maximum amount available to be drawn under any unexpired Letter
which becomes the subject of any Order. Payment in respect of each such Letter
shall be due forthwith upon demand.

(b)
Notwithstanding anything in this agreement to the contrary, the Issuing Lender
shall not be under any obligation to issue any Letter if:

(i)
the issuance of such Letter would violate one or more policies of the Issuing
Lender applicable to Letters generally;

(ii)
except as otherwise agreed by the Administrative Agent and the Issuing Lender,
such Letter is to be denominated in a currency other than U.S. dollars;

(iii)
any order, judgment or decree of any Official Body or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Lender from issuing such Letter,
or any law applicable to the Issuing Lender or any request or directive (whether
or not having the force of law) from any Official Body with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter in particular
or shall impose upon the Issuing Lender with respect to such Letter any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which the Issuing Lender in good faith
deems material to it; or

(iv)
such Letter contains any provisions for automatic reinstatement of the stated
amount after any drawing thereunder;

9.6
Currency of Repayment

All payments and repayments of outstanding credit hereunder shall be made in the
currency of such outstanding credit.
9.7
Repayment of Credit Excess; Repayment with Proceeds of Asset Dispositions

(a)
The Borrower shall repay, within one Banking Day, to the Administrative Agent
for the account of the Lenders the amount of any Credit Excess existing at any
time. Each such repayment shall first be applied to repay outstanding Base Rate
Loans outstanding under the Credit Facility and, to the extent that the amount
of such repayment exceeds the aggregate amount of credit outstanding by way of
Base Rate Loans which have been repaid, shall then be deposited by the
Administrative Agent in a segregated account and held in trust for the Lenders
to be applied to repay outstanding LIBOR Loans under the Credit Facility or to
satisfy reimbursement obligations with respect to


 
43
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

outstanding Letters under the Credit Facility as such LIBOR Loans mature or as
such Letters are drawn upon, as the case may be.
(b)
Other than with respect to up to $20,000,000 of Net Available Cash of Asset
Dispositions in any 365 day period following any single Asset Disposition or
series of related Asset Dispositions, within 5 Banking Days of the date of
receipt by Borrower or any of its Subsidiaries of the Net Available Cash of any
Asset Disposition, Borrower shall prepay the credit extensions under the Credit
Facility in accordance with the last sentence of this Section 9.7(b) in an
amount equal to 100% of such Net Available Cash received by such Person in
connection with such Asset Disposition; provided that, so long as (i) no Event
of Default shall have occurred and is continuing or would result therefrom, (ii)
Borrower shall have given the Administrative Agent prior written notice of
Borrower’s intention to apply such Net Available Cash to invest in Additional
Assets (a “Permitted Use”), and (iii) such Net Available Cash is held in a
Deposit Account in which the Administrative Agent has a perfected first-priority
security interest pending completion of the Permitted Use, then Borrower shall
have the option to apply such Net Available Cash to a Permitted Use in lieu of
prepaying the credit extensions under the Credit Facility in accordance
herewith. Notwithstanding the foregoing, in the event the Borrower or any of its
Subsidiaries enters into a binding commitment to invest in Additional Assets in
accordance with clause (ii) above, that commitment shall be treated as a
“Permitted Use” from the date of such commitment so long as the Borrower or such
Subsidiary enters into such commitment with the good faith expectation that the
related Net Available Cash will be applied to satisfy such commitment within 180
days of the date such commitment was made (an “Acceptable Commitment”). If an
Acceptable Commitment is later cancelled or terminated for any reason before the
related Net Available Cash is applied in connection therewith, the Borrower or
the Subsidiary party to the Acceptable Commitment may enter into another binding
commitment to invest in Additional Assets (a “Second Commitment”) within 180
days of the cancellation or termination of the Acceptable Commitment, and that
commitment shall be treated as a “Permitted Use”. If a Second Commitment is
later cancelled or terminated for any reason before the related Net Available
Cash is applied in connection therewith, then such Net Available Cash shall be
used to prepay the credit extensions under the Credit Facility in accordance
with the last sentence of this Section 9.7(b). Nothing contained in this Section
9.7(b) shall permit the Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 11.2(c). Each
prepayment pursuant to this Section 9.7(b) shall first be applied to repay
outstanding Base Rate Loans outstanding under the Credit Facility (with a
concurrent permanent reduction of the Total Commitment Amount) and, to the
extent that the amount of such repayment exceeds the aggregate amount of credit
outstanding by way of Base Rate Loans which have been repaid, shall then be
deposited by the Administrative Agent in a segregated account and held in trust
for the Lenders to be applied to repay outstanding LIBOR Loans under the Credit
Facility or to satisfy reimbursement obligations with respect to outstanding
Letters under the Credit Facility as such LIBOR Loans mature or as such Letters
are drawn upon, as the case may be (with, at the time of deposit in the
segregated account, a concurrent permanent reduction of the Total Commitment
Amount).

ARTICLE 10
REPRESENTATIONS AND WARRANTIES
10.1
Representations and Warranties

To induce the Lenders and the Administrative Agent to enter into this agreement
and to induce the Lenders to extend credit hereunder, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent, as of the
date of this agreement, as of the date of each extension of credit hereunder and
as of the last day of each Fiscal Quarter, as follows and acknowledges and
confirms that the Lenders and the Administrative Agent are relying upon such
representations and warranties in entering into this agreement and in extending
credit hereunder:
(a)
Status and Power of Obligors. Each Obligor is a corporation or limited liability
company duly created and organized and validly subsisting in good standing under
the laws of its governing


 
44
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

jurisdiction, as set forth in its Perfection Certificate. Each Obligor is duly
qualified, registered or licensed in all jurisdictions where the nature of its
business makes such qualification, registration or licensing necessary except
where the lack of such qualification, registration or licensing could reasonably
be expected to have a Material Adverse Effect. Each Obligor has all requisite
corporate capacity, power and authority to own, hold under licence or lease its
properties, to carry on its business as now conducted except where the failure
to have such capacity, power and authority could not reasonably be expected to
have a Material Adverse Effect. Each Obligor has all necessary corporate
capacity to enter into, and carry out the transactions contemplated by, the
Finance Documents to which is a party.
(b)
Authorization and Enforcement. All necessary action, corporate or otherwise, has
been taken to authorize the execution, delivery and performance by each Obligor
of the Finance Documents to which it is a party. Each Obligor has duly executed
and delivered the Finance Documents to which it is a party. The Finance
Documents to which each Obligor is a party are legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization and other
laws of general application limiting the enforcement of creditors’ rights
generally, (ii) the fact that the courts may deny the granting or enforcement of
equitable remedies and (iii) the fact that, pursuant to the Currency Act
(Canada), no court in Canada may make an order expressed in any currency other
than lawful money of Canada.

(c)
Compliance with Other Instruments. The execution, delivery and performance by
each Obligor of the Finance Documents to which it is a party, and the
consummation of the transactions contemplated herein and therein, do not and
will not conflict with, result in any breach or violation of, or constitute a
default under, the terms, conditions or provisions of, the charter or constating
documents or by‑laws of, or any shareholder agreement or declaration relating
to, such Obligor. The execution, delivery and performance by each Obligor of the
Finance Documents to which it is a party, and the consummation of the
transactions contemplated herein and therein, do not and will not conflict with,
result in any material breach or violation of, or constitute a material default
under, the terms, conditions or provisions of, any law, regulation, judgment,
decree or order binding on or applicable to such Obligor or to which its
property is subject or of any Material Agreement or any material, lease,
licence, permit or other instrument to which such Obligor is a party or is
otherwise bound or by which such Obligor benefits or to which its property is
subject and do not require the consent or approval of any Official Body or any
other party.

(d)
Financial Statements. The financial statements of the Borrower for the most
recently completed Fiscal Quarter or Fiscal Year, as the case may be, were
prepared in accordance with GAAP and no Material Adverse Change has occurred in
the condition, financial or otherwise, of the Borrower since the date of such
financial statements. The balance sheet of the aforesaid financial statement
presents a fair statement of the financial condition and assets and liability of
the Borrower as at the date thereof and the statements of operations, retained
earnings and cashflows contained in the aforesaid financial statements fairly
presents the results of the operations of the Borrower throughout the period
covered thereby. Except to the extent reflected or reserved against in the
aforesaid balance sheet (including the notes thereto) and except as incurred in
the ordinary and usual course of the business of the Borrower, the Borrower does
not have any outstanding indebtedness or any liability or obligations (whether
accrued, absolute, contingent or otherwise) of a material nature customarily
reflected or reserved against in a balance sheet (including the notes thereto)
prepared in accordance with GAAP.

(e)
Litigation. There are no actions, suits, inquiries, claims or proceedings
(whether or not purportedly on behalf of any Company) pending or threatened in
writing against or affecting any Company before any Official Body which in any
case or in the aggregate could reasonably be expected to have a Material Adverse
Effect.


 
45
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(f)
Title to Assets. Each Obligor has good and marketable title to its property,
assets and undertaking, free from any Lien other than Permitted Liens. As to
gold or silver that is identified by the Borrower as Eligible Gold or Eligible
Silver in a Borrowing Base Certificate submitted to Administrative Agent, such
gold or silver is not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Administrative Agent-discretionary criteria)
set forth in the definition of Eligible Gold or Eligible Silver (as the case may
be).

(g)
Conduct of Business. No Company is in violation of any agreement, mortgage,
franchise, licence, judgment, decree, order, statute, statutory trust, rule or
regulation relating in any way to itself or to the operation of its business or
to its property or assets (other than Environmental Laws) and which could
reasonably be expected to have a Material Adverse Effect. No Company is in
violation of any Environmental Law which violation could reasonably be expected
to have a Material Adverse Effect. Each Company holds all licenses, certificates
of approval, approvals, registrations, permits and consents which are required
to operate its businesses where they are currently being operated except where
the failure to have such licenses, certificates of approval, approvals,
registrations, permits and consents could not reasonably be expected to have a
Material Adverse Effect.

(h)
Outstanding Defaults. No Default or Event of Default exists or would result from
the incurring of any Secured Obligations by any Obligor. No event has occurred
which constitutes or which, with the giving of notice, lapse of time or both,
would constitute a default under or in respect of any material agreement,
undertaking or instrument to which any Company is a party or to which its
respective property or assets may be subject, and which could reasonably be
expected to have a Material Adverse Effect.

(i)
Solvency Proceedings. No Obligor has:

(i)
admitted its inability to pay its debts generally as they become due or failed
to pay its debts generally as they become due;

(ii)
in respect of itself, filed an assignment or petition in bankruptcy or a
petition to take advantage of any insolvency statute;

(iii)
made an assignment for the benefit of its creditors;

(iv)
consented to the appointment of a receiver of the whole or any substantial part
of its assets;

(v)
filed a petition or answer seeking a reorganization, arrangement, adjustment or
composition in respect of itself under applicable bankruptcy laws or any other
applicable law or statute of Canada, the United States or other applicable
jurisdiction or any subdivision thereof; or

(vi)
been adjudged by a court having jurisdiction a bankrupt or insolvent, nor has a
decree or order of a court having jurisdiction been entered for the appointment
of a receiver, liquidator, trustee or assignee in bankruptcy of any Company with
such decree or order having remained in force and undischarged or unstayed for a
period of 30 days.

(j)
Tax Returns and Taxes. Each Obligor has filed all material Tax returns and Tax
reports required by law to have been filed by it and has paid all Taxes thereby
shown to be owing, except any such Taxes which are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

(k)
Expropriation or Condemnation. There is no present or threatened (in writing)
expropriation or condemnation of the property or assets of any Company, which
expropriation could reasonably be expected to have a Material Adverse Effect.

(l)
Environmental Compliance.

(i)
All facilities and property (including underlying groundwater) owned, leased,
used or operated by any Company have been, and continue to be, owned or leased
in compliance with all Environmental Laws, except where such non-compliance
could not reasonably be expected have a Material Adverse Effect;


 
46
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)
There are no pending or threatened (in writing)

(A)
claims, complaints, notices or requests for information received by any Company
with respect to any alleged violation of any Environmental Law which alleged
violation could reasonably be expected to have a Material Adverse Effect;

(B)
complaints, notices or inquiries to any Company regarding potential material
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect;

(iii)
There have been no Releases of any Hazardous Materials, at, on, under or from
any property now or previously owned, operated, used or leased by any Company
that, singly or in the aggregate have, or could reasonably be expected to have,
a Material Adverse Effect;

(iv)
Each Company has been issued and is in compliance with all permits,
certificates, approvals, licenses and other authorizations under any
Environmental Laws to carry on its business except where any such non-issuance
or non-compliance could not reasonably be expected to have a Material Adverse
Effect; and

(v)
No conditions exist at, on or under any property now or previously owned,
operated, used or leased by any Company which, with the passage of time, or the
giving of notice or both, would give rise to liability under any Environmental
Law; which liability could reasonably be expected to have a Material Adverse
Effect.

(m)
Investment Company. No Obligor is subject to regulation under the Investment
Company Act of 1940 or under any other federal or state statute or regulation
which may limit its ability to enter into any Finance Document to which it is a
party or otherwise render any such Finance Document unenforceable.

(n)
Subsidiaries and Partnerships. No Company is, directly or indirectly, a member
of, or a partner or participant in, any partnership, joint venture or syndicate
that could reasonably be expected to have a Material Adverse Effect.

(o)
Corporate Structure. As at the date hereof, and hereafter, except as such
information may change as a result of a transaction permitted hereby and
reported to the Administrative Agent in accordance with Section 11.1(b)(iv), the
chart attached hereto as Schedule G accurately sets out the corporate structure
of the Borrower and all of its Subsidiaries and evidences (i) intercorporate
share ownership and (ii) ownership of mines.

(p)
Solvency after Drawdown. On a consolidated basis with respect to the Borrower
and on an unconsolidated basis with respect to Hycroft Resources,

(i)
the assets of each such Obligor shall exceed its respective liabilities,
including contingent liabilities at a fair valuation;

(ii)
the capital of each such Obligor shall not be reasonably small to conduct its
respective business; and

(iii)
no such Obligor shall have intended to incur debts, nor shall have believed that
it would incur debts, beyond its respective ability to pay such debts as they
mature.

(q)
Employee Benefit Plans. Each of the ERISA Companies is in compliance with ERISA
and all Applicable Law, except where such non-compliance is not reasonably
expected to have a Material Adverse Effect. There have been no Prohibited
Transactions or breaches of fiduciary duty with respect to any Plan that could
be reasonably expect to have Material Adverse Effect. No Termination Event has
occurred or is expected to occur with respect to any Plan or Multiemployer Plan
that could be reasonably expected to have a Material Adverse Effect.

(r)
Regulation U or X. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any credit obtained hereunder shall be used for a purpose which violates, or
would be inconsistent with, F.R.S. Board Regulation U or X.


 
47
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Terms for which meanings are provided in F.R.S. Board Regulation U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.
(s)
Assets Insured. The property and assets of the Obligors are insured with
insurers, in amounts, for risks and otherwise which are reasonable in relation
to such property and assets (subject to the amount of such deductibles as are
reasonable and normal in the circumstances) against loss or damage, and there
has been no default or failure by the party or parties insured under the
provisions of such policies of insurance maintained which would prevent the
recovery by the relevant Obligor insured thereunder of the full amount of any
material insured loss.

(t)
Foreign Assets Control Regulations. Neither the execution and delivery of this
agreement nor the Borrower’s use of the proceeds of the Credit Facility will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any other enabling legislation or executive order
relating thereto. Without limiting the foregoing, no Obligor nor any of its
Subsidiaries (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such Person. Each Obligor and its Subsidiaries are in
compliance, in all material respects, with the Title III of Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds from
either Credit Facility will be used, directly or indirectly, for any payment to
any governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official party
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(u)
Intellectual Property. Each Company owns or is licensed or otherwise has the
right to use all Intellectual Property that is used in the operation of its
businesses without conflict with the rights of any other Person (other than any
Intellectual Property the absence of which or any such conflict with respect to
which would not have a Material Adverse Effect). No Company has not received any
notice of any claim of infringement or similar claim or proceeding relating to
any of the Intellectual Property which if determined against such Company could
reasonably be expected to have a Material Adverse Effect. No present or former
employee of any Company and no other Person owns or claims to own or has or
claims to have any interest, direct or indirect, in whole or in part, in any of
the Intellectual Property of the Borrower that could reasonably be expected to
have a Material Adverse Effect.

(v)
Employment and Labour Agreements. Each Company is in compliance with the terms
and conditions of all collective bargaining agreements and other labour
agreements except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

(w)
Liens. The Liens granted to the Administrative Agent pursuant to the Security
Documents are fully perfected first priority Liens in and to the Secured Assets,
subject only to Permitted Liens and will, upon the acquisition of additional
Secured Assets by each Obligor, constitute first charges or security interests
upon all such Secured Assets of such Obligor free and clear of all Liens except
for the Permitted Liens.

(x)
Consents, Approvals, etc. No consents, approvals, acknowledgements,
undertakings, non-disturbance agreements, directions or other documents or
instruments which have not already been provided to the Administrative Agent are
required to be entered into by any Person (i) to make effective the Security
created or intended to be created by the Obligors in favour of the
Administrative Agent pursuant to the Security Documents in the issued and
outstanding Shares of the Obligors or the Securities Accounts of the Obligors,
(ii) to ensure the perfection and the intended priority of such Security other
than the consents and approvals referred to in the last sentence of Section
10.1(c) and (iii) to implement the transactions contemplated hereby.


 
48
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(y)
Share Capital of Guarantors. As of the date hereof and hereafter, except as such
information may change as a result of transactions permitted hereby (which shall
be reported to the Administrative Agent pursuant to Section 11.1(b)(iii)(C), the
Perfection Certificates set out (X) the issued capital of each Guarantor, all of
which issued Shares have been issued and are outstanding; (Y) the owner of
record of all such issued Shares; and (Z) the outstanding warrants, options or
other agreements which require or may require the issuance of any Shares of any
Guarantor or the issuance of any debt or securities convertible into Shares of
any Guarantor.

(z)
Perfection Certificates.  All information in each Perfection Certificate is
hereby certified to be true and correct.

(aa)
Information Required for Perfection of Security Interests in Secured Assets.
Except as reported or to be reported to the Administrative Agent in accordance
with Section 11.1(i), the location of the chief executive office and places of
business and the jurisdiction of organization, of each Obligor (for the purposes
of perfecting security interests in personal property of the Obligors under the
UCC or the Personal Property Security Act (Ontario) and the branch and location
of each bank account and each securities account owned by each Obligor are as
set forth in its Perfection Certificate.

(ab)
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada). The
Borrower’s most recent audited balance sheet states that the Borrower has net
assets of at least CDN$75,000,000. The Borrower’s shares are traded on a
Canadian stock exchange or a stock exchange designated under subsection 262(1)
of the Tax Act. The Borrower operates in a country that is a member of the
Financial Action Task Force.

(ac)
No Omissions. None of the representations and statements of fact set forth in
this Section 10.1 omits to state any material fact necessary to make any such
representation or statement of fact not misleading in any material respect.

10.2
Survival of Representations and Warranties

All of the representations and warranties of the Borrower contained in
Section 10.1 shall survive the execution and delivery of this agreement until
the Secured Obligations Termination Date, notwithstanding any investigation made
at any time by or on behalf of the Administrative Agent or any of the Lenders.
ARTICLE 11
COVENANTS
11.1
Affirmative Covenants

The Borrower hereby covenants and agrees with the Administrative Agent and the
Lenders that, until the Secured Obligations Termination Date, and unless waived
in writing in accordance with Section 14.14:
(a)
Prompt Payment. The Borrower shall, and shall cause each other Obligor to, duly
and punctually pay, or cause to be duly and punctually paid to the Finance
Parties, all amounts payable by each Obligor under the Credit Documents at the
times and places and in the currency and manner mentioned therein.

(b)
Financial Reporting. The Borrower shall furnish the Administrative Agent and
each Co-Collateral Agent with the following statements and reports (with
sufficient copies for all of the Lenders (the filing of any of the following
documents on SEDAR or EDGAR shall satisfy the delivery obligation in relation to
the documents so filed; provided that the Borrower shall use its best efforts to
notify each Co-Collateral Agent that it has filed such documents on SEDAR or
EDGAR)):

(i)
within 90 days after the end of each Fiscal Year, copies of the audited
consolidated financial statements of the Borrower for such Fiscal Year together
with the auditors’ report on such audited consolidated financial statements in
accordance with GAAP, as well as a chart setting out the corporate structure of
the Borrower and all of its Subsidiaries, whether direct or indirect, and
evidencing (A) intercorporate share ownership, and (B) mine ownership;


 
49
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)
within (A) 30 days after the end of each month in each Fiscal Year (other than
any month that is the last month of the first three Fiscal Quarters in each
Fiscal Year), the unaudited consolidated balance sheet and income statement of
the Borrower, in accordance with GAAP, subject to periodic adjustments, and (B)
45 days after the end of each of the first three Fiscal Quarters in each Fiscal
Year, the unaudited consolidated financial statements of the Borrower, in
accordance with GAAP;

(iii)
within 45 days after the end of each of the first three Fiscal Quarters and
within 90 days after the end of the fourth Fiscal Quarter:

(A)
written updates, if any, to the Plan and Financial Model referenced in
Section 11.1(b)(v); and

(B)
written updates detailing any change in information in any Perfection
Certificate or to the designation of Excluded Subsidiaries in Schedule K hereto;

(iv)
concurrent with the deliveries of financial statements pursuant to any of
clauses (i) and (ii)(B) above, a duly executed and completed compliance
certificate, in the form attached as Schedule B hereto and signed by a senior
financial officer of the Borrower;

(v)
within 90 days after the end of each Fiscal Year, (A) an updated life of mine
plan and financial model for the Hycroft Mine (the “Plan and Financial Model”),
and (B) the Borrower’s annual consolidated budget as approved by its board of
directors;

(vi)
within 20 days after the end of each calendar month, (A) a flash report and a
cost report, and (B) a Borrowing Base Certificate setting out the Borrowing Base
as at the last day of the preceding month; provided that at any time a
Triggering Event has occurred, a Borrowing Base Certificate shall be delivered
on Wednesday of each week as of the last day of the preceding week;

(vii)
concurrent with the delivery of any Borrowing Base Certificate, a Leach Pad
Rollforward and NRV Report covering at least the period covered by such
Borrowing Base Certificate;

(viii)
such other statements, reports and information as the Administrative Agent on
the instructions of the Majority Lenders or any Co-Collateral Agent may
reasonably request from time to time.

(c)
Business Activities. The Borrower shall, and shall cause each other Company to,
engage only in activities relating to the business of mining in a Permitted
Jurisdiction and any activity incidental thereto (including acting as a holding
company of any Company).

(d)
Insurance. The Borrower shall, and shall cause each other Obligors to, insure
and keep insured, with insurers, for risks, in amounts in a manner consistent
with industry practice and otherwise upon terms satisfactory to the
Administrative Agent and each Co-Collateral Agent acting reasonably, all of the
Obligors assets, property and undertaking. The Borrower shall cause the
Administrative Agent to be named as additional insured and loss payee, as
applicable, in respect of each of its policies of insurance.

(e)
Access to Senior Financial Officers. Upon the request of the Administrative
Agent at reasonable intervals, the Borrower shall, and shall cause each other
Obligor to, make available its senior financial officers to answer questions
concerning such Obligor’s business and affairs.

(f)
Reimbursement of Expenses. The Borrower shall (i) reimburse the Administrative
Agent and each Co-Collateral Agent, on demand, for all reasonable and documented
out-of-pocket costs, charges and expenses incurred by or on behalf of the
Administrative Agent or such Co-Collateral Agent (including, without limitation,
(x) the reasonable and documented fees, disbursements and other charges of one
primary counsel and any local or special counsel to the Administrative Agent and
one primary counsel and one local counsel to any Co-Collateral Agent and (y), in
accordance with section 15.10, the reasonable and documented costs and expenses
of any Consultant (including the preparation and provision, as applicable, of
any reports, models and/or advice provided thereby)


 
50
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

as required by the Administrative Agent or any Co-Collateral Agent and approved
by the Borrower, acting reasonably, in connection with the negotiation,
preparation, execution, delivery, syndication, participation, administration and
interpretation of the Credit Documents and the closing documentation ancillary
to the completion of the transactions contemplated hereby and thereby and any
amendments and waivers hereto and thereto (whether or not consummated or entered
into), the charges of Intralinks and any lien search fees and lien registration
fees, (ii) reimburse each Finance Party’s agents or officers, on demand, for all
reasonable out-of-pocket expenses of such agents or officers in connection with
any visit of the nature referred to in Section 11.1(r), and (iii) reimburse the
Administrative Agent and the Lenders, on demand, for all reasonable
out-of-pocket costs, charges and expense incurred by or on behalf of any of them
(including the fees, disbursements and other charges of counsel and any third
party retained by the Lenders in its review of the Hycroft Mine) in connection
with the enforcement of the Credit Documents.
(g)
Notice of Expropriation or Condemnation, Litigation, Default/Event of Default,
Matters Related to Risk Management Agreements.

(i)
The Borrower shall promptly notify the Administrative Agent and each
Co-Collateral Agent in writing of:

(A)
the commencement or the written threat of any expropriation or condemnation of
any material assets, property or undertaking of any Obligor or of the
institution of any proceedings related thereto;

(B)
any actions, suits, inquiries, disputes, claims or proceedings (whether or not
purportedly on behalf of a Company) commenced or threatened in writing against
or affecting a Company before any Official Body which in any case or in the
aggregate could reasonably be expected to have a Material Adverse Effect;

(C)
upon the occurrence of either a Default or an Event of Default of which the
Borrower is aware, the nature and date of occurrence of such Default or Event of
Default, the Borrower’s assessment of the duration and effect thereof and the
action which such Borrower (or the relevant Obligor, as applicable) proposes to
take with respect thereto;

(ii)
The Borrower shall notify the Administrative Agent and each Co-Collateral Agent
in writing within 2 Business Days of any date that it has any notice or
knowledge (A) that any Qualified Risk Management Lender intends to terminate or
close, or has terminated or closed out, any Qualified Risk Management Agreement,
and (B) any event of default under any Qualified Risk Management Agreement.

(iii)
The Borrower shall promptly provide to the Administrative Agent and each
Co-Collateral Agent copies of any material written notice that it receives from
a Qualified Risk Management Lender that relates to (A) the termination or close
out of any Qualified Risk Management Agreement and/or (B) any event of default
under any Qualified Risk Management Agreement.

(h)
Inspection of Assets and Operations. The Borrower shall, and shall cause each
other Obligor to, permit representatives of the Administrative Agent, each
Co-Collateral Agent, and/or the Consultant from time to time and representatives
of the Lenders to inspect the assets, property or undertaking of each Obligor
and for that purpose to enter on any property which is owned and controlled by
an Obligor and where any of the assets, property or undertaking of any Obligor
may be situated during reasonable business hours and, unless a Default has
occurred and is continuing, upon reasonable notice.

(i)
Change of Name, Office or Other Information. The Borrower shall notify the
Administrative Agent in writing (i) of any change in (A) the corporate name of
any Obligor; (B) the location of any Obligor for purposes of the UCC or the
Personal Property Security Act (Ontario), (C) the jurisdiction of incorporation
of any Obligor and (D) the locations of each bank account and each


 
51
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

securities account owned by each Obligor; and (ii) not less than 10 Banking Days
prior to the closing thereof, and shall, on the closing thereof, deliver an
updated Perfection Certificate in respect of the relevant Obligor.
(j)
Corporate Existence. Except as may otherwise be contemplated by a Permitted
Reorganization, the Borrower shall, and shall cause each of the other Obligors
to, maintain its corporate existence in good standing and qualify and remain
duly qualified to carry on business and own property in each jurisdiction where
the nature of its business makes such qualification necessary.

(k)
Conduct of Business. The Borrower shall, and shall cause each other Company to,
conduct its business in such a manner so as to comply with all laws and
regulations (including, without limitation, Environmental Laws), so as to
observe and perform all its obligations under leases, licences and agreements
necessary for the proper conduct of its business and so as to preserve and
protect its property and assets and the earnings, income and profits therefrom
where such non-compliance, non-observance or non-performance could reasonably be
expected to have a Material Adverse Effect. The Borrower shall, and shall cause
each other Company to, obtain and maintain all licenses, permits, government
approvals, franchises, authorizations and other rights necessary for the
operation of its business where failure to do so could reasonably be expected to
have a Material Adverse Effect.

(l)
Taxes. The Borrower shall pay, and shall cause each of the other Obligors to
pay, all material Taxes levied, assessed or imposed upon it and upon its
property or assets or any part thereof, as and when the same become due and
payable, save and except when and so long as the validity or amount of any such
Taxes is being contested in good faith by appropriate proceedings and reserves
are being maintained in accordance with GAAP.

(m)
Environmental Matters. The Borrower shall, and shall cause each other Company
to, promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties or material compliance with Environmental Laws
and shall proceed diligently to resolve any such claims, complaints, notices or
inquiries relating to material compliance with Environmental Laws which claims,
complaints, notices or inquiries relate to matters which could reasonably be
expected to have a Material Adverse Effect and provide such information and
certifications which the Administrative Agent may reasonably request from time
to time to evidence compliance with this Section 11.1(m).

(n)
Tangible Net Worth. The Borrower shall at all times maintain its Tangible Net
Worth to be greater than or equal to the sum of (x) $437,000,000 and (y) 25% of
the positive Net Income, if any, for each Fiscal Quarter after the Fiscal
Quarter ended September 30, 2013 and shall calculate such ratio as at each
Calculation Date.

(o)
Reserve Tail. The Borrower shall at all times maintain a minimum Reserve Tail of
at least 600,000 ounces of Gold Equivalent and shall calculate such amount as at
each Calculation Date.

(p)
Current Ratio. The Borrower shall at all times maintain the Current Ratio to be
not less than 1.25:1 and shall calculate such ratio as at each Calculation Date.

(q)
Cash and Cash Equivalents. The Borrower shall at all times maintain Cash and
Cash Equivalents in deposits accounts and securities accounts at Wells Fargo or
another Lender that are subject to a first priority perfected Lien in favor of
the Administrative Agent of at least $10,000,000.

(r)
Credit Extensions. The Borrower shall at all times ensure that the sum of (i)
the amount of credit extensions outstanding under the Credit Facility plus (ii)
$25,000,000 is less than the Borrowing Base as of the applicable date of
determination.

(s)
ERISA. The Borrower shall, and shall cause each ERISA Affiliate to, furnish to
the Administrative Agent:


 
52
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(i)
promptly after receipt thereof (but in no event later than 30 days after such
receipt), a copy of any notice any ERISA Company receives after the date of this
agreement from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans or to appoint a trustee to administer any Plan or Plans, if such
termination or appointment would result in a Material Adverse Effect;

(ii)
within 10 days after the due date for filing with the PBGC pursuant to
Section 412(n) of the Code of a notice of failure to make a required instalment
or other payment with respect to a Plan, a statement of a financial officer
setting forth details as to such failure and the action proposed to be taken
with respect thereto, together with a copy of such notice given to the PBGC, but
only if such failure to make a required instalment would result in a Material
Adverse Effect; and

(iii)
promptly and in any event within 30 days after receipt thereof by any ERISA
Company from the sponsor of a Multiemployer Plan, a copy of each notice received
by any ERISA Company concerning (A) the imposition of any Withdrawal Liability
or (B) a determination that a Multiemployer Plan is, or is expected to be,
terminated or in reorganization, in each case within the meaning of Title IV of
ERISA, but only if the imposition of such withdrawal liability, in the case of
clause (A), or such termination or reorganization, in the case of clause (B),
would result in a Material Adverse Effect.

(t)
Books and Records. The Borrower shall, and shall cause each other Company to,
keep proper books of account and records covering all its business and affairs
on a current basis, make full, true and correct entries of its transactions in
such books, set aside on its books from their earnings all such proper reserves
as required by GAAP and permit representatives of the Administrative Agent to
inspect such books of account, records and documents and to make copies
therefrom during reasonable business hours and upon reasonable notice and to
discuss the affairs, finances and accounts of such Company with its auditors
during reasonable business hours and upon reasonable notice.

(u)
Copies of Public Filings. The Borrower shall, upon request, furnish the
Administrative Agent with copies of all documents which are publicly filed by
the Borrower with the Ontario Securities Commission, the United States
Securities and Exchange Commission or with any similar Official Body in any
other jurisdiction in compliance with applicable securities legislation which
are not available on SEDAR or EDGAR.

(v)
Intercompany Indebtedness. The Borrower shall cause all Indebtedness owing by
any Obligor to any Subsidiary of the Borrower which is not an Obligor to be
subordinated and postponed, pursuant to the Postponement and Subordination
Undertaking, to the Secured Obligations of such Obligor for so long as a Default
has occurred and is continuing. The Borrower shall cause any Subsidiary of the
Borrower which is not an Obligor, prior to the incurrence of any such
Indebtedness, to execute and deliver to the Administrative Agent the
Postponement and Subordination Undertaking or an instrument of adhesion thereto.

(w)
Maintenance of Secured Assets. The Borrower shall, and shall cause each other
Obligor to, maintain, preserve, protect and keep:

(i)
all of its ownership, lease, use, licence and other interests in the Secured
Assets as are necessary or advisable to be able to operate the Hycroft Mine
substantially in accordance with sound mining and business practice; and

(ii)
all of the Secured Assets owned by each in good repair, working order, and
condition, and make necessary and proper repairs, renewals, and replacements so
that the business carried on in connection therewith may be properly conducted
at all times.

(x)
Ownership and Maintenance of Hycroft Mine. The Borrower shall cause Hycroft
Resources to (i) maintain ownership of 100% of the Hycroft Mine and all Mining
Claims as are necessary or advisable to be able to operate the Hycroft Mine
substantially in accordance with sound mining


 
53
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

and business practice; and (ii) to maintain and operate the Hycroft Mine in
accordance with sound mining and business practice.
(y)
Value of Guarantors. The Borrower shall at all times maintain Adjusted EBITDA
and Adjusted Total Assets in an amount equal to or greater than 95% of its
consolidated EBITDA and its consolidated Total Assets, respectively.

(z)
Additional Guarantors and Security.

A)    Subject to the last sentence of this Section 11.1(z)(A), on or before the
15th Banking Day following (i) the direct or indirect formation or acquisition
by the Borrower of a wholly-owned Subsidiary (other than an Excluded
Subsidiary), (ii) a Subsidiary of the Borrower ceasing to be an Excluded
Subsidiary or (iii) any non-Guarantor Subsidiary of the Borrower guaranteeing
the High Yield Indebtedness (each, an “Additional Security Trigger”):
(i)
the Borrower shall cause each such Subsidiary to duly execute and deliver to the
Administrative Agent the Guarantee and the Security Document to which it is a
party for the purpose of charging all of such Subsidiary’s present and
after-acquired property;

(ii)
the Borrower shall deliver, or cause to be delivered to, the Administrative
Agent, in form and substance satisfactory to the Administrative Agent:

(A)
a duly certified copy of the articles of incorporation and by-laws or comparable
constitutional documents of such Subsidiary;

(B)
a certificate of status or good standing for such Subsidiary issued by the
appropriate governmental body or agency of the jurisdiction in which such
Subsidiary is incorporated or otherwise formed (other than with respect to any
Subsidiary whose jurisdiction of incorporation or formation does not customarily
offer such certificates);

(C)
a duly certified copy of the resolution of the board of directors of such
Subsidiary or other comparable authorization authorizing it to execute, deliver
and perform its obligations under each Finance Document to which such Subsidiary
is a signatory;

(D)
a certificate of an officer of such Subsidiary, in such capacity, setting forth
specimen signatures of the individuals authorized to sign the Finance Documents
to which such Subsidiary is a signatory;

(E)
a Perfection Certificate signed by an Officer of such Subsidiary;

(F)
an opinion of such Subsidiary’s counsel addressed to the Lenders, the
Administrative Agent and its counsel, relating to the status and capacity of
such Subsidiary, the due authorization, execution and delivery and the validity
and enforceability of the Finance Documents to which such Subsidiary is a party
in and such other matters as the Administrative Agent may reasonably request;
and

(G)
an opinion of the Lenders’ counsel with respect to such matters as may be
reasonably required by the Administrative Agent in connection with such
Subsidiary (including, without limitation, the legality, validity and binding
nature of the obligations of such Subsidiary under, and the enforceability
against such Subsidiary of, the Finance Documents which are governed by the laws
of the Province of Ontario);

(iii)
the Administrative Agent and its counsel shall be satisfied, acting reasonably,
that all necessary approvals, acknowledgements, directions and consents have
been given and that all relevant laws have been complied with in respect of all
agreements and transactions referred to herein; and


 
54
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(iv)
all documents and instruments shall have been properly registered, recorded and
filed in all places which, searches shall have been conducted in all
jurisdictions which, and deliveries of all consents, approvals,
acknowledgements, undertakings, directions, negotiable documents of title and
other documents and instruments to the Administrative Agent shall have been made
which, in the opinion of the Administrative Agent’s counsel, acting reasonably,
are desirable or required to make effective the Security created or intended to
be created pursuant to Section 11.1(y) and to ensure the perfection and the
intended first-ranking priority of such Security;

whereupon the Subsidiary shall become an Additional Guarantor. The Borrower
shall cause all deliverables set forth in this Section 11.1(z) which pertain
solely and exclusively to the grant of security over real property interests to
be completed on or before the 75th day following any applicable Additional
Security Trigger.
B)    Subject to Section 11.1(dd) with respect to bank accounts opened at Wells
Fargo or another Lender within 60 days after the Closing Date (or such later
date as the Administrative Agent and each Co-Collateral Agent shall reasonably
agree), on or before the 15th Banking Day following the date that any Obligor
opens or establishes any Deposit Account or securities account in the United
States or Canada after the Closing Date, the Borrower shall cause such Obligor
to deliver to the Administrative Agent a Control Agreement, substantially in the
form of the Control Agreements described on Schedule “H” hereto or otherwise in
form and substance reasonably acceptable to the Administrative Agent and each
Co-Collateral Agent with respect thereto.
(aa)
Use of Proceeds. The Borrower shall apply all proceeds of the Credit Facility
towards its general corporate purposes and, for certainty, such general
corporate purposes shall not include any liquidity backstop facility with
respect to commercial paper.

(ab)
Cash Management.

(i)
Subject to Section 11.1(dd), each of the Borrower and Hycroft Resources shall
(A) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Administrative Agent and each Co-Collateral Agent
at Wells Fargo or one of its Affiliates or BNS or one or more of its Affiliates
(each a “Controlled Account Bank”), and shall take reasonable steps to ensure
that all of its and its Subsidiaries’ account debtors forward payment of the
amounts owed by them directly to such Controlled Account Banks, and (B) deposit
or cause to be deposited promptly, and in any event no later than the one
Banking Day after the date of receipt thereof, all of their Collections
(including those sent directly by their account debtors to an Obligor) into a
Deposit Account of such Obligor (each, a “Controlled Account”) at one of the
Controlled Account Banks; provided that, so long as no Triggering Event has
occurred and is continuing, the Borrower and Hycroft Resources shall have five
Banking Days to deposit over the counter checks in a Controlled Account.

(ii)
Subject to Section 11.1(dd), each of the Borrower and Hycroft Resources shall
establish and maintain Control Agreements with the Administrative Agent and the
applicable Controlled Account Bank, substantially in the form of the Control
Agreements described on Schedule “H” hereto or otherwise in form and substance
reasonably acceptable to the Administrative Agent and each Co-Collateral Agent.
Each such Control Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by the
Administrative Agent directing the disposition of the funds in such Controlled
Account without further consent by the applicable Obligor, (B) the Controlled
Account Bank waives, subordinates, or agrees not to exercise any rights of
setoff or recoupment or any other claim against the applicable Controlled
Account other than for payment of its service fees and other charges directly
related to the administration of such Controlled Account and for returned checks
or other items of payment, and (C) after the occurrence of (x) an Event of
Default or (y) a Triggering Event (in each case that is continuing), upon the
instruction of the Administrative Agent, the Controlled Account Bank


 
55
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

will forward by daily sweep all amounts in the applicable Controlled Account to
the Administrative Agent (any such instruction, a “Sweep Instruction”). The
Administrative Agent shall, and hereby agrees to, issue a Sweep Instruction to
any Controlled Account Bank (including BNS) upon the written request of any
Co-Collateral Agent or the Majority Lenders; provided that the Administrative
Agent is (1) permitted to issue such Sweep Instruction under any applicable
Control Agreement, and (2) not restricted from issuing such Sweep Instruction
under applicable Law. The Administrative Agent, each Co-Collateral Agent, and
each Lender agrees that instructions regarding the dispositions of funds,
including a Sweep Instruction, with respect to the Controlled Accounts shall not
be provided unless an Event of Default or a Triggering Event has occurred and is
continuing at the time such instructions, including any Sweep Instruction, is
issued.
(ac)
Keepwell. Borrower shall cause each Qualified ECP Guarantor to jointly and
severally absolutely, unconditionally and irrevocably undertake to provide such
funds or other credit support (the form of which shall be in the sole discretion
of the Borrower) as may be needed from time to time by each Guarantor to
guaranty all Secured Obligations in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under such
guaranty for the maximum amount of such liability that can be incurred without
rendering its obligations under such guaranty, or otherwise under the Credit
Documents, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower and each Qualified ECP Guarantor under this provision shall remain in
full force and effect until payment in full of the Secured Obligations in
accordance with the provisions of this agreement. This Section 11.1(cc)
constitutes, and this Section 11.1(cc) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(ad)
Post Closing Covenants.

(i)
The Borrower shall, and shall cause Hycroft Resources to, on or before the date
that is 60 days after the Closing Date (or such later date as the Administrative
Agent and each Co-Collateral Agent shall reasonably agree), close the Obligors’
Deposit Accounts and securities accounts with Wells Fargo that exist on the
Closing Date and replace such Deposit Accounts and securities accounts with
Deposit Accounts and securities accounts at Wells Fargo or another Lender that
are reasonably satisfactory to Administrative Agent and each Co-Collateral Agent
and deliver to the Administrative Agent, with respect to such Deposit Accounts
and securities accounts, Control Agreements substantially in the form of the
Control Agreements described on Schedule “H” hereto or otherwise in form and
substance reasonably acceptable to the Administrative Agent and each
Co-Collateral Agent.

(ii)
The Borrower shall, and shall cause Hycroft Resources to, on or before the date
that is 60 days after the Closing Date (or such later date as the Administrative
Agent and each Co-Collateral Agent shall reasonably agree), deliver Control
Agreements, in form and substance reasonably acceptable to the Administrative
Agent and each Co-Collateral Agent, with respect to Borrower’s and Hycroft
Resources’ Deposit Accounts and securities accounts at BNS as of the Closing
Date.

(iii)
The Borrower shall, on or before the date that is 30 days after the Closing Date
(or such later date as the Administrative Agent and each Co-Collateral Agent
shall reasonably agree), deliver to the Administrative Agent and each
Co-Collateral Agent endorsements to its insurance policies which name the
Administrative Agent as lender loss payee and additional insured and are in form
and substance reasonably acceptable to each Co-Collateral Agent.

(iv)
The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent, on or before the date that is 30 days after the Closing
Date (or such later date as the Administrative Agent and each Co-Collateral
Agent shall reasonably agree), a Collateral Access Agreement in form and
substance reasonably acceptable to the Administrative Agent and each
Co-Collateral Agent, for each of the locations identified on Schedule “M”;


 
56
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

provided that, for the avoidance of doubt, the failure to obtain any such
Collateral Access Agreement within 30 days after the Closing Date shall not
result in an Event of Default, but shall instead result in any gold located at
such location to cease to be Eligible Gold until such time as a Collateral
Access Agreement is so executed and delivered by all parties thereto.
11.2
Restrictive Covenants

The Borrower hereby covenants and agrees with the Administrative Agent and the
Lenders that, until the Secured Obligations Termination Date, and unless waived
in writing in accordance with Section 14.14:
(a)
Liens. The Borrower shall not, and shall not permit or suffer any other Obligor
to, enter into or grant, create, assume or suffer to exist any Lien affecting
any of their respective properties, assets or undertaking, whether now owned or
hereafter acquired, save and except only for the Permitted Liens.

(b)
Corporate Existence. Except for Permitted Reorganizations, the Borrower shall
not, and shall not permit or suffer any other Company to, take part in any
amalgamation, merger, dissolution, winding up, corporate reorganization, capital
reorganization or similar proceeding or arrangement or discontinue any
businesses.

(c)
Disposition of Assets. The Borrower shall not, and shall not suffer or permit
any other Obligor to, sell, transfer or otherwise dispose (by way of Sale
Leaseback or otherwise, unless not prohibited by Section 11.2(m)) of any of
their respective assets other than sales, transfers or other dispositions of (i)
inventory or product disposed of in the ordinary course of business, (ii) worn
out, unserviceable, surplus or obsolete equipment, (iii) any permanent or
temporary housing owned by an Obligor, (iv) sales or dispositions pursuant to
Third Party Mining Arrangements that are Permitted Liens, (v) other assets of
the Companies the aggregate fair market value of which shall not exceed
$10,000,000 in any Fiscal Year, and (vi) the crusher plant located at the
Hycroft Mine to an arm’s length third party for fair market value. For
certainty, the Borrower shall not, nor shall it suffer or permit, the sale,
transfer or disposition of the Shares of any Guarantor unless pursuant to a
Permitted Reorganization.

(d)
Change in Business. The Borrower shall not, and shall not suffer or permit any
other Obligor to, engage in any business other than the business of mining and
activities related or incidental thereto.

(e)
Regulation U or X. The Borrower shall not, and shall not suffer or permit any
other Obligor to, engage in the business of extending credit for the purpose of
purchasing or carrying margin stock. The Borrower shall not use any of the
proceeds of any credit extended hereunder to “purchase” or “carry” any “margin
stock” as defined in Regulation U and X of the F.R.S. Board.

(f)
Risk Management Agreements. The Borrower shall not, and shall not suffer or
permit any other Obligor to, (i) enter into any Risk Management Agreement for
speculative purposes (ii) enter into any one or more Risk Management Agreements
on a margined basis other than margined transactions of up to a maximum
aggregate $20,000,000 constituted of cash and/or Financial Letters at any given
time with any one or more Persons who are not a Finance Party or (iii) enter
into any Risk Management Agreement if, as a result thereof, or in conjunction
with other Risk Management Agreements, an amount in excess of 75% of the
Borrower’s consolidated Proven and Probable Reserves of Gold Equivalent or 75%
of its planned extraction of Gold Equivalent, in either case in any Fiscal
Quarter, has been or would be hedged. For certainty, the Borrower shall not, nor
shall it suffer or permit any other Obligor to, grant security to any
counterparty other than a Qualified Risk Management Lender as collateral
security for its obligations under any Risk Management Agreement, save and
except for Permitted Liens. Notwithstanding anything to the contrary contained
in this Section 11.2(f), the Risk Management Agreements with the Existing Hedge
Banks in effect as of the Closing Date shall be permitted hereunder.


 
57
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(g)
Amendments to Constating Documents. The Borrower shall not, and shall not suffer
or permit any other Obligor to, amend their constating documents, other than
pursuant to a Permitted Reorganization.

(h)
Distributions. The Borrower shall not make any Distributions other than
Distributions constituting regularly scheduled interest payments under the High
Yield Indebtedness; provided such Distributions may only be made at any time
that no Default or Event of Default has occurred and is continuing and no
Default or Event of Default would arise upon making any such Distribution.

(i)
Indebtedness. The Borrower shall not, and shall not suffer or permit any other
Obligor to, create, incur, assume or suffer to exist any Indebtedness other than
Permitted Indebtedness.

(j)
Investments. The Borrower shall not, and shall not permit any other Obligor to,
make any Investments other than (i) Investments in the Obligors, (ii)
Investments in Cash Equivalents, and (iii) other Investments (exclusive of the
foregoing) in the maximum aggregate amount of $5,000,000 in any calendar year.
Notwithstanding the foregoing, the Borrower shall not, and shall not suffer or
permit any other Obligor to, save and except for Investments in an Obligor, make
any Investment at any time that an Event of Default has occurred and is
continuing.

(k)
Acquisitions. The Borrower shall not, and shall not suffer or permit any other
Company to, make any Acquisitions other than Permitted Acquisitions.

(l)
Transactions with Affiliates. The Borrower shall not, and shall not permit any
other Company to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates other
than at prices and on terms and conditions not less favourable to such Company
than could be obtained on an arm’s length basis from unrelated third parties
unless undertaken pursuant to a Permitted Reorganization. The Borrower shall
not, and shall not suffer or permit any other Company to, enter into any
transaction or series of transactions with Affiliates of any Company, which
involve an outflow of money or other property from such Company to an Affiliate
of any of the Companies, including payment of management fees, affiliation fees,
administration fees, compensation, salaries, asset purchase payments or any
other type of fees or payments similar in nature, other than on terms and
conditions substantially as favourable to such Company as would be obtainable by
such Company in a reasonably comparable arm’s length transaction with a Person
other than an Affiliate of such Company.

(m)
Sale Leasebacks. The Borrower shall not, and shall not suffer or permit any
other Obligor to, enter into any Sale Leasebacks with any Person that is not an
Obligor other than (i) a Sale Leaseback of the crushing plant located at the
Hycroft Mine and (ii) Sale Leasebacks of equipment acquired by the Obligor for
use in the ordinary course of its business where (x) prior to the completion,
construction, installation and/or delivery of such equipment the Obligor was
required to make progress payments and/or security deposits (for application
against the purchase price of the equipment) and (y) the Sale Leaseback of such
equipment is completed within 30 days of the completion, acceptance,
installation and/or delivery of the equipment to the Obligor. For certainty, any
such Sale Leaseback transaction shall subsequently constitute a Capital Lease
and/or Purchase Money Indebtedness for the purpose of paragraph (b) of the
definition of “Permitted Indebtedness” and, with respect to any transaction
described in (ii) above, the term Sale Leaseback shall include transactions
where the Obligor retains title to the equipment and finances such equipment
with Purchase Money Indebtedness.

(n)
Borrowing Base Restriction. The aggregate amount of credit outstanding under the
Credit Facility shall not at any time exceed the lesser of the Total Commitment
Amount as at such time and the Borrowing Base as at the last day of the most
recently completed calendar month (or week, as the case may be).

(o)
Capital Expenditures. The Borrower shall not, nor shall it suffer or permit, new
Capital Expenditures in excess of $10,000,000 to be incurred in respect any
actual or contemplated expansion of the Hycroft Mine sulphide operations other
than as may be approved in writing by


 
58
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

the Lenders; provided, for certainty, that the Borrower may honour its existing
contracts and commitments, and make any required payments thereunder, related to
the contemplated expansion of the Hycroft Mine sulphide operations that are in
existence as of the date hereof (in addition to the aforementioned $10,000,000
limitation).
11.3
Performance of Covenants by Administrative Agent

The Administrative Agent may, on the instructions of the Majority Lenders or any
Co-Collateral Agent and upon notice by the Administrative Agent to the Borrower,
perform any covenant of the Borrower under this agreement which the Borrower
fails to perform or cause to be performed and which the Administrative Agent is
capable of performing, including any covenants the performance of which requires
the payment of money, provided that the Administrative Agent shall not be
obligated to perform any such covenant on behalf of the Borrower and no such
performance by the Administrative Agent shall require the Administrative Agent
to further perform the Borrower’s covenants or shall operate as a derogation of
the rights and remedies of the Administrative Agent and the Lenders under this
agreement or as a waiver of such covenant by the Administrative Agent. Any
amounts paid by the Administrative Agent as aforesaid shall be reimbursed by the
Lenders in their Pro Rata Shares and shall be repaid by the Borrower to the
Administrative Agent on behalf of the Lenders on demand.
ARTICLE 12
CONDITIONS PRECEDENT TO OBTAINING CREDIT
12.1
Conditions Precedent to All Credit

The obligation of the Lenders to extend credit hereunder is subject to
fulfilment of the following conditions precedent on the date such credit is
extended:
(a)
the Borrower shall have complied with the requirements of Article 4, Article 5
or Article 6, as the case may be, in respect of the relevant credit;

(b)
no Default has occurred and is continuing or would arise immediately after
giving effect to or as a result of such extension of credit;

(c)
the representations and warranties each Obligor contained in the Credit
Documents shall be true and correct in all respects on the date such credit is
extended as if such representations and warranties were made on such date; and

(d)
the Credit Facility has not terminated pursuant to Section 2.4.

12.2
Conditions Precedent to Effectiveness of Agreement

This agreement shall become effective upon completion of the following:
(a)
the Obligors shall have duly executed and delivered to the Administrative Agent
the Credit Documents to which each is a party (or, in the case of such
Guarantees and Security Documents delivered pursuant to the Existing Credit
Agreement, amendments thereto, amendments and restatements thereof, or
confirmations thereof which in the opinion of counsel to the Administrative
Agent or any Co-Collateral Agent are necessary or desirable, each in form and
substance satisfactory to the Administrative Agent and each Co-Collateral Agent)
and each Company which is not an Obligor and to whom any Obligor owes any
Indebtedness shall have executed and delivered to the Administrative Agent a
Postponement and Subordination Undertaking, in each case form and substance
satisfactory to the Administrative Agent;

(b)
the Administrative Agent has received, in form and substance satisfactory to the
Administrative Agent:

(i)
a duly certified copy of the articles of incorporation, articles of amalgamation
or similar documents and by-laws of each Obligor or a certificate of an officer
of an Obligor certifying that there have been no changes to such documents since
the equivalent was certified and delivered to the Administrative Agent in
connection with the Existing Credit Agreement;


 
59
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)
a certificate of status or good standing (or other like document) for each
Obligor (where available) issued by the appropriate governmental body or agency
of the jurisdiction which governs the legal existence of such Obligor;

(iii)
a duly certified copy of the resolution of the board of directors of each
Company authorizing it to execute, deliver and perform its obligations under
each Credit Document to which such Company is a signatory;

(iv)
a certificate of an officer of each Obligor, in such capacity, setting forth
specimen signatures of the individuals authorized to sign the Credit Documents
to which such Obligor is a signatory;

(v)
a certificate of a senior officer of the Borrower, in such capacity, certifying
that, to the best of his knowledge after due inquiry, no Default has occurred
and is continuing or would arise immediately upon the initial extension of
credit under the Credit Facility;

(vi)
except as previously delivered in connection with the Existing Credit Agreement,
certificates representing all of the issued and outstanding Shares of each
Guarantor (other than, for certainty, any Guarantor which is a limited liability
company and has not issued certificates representing its Shares), duly endorsed
in blank or accompanied by an executed stock transfer power of attorney;

(vii)
an opinion of counsel to each Obligor addressed to the Finance Parties and their
counsel, relating to the status and capacity of such Obligor, the due
authorization, execution and delivery and the validity and enforceability of
this agreement and the Omnibus Amendment, Ratification and Reaffirmation
Agreements (referenced at paragraphs 11 and 12 of Schedule H) to which such
Obligor is a party in the Province of Ontario, in the jurisdiction where the
Secured Assets are located and/or the jurisdiction governing the existence of
the relevant Obligor and such other matters as the Administrative Agent may
reasonably request; and

(viii)
an opinion of the Administrative Agent’s counsel with respect to such matters as
may be reasonably required by the Administrative Agent in connection with the
transactions hereunder (including, without limitation, the legality, validity
and binding nature obligations of the Borrower under, and the enforceability
against the Obligors of, this agreement which are governed by the laws of the
Province of Ontario);

(c)
there has not occurred a Material Adverse Change since December 31, 2013;

(d)
there shall exist no pending or threatened (in writing) litigation, proceedings
or investigations which (x) contest the consummation of the Credit Facility or
any part thereof or (y) could reasonably be expected to have a Material Adverse
Effect;

(e)
the Administrative Agent and its counsel shall be satisfied, acting reasonably,
that all necessary approvals, acknowledgements, directions and consents have
been given and that all relevant laws have been complied with in respect of all
agreements and transactions referred to herein;

(f)
all documents and instruments shall have been properly registered, recorded and
filed in all places which, searches shall have been conducted in all
jurisdictions which, and deliveries of all consents, approvals, directions,
acknowledgements, undertakings and non-disturbance agreements contemplated
herein, negotiable documents of title, ownership certificates and other
documents and instruments to the Administrative Agent shall have been made
which, in the opinion of the Administrative Agent’s counsel, are desirable or
required to make effective the Security created or intended to be created by the
Obligors in favour of the Administrative Agent pursuant to the Security
Documents and to ensure the perfection and the intended priority of the
Security.

(g)
the Borrower shall have paid to BNS, in its capacity as Lead Arranger, the
Lenders, the Administrative Agent, the Co-Collateral Agents, the Qualified Risk
Management Lenders and


 
60
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

counsel and consultants to the Lenders all fees and expenses required to be paid
pursuant to the Finance Documents.
12.3
Confirmation of Satisfaction of Conditions Precedent

On the written request of the Borrower, the Administrative Agent shall confirm
to the Borrower in writing as to whether the requirements for the effectiveness
of this agreement set out in Section 12.2 have been satisfied and/or waived and,
where such requirements have been satisfied and/or waived, the Borrower may rely
on such confirmation, in the absence of any other subsequent written advice from
the Administrative Agent to the contrary, when requesting any advance pursuant
hereto.
12.4
Waiver

The terms and conditions of Sections 12.1 and 12.2 are inserted for the sole
benefit of the Administrative Agent and the Lenders, and the Lenders may waive
them in accordance with Section 14.14, in whole or in part, with or without
terms or conditions, in respect of any extension of credit, without prejudicing
their right to assert the terms and conditions of Sections 12.1 and 12.2 in
whole or in part in respect of any other extension of credit.
ARTICLE 13
DEFAULT AND REMEDIES
13.1
Events of Default

Upon the occurrence of any one or more of the following events, unless expressly
waived in writing in accordance with Section 14.14:
(a)
the breach by the Borrower of the provisions of Section 9.1 or 9.7;

(b)
the failure of any Obligor to pay any amount due under the Credit Documents
(other than amounts due pursuant to Section 9.1 or 9.7) within two Banking Days
after the payment is due;

(c)
the commencement by any Obligor or by any other Person of proceedings for the
dissolution, liquidation or winding up of any Obligor or for the suspension of
operations of any Obligor (other than (i) such proceedings commenced by another
Person which are diligently defended and are discharged, vacated or stayed
within thirty days after commencement or (ii) proceedings that are part of a
Permitted Corporate Reorganization);

(d)
if an Obligor ceases or threatens to cease to carry on its business or is
adjudged or declared bankrupt or insolvent or admits its inability to pay its
debts generally as they become due or fails to pay its debts generally as they
become due or makes an assignment for the benefit of creditors, petitions or
applies to any tribunal for the appointment of a receiver or trustee for it or
for any part of its property (or such a receiver or trustee is appointed for it
or any part of its property), or commences (or any other Person commences) any
proceedings relating to it under any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction whether now or hereafter in effect (other than such proceedings
commenced by another Person which are diligently defended and are discharged,
vacated or stayed within thirty days after commencement or that are part of a
Permitted Corporate Reorganization), or by any act indicates its consent to,
approval of, or acquiescence in, any such proceeding for it or for any part of
its property, or suffers the appointment of any receiver or trustee,
sequestrator or other custodian;

(e)
if any representation or warranty made by any Obligor in this agreement or in
any other document, agreement or instrument delivered pursuant hereto or
referred to herein or any material information furnished in writing to the
Administrative Agent by any Obligor proves to have been incorrect in any respect
when made or furnished which, if capable of being cured, has not been remedied
within 30 Banking Days after written notice to do so has been given by the
Administrative Agent to the Borrower;

(f)
if a writ, execution, attachment or similar process is issued or levied against
all or any portion of the property of any Obligor in connection with any
judgment against it in an amount of at least


 
61
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

$5,000,000, and such writ, execution, attachment or similar process is not
released, bonded, satisfied, discharged, vacated or stayed within thirty days
after its entry, commencement or levy;
(g)
any breach of any Financial Covenant or any provision of Section 11.1(b)(vi),
11.1(b)(vii), 11.1(d) or 11.2;

(h)
the breach or failure of due observance or performance by any Obligor of Section
11.1(b)(i) through 11.1(b)(v) and such breach or failure continues for 5 days
after the earlier of (x) the Borrower becoming aware of such breach or failure
or (y) the Administrative Agent giving the Borrower notice of such breach or
failure;

(i)
the breach or failure of due observance or performance by any Obligor of any
covenant or provision of any Finance Document (other than those previously
referred to in this Section 13.1) and such breach or failure continues for 15
Banking Days after the earlier of (x) the Borrower becoming aware of such breach
or failure or (y) the Administrative Agent giving the Borrower notice of such
breach or failure;

(j)
if one or more encumbrances, liens or landlords take possession of any part of
the property of any Obligor or attempt to enforce their security or other
remedies against such property and their claims remain unsatisfied for such
period as would permit such property to be sold thereunder and such property
which has been repossessed or is capable of being sold has an aggregate fair
market value of at least $5,000,000;

(k)
if (i) any Indebtedness of any Obligor (other than Indebtedness owing to another
Company or Indebtedness constituting Purchase Money Indebtedness or Capital
Lease obligations) in an amount of at least $5,000,000 is not paid when due and
payable (whether on demand, maturity, acceleration or otherwise) or is
accelerated by the holders thereof, or (ii) any Purchase Money Indebtedness or
Capital Lease obligations of any Obligor in an amount of at least $10,000,000 is
not paid when due and payable (whether on demand, maturity, acceleration or
otherwise) or is accelerated by the holders thereof;

(l)
the occurrence of a Change of Control;

(m)
(i) any Termination Event occurs (not otherwise described in this Section
13.1(l) that, when taken together with all other Termination Events that have
occurred, could be expected, in the reasonable opinion of Lender, to result in a
liability of the Borrower, when added to any liability of any other ERISA
Company, in excess of $5,000,000; (ii) failure to make full payment (including
all required instalments) when due of all amounts that, under the provisions of
any Plan or Applicable Law, the Borrower or any ERISA Affiliate is required to
pay as contributions thereto, which, together with all such other failures,
would result in a liability to the Borrower, when added to any liability of a
Guarantor, in excess of $5,000,000; (iii) failure of the Borrower or any ERISA
Company to timely pay an amount or amounts aggregating in excess of $5,000,000
for which it is liable under Section 4062, 4063 or 4064 of ERISA and for which
the Borrower or any ERISA Company does not reasonably dispute the amount or
validity thereof; (iv) notice of intent to terminate a Plan shall be filed under
Title IV of ERISA by any ERISA Company, any plan administrator, or both if such
termination would be reasonably expected to result in a Material Adverse Effect;
(v) the PBGC institutes proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Plan, if
such action by the PBGC would result in a Material Adverse Effect; or (vi) there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more ERISA Companies to incur a
current annual payment obligation in excess of $5,000,000;

(n)
the occurrence of an event of default under any Material Agreement or the
termination or amendment of any Material Agreement if such termination or
amendment could reasonably be expected to have a Material Adverse Effect;


 
62
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(o)
the expropriation, condemnation or abandonment of the Hycroft Mine or any part
thereof unless such part is not material to the Hycroft Mine  taken as a whole
and would not reasonably be expected to have a Material Adverse Effect or the
Borrower ceases to own, directly or indirectly, 100% of the Hycroft Mine or the
Borrower fails to maintain the Mining Claims necessary or advisable to be able
to operate the Hycroft Mine substantially in accordance with sound mining and
business practice;

(p)
any Credit Document shall terminate (other than in accordance with its terms) or
cease in whole or in any material part to be a legal, valid and binding
obligation of any Obligor which is a party thereto, enforceable by the
Administrative Agent, the Lenders or any of them against such Obligor and such
Credit Document has not been replaced by a legal, valid, binding and enforceable
document which is equivalent in effect to such Credit Document, assuming such
Credit Document had originally been legal, valid, binding and enforceable, in
form and substance acceptable to the Administrative Agent, within 20 days of
such determination, provided, however, that such grace period shall only be
provided if such Obligor actively co‑operates with the Administrative Agent to
so replace such Credit Document;

(q)
the validity, enforceability or priority of any of the Credit Documents is
contested in any manner by any Obligor;

(r)
the Postponement and Subordination Undertaking shall terminate (other than in
accordance with its terms) or ceases in whole or in any material part to be the
legal, valid, binding and enforceable obligations of any party thereto and the
Postponement and Subordination Undertaking has not been replaced by a legal,
valid, binding and enforceable document which is equivalent in effect to the
Postponement and Subordination Undertaking, assuming the Postponement and
Subordination Undertaking had originally been legal, valid, binding and
enforceable, in form and substance acceptable to the Administrative Agent,
within 21 days of the Administrative Agent giving written notice to the
Borrower, or a senior officer of the Borrower obtaining actual knowledge, of
such termination or cessation, provided, however, that such grace period shall
only be provided if the Companies actively cooperate with the Administrative
Agent to so replace the Postponement and Subordination Undertaking;

(s)
any Security Document does not constitute first ranking, priority Lien on any
Securities Account of the Obligors or on 100% of the issued and outstanding
Shares of the Guarantors, subject only to Permitted Liens arising by operation
of law and customary Liens in respect of service charges and other obligations,
other than Indebtedness, in respect of a Securities Account; or

(t)
a Material Adverse Change occurs;

the Administrative Agent, upon the instruction of the Majority Lenders or any
Co-Collateral Agent shall, by notice to the Borrower, terminate the Credit
Facility (provided, however, that the Credit Facility shall automatically
terminate, without notice of any kind, upon the occurrence of an event described
in clause (c) or (d) above) and the Administrative Agent, shall upon the
instruction of the Majority Lenders or any Co-Collateral Agent, shall by the
same or further notice to the Borrower, declare all Indebtedness of the Borrower
to the Lenders pursuant to this agreement (including the then contingent
liability of the Issuing Lender under all Letters) to be immediately due and
payable whereupon all such indebtedness shall immediately become and be due and
payable without further demand or other notice of any kind, all of which are
expressly waived by the Borrower (provided, however, that all such Indebtedness
of the Borrower to the Lenders shall automatically become due and payable,
without notice of any kind, upon the occurrence of an event described in
clause (c) or (d) above). Upon the payment by the Borrower to the Issuing Lender
of the then aggregate contingent liability under all outstanding Letters issued
by the Issuing Lender, the Borrower shall have no further liability to the
Issuing Lender with respect to such Letters.
13.2
Refund of Overpayments


 
63
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

With respect to each Letter for which the Issuing Lender has been paid all of
its contingent liability pursuant to Sections 9.1, 9.4 or 13.1 and provided that
all amounts due by the Borrower to the Issuing Lender under Sections 9.1, 9.4
and 13.1 have been paid, the Issuing Lender agrees to pay to the Borrower, upon
the later of:
(a)
if the Letter is subject to an Order, the date on which any final and
non-appealable order, judgment or other determination has been rendered or
issued either permanently enjoining the Issuing Lender from paying under such
Letter or terminating any outstanding Order; and

(b)
the earlier of:

(i)
the date on which either the original counterpart of such Letter is returned to
the Issuing Lender for cancellation or the Issuing Lender is released by the
beneficiary thereof from any further obligations in respect of such Letter;

(ii)
the expiry of such Letter; and

(iii)
(where the contingent liability under such Letter is less than the face amount
thereof), all amounts possibly payable under such Letter have been paid;

an amount equal to any excess of the amount received by the Issuing Lender
hereunder in respect of its contingent liability under such Letter over the
total of amounts applied to reimburse the Issuing Lender for amounts paid by it
under or in connection with such Letter (the Issuing Lender having the right to
so appropriate such funds).
13.3
Remedies Cumulative

The Borrower expressly agrees that the rights and remedies of the Administrative
Agent and the Lenders under this agreement are cumulative and in addition to and
not in substitution for any rights or remedies provided by law. Any single or
partial exercise by the Administrative Agent or any Lender of any right or
remedy for a default or breach of any term, covenant or condition in this
agreement does not waive, alter, affect or prejudice any other right or remedy
to which the Administrative Agent or such Lender may be lawfully entitled for
the same default or breach. Any waiver by the Administrative Agent with the
approval of the Majority Lenders or all of the Lenders in accordance with
Section 14.14 of the strict observance, performance or compliance with any term,
covenant or condition of this agreement is not a waiver of any subsequent
default and any indulgence by the Lenders with respect to any failure to
strictly observe, perform or comply with any term, covenant or condition of this
agreement is not a waiver of the entire term, covenant or condition or any
subsequent default. No failure or delay by the Administrative Agent or any
Lender in exercising any right shall operate as a waiver of such right nor shall
any single or partial exercise of any power or right preclude its further
exercise or the exercise of any other power or right.
13.4
Set-Off

In addition to any rights now or hereafter granted under applicable law, and not
by way of limitation of any such rights, each Finance Party is authorized, on
and after the Enforcement Date without notice to the Borrower or to any other
Person, any such notice being expressly waived by the Borrower, to set‑off,
appropriate and apply any and all deposits, matured or unmatured, general or
special, and any other indebtedness at any time held by or owing by a Finance
Party to or for the credit of or the account of the Borrower against and on
account of the obligations and liabilities of the Borrower which are due and
payable to such Finance Party under the Finance Documents.
ARTICLE 14
THE ADMINISTRATIVE AGENT; EACH CO-COLLATERAL AGENT
14.1
Appointment and Authorization of Administrative Agent and Each Co-Collateral
Agent

(a)
Each Finance Party hereby appoints and authorizes, and hereby agrees that it
will require any assignee of any of its interests in the Credit Documents (other
than the holder of a participation in its interests herein or therein) to
appoint and authorize the Administrative Agent to take such actions as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent by such Finance Party by the terms hereof,
together with such powers as


 
64
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

are reasonably incidental thereto. Neither the Administrative Agent nor any of
its directors, officers, employees or agents shall be liable to any of the
Finance Parties for any action taken or omitted to be taken by it or them
hereunder or thereunder or in connection herewith or therewith, except for its
own gross negligence or wilful misconduct and each Finance Party hereby
acknowledges that the Administrative Agent is entering into the provisions of
this Section 14.1 on its own behalf and as agent and trustee for its directors,
officers, employees and agents.
(b)
Each Finance Party hereby appoints and authorizes, and hereby agrees that it
will require any assignee of any of its interests in the Credit Documents (other
than the holder of a participation in its interests herein or therein) to
appoint and authorize each Co-Collateral Agent to take such actions as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to such Co-Collateral Agent by such Finance Party by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither any
Co-Collateral Agent nor any of its directors, officers, employees or agents
shall be liable to any of the Finance Parties for any action taken or omitted to
be taken by it or them hereunder or thereunder or in connection herewith or
therewith, except for its own gross negligence or wilful misconduct and each
Finance Party hereby acknowledges that each Co-Collateral Agent is entering into
the provisions of this Section 14.1 on its own behalf and as agent and trustee
for its directors, officers, employees and agents.

14.2
Interest Holders

The Administrative Agent and each Co-Collateral Agent may treat each Lender set
forth in Schedule A hereto or the person designated in the last notice delivered
to it under Section 15.5 as the holder of all of the interests of such Lender
under the Credit Documents.
14.3
Consultation with Counsel

The Administrative Agent and each Co-Collateral Agent may consult with legal
counsel selected by it as counsel for the Administrative Agent or such
Co-Collateral Agent and shall not be liable for any action taken or not taken or
suffered by it in good faith and in accordance with the advice and opinion of
such counsel.
14.4
Documents

Neither the Administrative Agent nor any Co-Collateral Agent shall be under any
duty to the Finance Parties to examine, enquire into or pass upon the validity,
effectiveness or genuineness of the Credit Documents or any instrument, document
or communication furnished pursuant to or in connection with the Credit
Documents and the Administrative Agent and each Co-Collateral Agent shall, as
regards the Finance Parties, be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.
14.5
Administrative Agent and Each Co-Collateral Agent as Finance Party; Bank Product
Providers and Qualified Rick Management Lenders

With respect to those portions of a particular Credit Facility made available by
it, the Administrative Agent and each Co-Collateral Agent shall have the same
rights and powers under the Credit Documents as any other Finance Party and may
exercise the same as though it were not the Administrative Agent or a
Co-Collateral Agent. The Administrative Agent and each Co-Collateral Agent and
each of their respective Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower and its Affiliates
and persons doing business with the Borrower and/or any of its Affiliates as if
it were not the Administrative Agent or such Co-Collateral Agent and without any
obligation to account to the Finance Parties therefor.
It is understood and agreed that the rights and benefits of each Bank Product
Provider and Qualified Risk Management Lender under the Credit Documents consist
exclusively of such Bank Product Provider or Qualified Risk Management Lender
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Administrative Agent and the right to share in payments
and collections out of the Security as more fully set forth herein. In addition,
each Bank Product Provider and Qualified Risk Management Lender, by virtue of
entering into or being a party to a Bank Product Agreement or Qualified Risk
Management Agreement, shall be automatically deemed to have agreed that
Administrative Agent and each Co-Collateral Agent shall have the right, but
shall have no obligation, to establish, maintain, relax, or release reserves in
respect of the Finance

 
65
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Obligations arising under Bank Product Agreements or Qualified Risk Management
Agreements and that if reserves are established there is no obligation to any
Bank Product Provider or Qualified Risk Management Lender in its capacity as
such to determine or insure whether the amount of any such reserve is
appropriate or not. Except as expressly set forth in Sections 14.14(c) and (f),
no Bank Product Agreement or Qualified Risk Management Agreement that obtains
the benefits of Section 14.24, any Guarantee or any Security by virtue of the
provisions hereof or of any Guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document other than in its capacity as a
Lender or Co-Collateral Agent and, in such case, only to the extent expressly
provided in the Credit Documents.
14.6
Responsibility of Administrative Agent and Each Co-Collateral Agent

The duties and obligations of the Administrative Agent and each Co-Collateral
Agent to the Finance Parties under the Credit Documents are only those expressly
set forth herein. Neither the Administrative Agent nor any Co-Collateral Agent
shall have any duty to the Finance Parties to investigate whether a Default or
an Event of Default has occurred. The Administrative Agent and each
Co-Collateral Agent shall, as regards the Lenders, be entitled to assume that no
Default or Event of Default has occurred and is continuing unless the
Administrative Agent or such Co-Collateral Agent has actual knowledge or has
been notified by the Borrower of such fact or has been notified by a Finance
Party that such Finance Party considers that a Default or Event of Default has
occurred and is continuing, such notification to specify in detail the nature
thereof.
14.7
Action by Administrative Agent or a Co-Collateral Agent

The Administrative Agent and each Co-Collateral Agent shall be entitled to use
its discretion with respect to exercising or refraining from exercising any
rights which may be vested in it on behalf of the Finance Parties by and under
this agreement; provided, however, that the Administrative Agent shall not
exercise any rights under Section 13.1 or under the Guarantee or the Security
Documents or expressed to be on behalf of or with the approval of the Majority
Lenders or any Co-Collateral Agent without the request, consent or instructions
of the Majority Lenders or a Co-Collateral Agent. Furthermore, any rights of the
Administrative Agent expressed to be on behalf of or with the approval of the
Majority Lenders or any Co-Collateral Agent shall be exercised by the
Administrative Agent upon the request or instructions of the Majority Lenders or
a Co-Collateral Agent. Neither the Administrative Agent nor any Co-Collateral
Agent shall incur any liability to the Finance Parties under or in respect of
any of the Credit Documents with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment or which may seem to it to
be necessary or desirable in the circumstances, except for its gross negligence
or wilful misconduct. The Administrative Agent and each Co-Collateral Agent
shall in all cases be fully protected in acting or refraining from acting under
any of the Credit Documents in accordance with the instructions of the Majority
Lenders or any Co-Collateral Agent and any action taken or failure to act
pursuant to such instructions shall be binding on all Finance Parties. In
respect of any notice by or action taken by the Administrative Agent or any
Co-Collateral Agent hereunder, the Borrower shall at no time be obliged to
enquire as to the right or authority of the Administrative Agent or such
Co-Collateral Agent to so notify or act.
14.8
Notice of Events of Default

In the event that the Administrative Agent shall acquire actual knowledge or
shall have been notified of any Default or Event of Default, the Administrative
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under Section 13.1 of this agreement and under the other Credit
Documents as the Majority Lenders or any Co-Collateral Agent shall request in
writing and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Majority Lenders and
each Co-Collateral Agent shall fail for five Banking Days after receipt of the
notice of any Default or Event of Default to request the Administrative Agent to
take such action or to assert such rights under any of the Credit Documents in
respect of such Default or Event of Default, the Administrative Agent may, but
shall not be required to, and subject to subsequent specific instructions from
the Majority Lenders or any Co-Collateral Agent, take such action or assert such
rights (other than rights under Section 13.1 of this agreement or under the
other Credit Documents and other than giving an express waiver of any Default or
any Event of Default) as it deems in its discretion to be advisable for the
protection of the Lenders except that, if the Majority Lenders or any
Co-Collateral Agent have instructed the Administrative Agent not to take such
action or assert such rights, in no event shall the Administrative Agent act
contrary to such instructions unless required by law to do so.

 
66
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

14.9
Responsibility Disclaimed

Neither the Administrative Agent nor any Co-Collateral Agent shall be under any
liability or responsibility whatsoever as agent hereunder:
(a)
to the Borrower or any other Person as a consequence of any failure or delay in
the performance by, or any breach by, any Finance Party or Finance Parties of
any of its or their obligations under any of the Credit Documents;

(b)
to any Finance Party or Finance Parties as a consequence of any failure or delay
in performance by, or any breach by, any Obligor of any of its obligations under
any of the Credit Documents; or

(c)
to any Finance Party or Finance Parties for any statements, representations or
warranties in any of the Credit Documents or in any other documents contemplated
hereby or thereby or in any other information provided pursuant to any of the
Credit Documents or any other documents contemplated thereby or for the
validity, effectiveness, enforceability or sufficiency of any of the Credit
Documents or any other document contemplated hereby or thereby.

14.10
Indemnification

The Finance Parties agree to indemnify the Administrative Agent and each
Co-Collateral Agent (to the extent not reimbursed by the Borrower) in their
respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent or such Co-Collateral
Agent in any way relating to or arising out of any of the Credit Documents or
any other document contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or such Co-Collateral Agent under any of the Credit
Documents or any document contemplated hereby or thereby, except that no Finance
Party shall be liable to the Administrative Agent or any Co-Collateral Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or wilful misconduct of the Administrative Agent or such
Co-Collateral Agent.
14.11
Credit Decision

Each Lender represents and warrants to the Administrative Agent and each
Co-Collateral Agent that:
(a)
in making its decision to enter into this agreement and to make its Pro Rata
Share of a Credit Facility available to the Borrower, it is independently taking
whatever steps it considers necessary to evaluate the financial condition and
affairs of the Obligors and that it has made an independent credit judgment
without reliance upon any information furnished by the Administrative Agent; and

(b)
so long as any portion of a Credit Facility is being utilized by the Borrower,
it will continue to make its own independent evaluation of the financial
condition and affairs of the Obligors.

14.12
Successor Administrative Agent and Co-Collateral Agent

(a)
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may, with the prior written consent of
the Borrower (which consent shall not be required for so long as a Default has
occurred and is continuing), resign at any time by giving 30 days written notice
thereof to the Borrower and the Lenders. Upon any such resignation, the Majority
Lenders, with the prior written consent of the Borrower (which consent shall not
be required (x) if the successor Administrative Agent is an Affiliate or
Subsidiary of the Administrative Agent on the date hereof or (y) for so long as
a Default has occurred and is continuing), shall have the right to appoint a
successor Administrative Agent who shall be one of the Lenders unless none of
the Lenders wishes to accept such appointment. If no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment by
the time of such resignation, then the retiring Administrative Agent may, on
behalf of the Finance Parties and with the prior written consent of the Borrower
(which consent shall not be required for so long as an Event of Default has
occurred and is continuing), appoint a successor Administrative Agent which
shall be a bank which has combined capital and reserves in excess of
CDN$250,000,000. Upon the acceptance of


 
67
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Administrative Agent (in its capacity as Administrative Agent but not
in its capacity as a Finance Party) and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder (in its capacity as
Administrative Agent but not in its capacity as a Finance Party). After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, provisions of this Article 14 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.
(b)
Any Co-Collateral Agent may, with the prior written consent of the Borrower
(which consent shall not be required for so long as a Default has occurred and
is continuing), resign at any time by giving 30 days written notice thereof to
the Borrower and the Lenders. Upon any such resignation, the Majority Lenders,
with the prior written consent of the Borrower (which consent shall not be
required (x) if the successor Administrative Agent is an Affiliate or Subsidiary
of the Co-Collateral Agent on the date hereof or (y) for so long as a Default
has occurred and is continuing), shall have the right, but not the obligation,
to appoint a successor Co-Collateral Agent who shall be one of the Lenders.
There shall be no obligation for a successor Co-Collateral Agent to be appointed
upon the resignation of a Co-Collateral Agent. Upon the acceptance of any
appointment as Co-Collateral Agent hereunder by any successor Co-Collateral
Agent, such successor Co-Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Co-Collateral Agent (in its capacity as Co-Collateral Agent but not in
its capacity as a Finance Party) and the retiring Co-Collateral Agent shall be
discharged from its duties and obligations hereunder (in its capacity as
Co-Collateral Agent but not in its capacity as a Finance Party). After any
retiring Co-Collateral Agent resignation hereunder as the Co-Collateral Agent,
provisions of this Article 14 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Co-Collateral Agent.

14.13
Delegation by Administrative Agent or Any Co-Collateral Agent

The Administrative Agent or any Co-Collateral Agent shall have the right to
delegate any of its duties or obligations hereunder as Administrative Agent or
Co-Collateral Agent to any Affiliate of the Administrative Agent or such
Co-Collateral Agent so long as the Administrative Agent or such Co-Collateral
Agent shall not thereby be relieved of such duties or obligations.
14.14
Waivers and Amendments

(a)
Subject to Section 14.14(b) and (c), any term, covenant or condition of any of
the Credit Documents may only be amended with the prior consent of the Borrower
and the Majority Lenders or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
Majority Lenders and in any such event the failure to observe, perform or
discharge any such covenant, condition or obligation, so amended or waived
(whether such amendment is executed or such consent or waiver is given before or
after such failure), shall not be construed as a breach of such covenant,
condition or obligation or as a Default or Event of Default.

(b)
Notwithstanding Section 14.14(a), without the prior written consent of each
Lender, no such amendment or waiver shall directly:

(i)
increase the amount of the Credit Facility or the amount of the Individual
Commitment of any Lender with respect to the Credit Facility;

(ii)
extend the Maturity Date;

(iii)
extend the time for the payment of interest on Loans, forgive any portion of
principal thereof, reduce the stated rate of interest thereon or amend the
requirement of pro rata application of all amounts received by the
Administrative Agent in respect of the Credit Facility;


 
68
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

(iv)
reduce the stated amount or postpone the date for payment of any fees or other
amount to be paid pursuant to Article 7 or Article 8 of this agreement;

(v)
permit any subordination of any of the Secured Obligations;

(vi)
except as otherwise permitted pursuant to Section 14.20, release or discharge
any Guarantee or any Security Documents, in whole or in part.

(vii)
change the percentage of the Lenders’ requirement to constitute the Majority
Lenders or otherwise amend the definition of Majority Lenders;

(viii)
amend or alter the terms of Section 13.4, Section 14.14 Section 14.16, Section
14.21 or Section 14.24;

(ix)
amend the definitions of “Borrowing Base”, “Eligible Gold”, “Eligible Silver”,
or any of the defined terms used therein;

(x)
amend the definitions of “Qualified Risk Management Agreements”, “Enforcement
Date”, “Exposure”, “Finance Document”, “Finance Party”, “Qualified Affiliate”,
“Qualified Risk Management Lender”, “Risk Management Agreement” or “Secured
Obligations”.

(c)
Notwithstanding Section 14.14(a), but subject to Section 14.14(f), without the
prior written consent of each Qualified Risk Management Lender, no such
amendment or waiver shall directly:

(i)
permit any subordination of any of the Secured Obligations;

(ii)
except as otherwise permitted pursuant to Section 14.20, release or discharge
any Guarantee or the Security Documents, in whole or in part;

(iii)
amend or alter the terms of Section 14.14, Section 14.16, Section 14.21 or
Section 14.24; or

(iv)
amend the definitions of “Enforcement Date”, “Exposure”, “Finance Document”,
“Finance Party”, “Qualified Affiliate”, “Qualified Risk Management Agreements”,
“Qualified Risk Management Lender”, “Risk Management Agreement” or “Secured
Obligations” or any constituent definitions therein.

(d)
No amendment to or waiver of any provision hereof to the extent it affects the
rights or obligations of the Administrative Agent or any Co-Collateral Agent
shall be effective without the prior written consent of the Administrative Agent
or such Co-Collateral Agent.

(e)
Without the prior written consent of each Issuing Lender, no amendment to or
waiver of Article 14 or any other provision hereof to the extent it affects the
rights or obligations of such Issuing Lender shall be effective.

(f)
A Qualified Risk Management Lender that is no longer a Lender or an Affiliate of
a Lender shall not be entitled to vote on, consent to, waive or veto any of the
matters set forth in Section 14.14(c) unless specifically set forth  in this
Section 14.14(f) or unless  such former Lender ceased to be a Lender on account
of a request of the Borrower pursuant to Section 8.3. Notwithstanding any other
provisions of this agreement, the Secured Obligations of  each Qualified Risk
Management Lender (including, for certainty, each Qualified Risk Management
Lender that is no longer a Lender or an Affiliate of a Lender) shall at all
times rank pari passu with the Secured Obligations of each other Finance Party
and the Secured Obligations of the Finance Parties (including, for certainty,
any Qualified Risk Management Lender that is no longer a Lender or an Affiliate
of a Lender) shall be paid pro rata in accordance with their relative Exposures
that are then due and payable, in each case regardless of any amendments made to
this agreement after the date hereof. Notwithstanding any other provisions of
this agreement, no amendment shall be made to this Section 14.14(f) without the
written consent of each Qualified Risk Management Lender that is no longer a
Lender or an Affiliate of a Lender and each other Finance Party.

14.15
Determination by Administrative Agent Conclusive and Binding


 
69
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Any determination to be made by the Administrative Agent on behalf of or with
the approval of the Lenders, the Majority Lenders or any Co-Collateral Agent
under this agreement shall be made by the Administrative Agent in good faith
and, if so made, shall be binding on all parties, absent manifest error. The
Obligors are entitled to assume that any action taken by the Administrative
Agent under or in connection with any Credit Document has been appropriately
authorized by the Lenders, the Majority Lenders or any Co-Collateral Agent, as
the case may be, pursuant to the terms hereof.
14.16
Adjustments among Lenders after Acceleration

(a)
The Lenders agree that, at any time after all Indebtedness of the Borrower to
the Lenders pursuant hereto has become immediately due and payable pursuant to
Section 13.1 or after the cancellation or termination of the Credit Facility,
they will at any time or from time to time upon the request of any Lender
through the Administrative Agent purchase portions of the availments made
available by the other Lenders which remain outstanding, and make any other
adjustments which may be necessary or appropriate, in order that the amounts of
the availments made available by the respective Lenders which remain
outstanding, as adjusted pursuant to this Section 14.16, will be in the same
proportions as their respective Pro Rata Shares thereof with respect to the
Credit Facility immediately prior to such acceleration, cancellation or
termination.

(b)
The Finance Parties agree that, at any time after all Indebtedness of the
Borrower to the Lenders pursuant hereto has become immediately due and payable
pursuant to Section 13.1 or after the cancellation or termination of the Credit
Facility, the amount of any repayment made by the Borrower under this agreement,
and the amount of any proceeds of the exercise of any rights or remedies of the
Finance Parties under the Finance Documents, which are to be applied against
amounts owing hereunder or thereunder as principal and/or other indebtedness
then due and payable under any Finance Document, will be so applied in a manner
such that to the extent possible, (i) the Exposure of each of the Finance
Parties, after giving effect to such application, will be pro rata in accordance
with the Finance Parties’ relative Exposures that are then due and payable and
(ii) the amount of credit outstanding under the Credit Facility which is owing
to each Lender, after giving effect to such application, will be pro rata in
accordance with the Lenders’ Pro Rata Shares immediately prior to such
acceleration, cancellation or termination.

(c)
For greater certainty, each Finance Party acknowledges and agrees that without
limiting the generality of Section 14.16(b), such provision will have
application if and whenever any Finance Party shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off,
compensation, or otherwise), other than the excess portion of the
proportionately greater payment referred to in Section 14.17.

(d)
The Borrower agrees to be bound by and to do all things necessary or appropriate
to give effect to any and all purchases and other adjustments made by and
between the Finance Parties pursuant to this Section 14.16.

14.17
Redistribution of Payment

If a Finance Party shall receive payment, at any time after all Indebtedness of
the Borrower to the Lenders pursuant hereto has become immediately due and
payable pursuant to Section 13.1 or after the cancellation or termination of the
Credit Facility, of a portion of the aggregate amount of Secured Obligations
then due and payable by an Obligor to the Finance Party (whether by set-off,
repayment, the proceeds of the exercise of any rights or remedies of the Finance
Parties under the Finance Documents or otherwise) which is greater than the
proportion received by any other Finance Party in respect of the aggregate
amount of Secured Obligations then due and payable to it (having regard to the
respective Exposures of the Finance Parties that are then due and payable), the
Finance Party receiving such proportionately greater payment shall purchase a
participation (which shall be deemed to have been done simultaneously with
receipt of such payment) in that portion of the aggregate outstanding Secured
Obligations due and payable to the other Finance Party or Finance Parties so
that the respective receipts shall be pro rata to their respective participation
in the Secured Obligations that are then due and payable; provided, however,
that if all or part of such proportionately greater payment received by such
purchasing Finance Party shall

 
70
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

be recovered from the Borrower, such purchase shall be rescinded and the
purchase price paid for such participation shall be returned by such selling
Finance Party or Finance Parties to the extent of such recovery, but without
interest.
14.18
Distribution of Notices

Except as otherwise expressly provided herein, promptly after receipt by the
Administrative Agent of any notice or other document which is delivered to the
Administrative Agent hereunder on behalf of the Lenders, the Administrative
Agent shall provide a copy of such notice or other document to each of the
Lenders; provided, however, that a copy of any such notice delivered at any time
during the continuance of an Event of Default shall be delivered by the
Administrative Agent to each of the Finance Parties.
14.19
Other Security Not Permitted

None of the Finance Parties shall be entitled to enjoy any Lien with respect to
any of the Secured Assets other than the Security.
14.20
Discharge of Security

To the extent a sale or other disposition of the Secured Assets is permitted
pursuant to the provisions hereof, the Lenders hereby authorize the
Administrative Agent, at the cost and expense of the Borrower, to execute such
discharges and other instruments which are necessary for the purposes of
releasing and discharging the Security therein or for the purposes of recording
the provisions or effect thereof in any office where the Security Documents may
be registered or recorded or for the purpose of more fully and effectively
carrying out the provisions of this Section 14.20.
14.21
Determination of Exposures

Concurrent with any request for any approval or instructions of the Majority
Lenders and prior to any distribution of Cash Proceeds of Realization to the
Finance Parties, the Administrative Agent shall request each Finance Party to
provide to the Administrative Agent a written calculation of such Finance
Party’s Exposure, each such calculation to be certified true and correct by the
Finance Party providing same. Each Finance Party shall so provide such
calculation within two Banking Days following the request of the Administrative
Agent. Any such calculation provided by a particular Finance Party shall, absent
manifest error, constitute prima facie evidence of such Finance Party’s Exposure
at such time. With respect to each determination of the Exposure of the Finance
Parties, the Administrative Agent shall promptly notify the Finance Parties. For
the purposes of determining a particular Finance Party’s Exposure:
(a)
the Exposure of a Finance Party under any Credit Documents shall be the
aggregate amount (expressed in United States dollars) owing to such Finance
Party thereunder on such date;

(b)
the Exposure of a Qualified Risk Management Lender in respect of Qualified Risk
Management Agreements shall be measured as the net exposure of such Qualified
Risk Management Lender under all Qualified Risk Management Agreements less the
aggregate exposure of the Borrower thereunder; the exposure of party to a
Qualified Risk Management Agreement shall be, in the case of a Qualified Risk
Management Agreement which has not been terminated as of such date, the total
amount which would be owing to such party by the other party under such
Qualified Risk Management Agreement in the event of the early termination as of
such date of such Qualified Risk Management Agreement as a result of the
occurrence of a default, event of default or termination event (however
specified or designated) with respect to such party thereunder or, in the case
of a Qualified Risk Management Agreement which has been terminated as of such
date, the total amount which is owing to such party by the other party under
such Qualified Risk Management Agreement, in each case expressed in United
States dollars; and

(c)
any amount of Secured Obligations of any Obligor denominated in Canadian dollars
shall be expressed as the U.S. Dollar Equivalent thereof.

14.22
Decision to Enforce Security

Upon the Security becoming enforceable in accordance with its terms, the
Administrative Agent shall promptly so notify each of the Finance Parties. The
Administrative Agent or any Qualified Risk Management

 
71
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Lender may thereafter provide the Administrative Agent with a written request to
enforce the Security. Forthwith after the receipt of such a request, the
Administrative Agent shall seek the instructions of the Majority Lenders and
Co-Collateral Agents as to whether the Security should be enforced and the
manner in which the Security should be enforced. In seeking such instructions,
the Administrative Agent shall submit a specific proposal to the Finance
Parties. From time to time, the Administrative Agent or any Qualified Risk
Management Lender may submit a proposal to the Administrative Agent as to the
manner in which the Security should be enforced and the Administrative Agent
shall submit any such proposal to the Finance Parties for approval of the
Majority Lenders and each Co-Collateral Agent. The Administrative Agent shall
promptly notify the Finance Parties of all instructions and approvals of the
Majority Lenders and each Co-Collateral Agent. If the Majority Lenders or any
Co-Collateral Agent instructs the Administrative Agent to enforce the Security,
each of the Finance Parties agree to accelerate the Secured Obligations owed to
it to the extent permitted under the relevant Finance Document and in accordance
with the relevant Finance Document. Anything to the contrary contained herein
notwithstanding, the Administrative Agent shall not enforce its Liens on any
real property collateral (including mining claims) or fixtures without the
written approval of each Co-Collateral Agent.
14.23
Enforcement

The Administrative Agent reserves the sole right to enforce, or otherwise deal
with, the Security and to deal with the Obligors in connection therewith;
provided, however, that the Administrative Agent shall so enforce, or otherwise
deal with, the Security as the Majority Lenders or any Co-Collateral Agent shall
instruct.
14.24
Application of Cash Proceeds of Realization

(a)
All Proceeds of Realization not in the form of cash shall be forthwith delivered
to the Administrative Agent and disposed of, or realized upon, by the
Administrative Agent in such manner as the Majority Lenders and each
Co-Collateral Agent may approve so as to produce Cash Proceeds of Realization.

(b)
Subject to the claims, if any, of secured creditors of the Obligors whose
security ranks in priority to the Security, all Cash Proceeds of Realization
shall be applied and distributed, and the claims of the Finance Parties shall be
deemed to have the relative priorities which would result in the Cash Proceeds
of Realization being applied and distributed, as follows:

(i)
firstly, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent (including, without limitation, all legal fees and
disbursements) in the exercise of all or any of the powers granted to it
hereunder or under the Security Documents and Guarantees and in payment of all
of the remuneration of any Receiver and all costs and expenses properly incurred
by such Receiver (including, without limitation, all legal fees and
disbursements) in the exercise of all or any powers granted to it under the
Security Documents;

(ii)
secondly, to the payment of the Secured Obligations of the Obligors (including
holding as cash collateral to be applied against Secured Obligations of the
Borrower which have not then matured) to the Finance Parties pro rata in
accordance with their relative Exposures; and

(iii)
the balance, if any, in accordance with Applicable Law.

14.25
Survival

The provisions of Article 8, Article 10, Article 11, Article 13 and Article 14
(and all other provisions of this agreement which are necessary to give effect
to each of the provisions of such Articles), the Guarantee and the Security
Documents shall survive repayment in full of all credit outstanding under the
Credit Facility and the termination of the Individual Commitments of the Lenders
hereunder for the benefit of the Finance Parties until the Secured Obligations
Termination Date. All references in the Articles set out above (and all other
provisions of this agreement which are necessary to give effect to each of the
provisions of such Articles), the Guarantee and the Security Documents to
“Lenders” and “Lender”, as the case may be, shall, after the repayment in full
of all credit outstanding under the Credit Facility and the termination of the
Individual Commitments of the Lenders hereunder, be references to the “Finance
Parties” and “Finance Party”, as the case may be, mutatis mutandis.

 
72
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE 15
MISCELLANEOUS
15.1
Notices

All notices and other communications provided for herein shall be in writing and
shall be personally delivered to an officer or other responsible employee of the
addressee or sent by telefacsimile, charges prepaid, at or to the applicable
addresses or telefacsimile numbers, as the case may be, set out opposite the
parties’ name on the signature page hereof or at or to such other address or
addresses, telefacsimile number or numbers as any party hereto may from time to
time designate to the other parties in such manner. Any communication which is
personally delivered as aforesaid shall be deemed to have been validly and
effectively given on the date of such delivery if such date is a Banking Day and
such delivery received before 12:00 p.m. (Reno, Nevada time); otherwise, it
shall be deemed to have been validly and effectively given on the Banking Day
next following such date of delivery. Any communication which is transmitted by
telefacsimile as aforesaid shall be deemed to have been validly and effectively
given on the date of transmission if such date is a Banking Day and such
transmission was received before 12:00 p.m. (Reno, Nevada time); otherwise, it
shall be deemed to have been validly and effectively given on the Banking Day
next following such date of transmission.
15.2
Severability

Any provision hereof which is prohibited or unenforceable shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
15.3
Counterparts

This agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument.
15.4
Successors and Assigns

This agreement shall enure to the benefit of and shall be binding upon the
parties hereto and their respective successors and permitted assigns.
15.5
Assignment

(a)
Neither the Credit Documents nor the benefit thereof may be assigned by any
Obligor and any assignment in contravention of the foregoing shall be null and
void.

(b)
A Lender may at any time sell to one or more other persons (“Participants”)
participating interests in any credit outstanding hereunder, any commitment of
such Lender hereunder or any other interest of the Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this agreement to the Borrower shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof and the Borrower shall continue to be obligated to such Lender in
connection with such Lender’s rights under this agreement. The Borrower agrees
that if amounts outstanding under this agreement are due and unpaid, or shall
have been declared to be or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this agreement to the same extent as if the amount of its participating interest
were owing directly to it as the relevant Lender under this agreement. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Article 8 with respect to its participation hereunder and for the purposes of
Article 8 such Participant shall be deemed to be a Lender to the extent of such
participation, provided, that such Participant shall have complied with
obligations of a Lender provided in Article 8 and that no Participant shall be
entitled to receive any greater amount pursuant to such Article than the
relevant Lender would have been entitled to receive in respect of the amount of
the participation transferred by the relevant Lender to such Participant had no
such transfer occurred.

(c)
With the prior written consent of, (x) the Issuing Lender, (y) the
Administrative Agent and (z) at any time that no Default has occurred and is
continuing, the Borrower, a Lender may at any time


 
73
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

sell all or any part of its rights and obligations under the Credit Documents to
one or more Persons (“Purchasing Lenders”). For certainty, no consent shall be
required for (x) any sale by a Lender to another Lender or by a Lender to any of
its affiliates or (y) any pledge by a Lender to the central bank of any nation
with a credit rating of at least A3 (Moody’s) or A- (S&P) or a commercial bank
having a credit rating of at least A3 (Moody’s) or A- (S&P) of such Lender’s
interest hereunder. Upon such sale, the relevant Lender shall, to the extent of
such sale, be released from its obligations under the Credit Documents and each
of the Purchasing Lenders shall become a party to the Credit Documents to the
extent of the interest so purchased. Any such assignment by a Lender shall not
be effective unless and until such Lender has paid to the Administrative Agent
an assignment fee in the amount of $3,500 for each Purchasing Lender, unless and
until the Purchasing Lender has executed an instrument substantially in the form
of Schedule C hereto whereby the Purchasing Lender has agreed to be bound by the
terms of the Credit Documents as a Lender and has agreed to specific Individual
Commitments with respect to the Credit Facility and a specific address and
telefacsimile number for the purpose of notices as provided in Section 15.1 and
unless and until the requisite consents to such assignment have been obtained,
unless and until a copy of a fully executed copy of such instrument has been
delivered to each of the Administrative Agent and the Borrower. Upon any such
assignment becoming effective, Schedule A hereto shall be deemed to be amended
to include the Purchasing Lender as a Lender with the specific Individual
Commitment, address and telefacsimile number as aforesaid and the Individual
Commitment of the Lender making such assignment shall be deemed to be reduced by
the amount of the Individual Commitment of the Purchasing Lender with respect to
the Credit Facility.
(d)
The Borrower authorizes the Administrative Agent and the Lenders to disclose to
any Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee or any professional advisor of any Transferee or prospective
Transferee and authorizes each of the Lenders to disclose to any other Lender
any and all financial information in their possession concerning the Borrower
which has been delivered to them by or on behalf of the Borrower pursuant to
this agreement or which has been delivered to them by or on behalf of the
Borrower in connection with their credit evaluation of the Obligors prior to
becoming a party to this agreement, so long as any such Transferee agrees not to
disclose any confidential, non-public information to any person other than its
non‑brokerage affiliates, employees, accountants or legal counsel, unless
required by law and authorizes each of the Lenders to disclose to any other
Lender and to any Person where disclosure is required by law, regulation, legal
process or regulatory authority (for certainty under any circumstance and not
solely in connection with assignment of rights). Each Lender shall advise the
Borrower, upon request, of the identity of the Participants to whom it has sold
participating interests and the nature and extent of the interests sold unless
prohibited by Applicable Law.

15.6
Entire Agreement

This agreement and the agreements referred to herein and delivered pursuant
hereto (including, without limitation, the Fee Letter) constitute the entire
agreement between the parties hereto and supersede any prior agreements,
undertakings, declarations, representations and understandings, both written and
verbal, in respect of the subject matter hereof.

 
74
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

15.7
Further Assurances

The Borrower shall, and shall cause each other Obligor to, from time to time and
at all times hereafter, upon every reasonable request of the Administrative
Agent, make, do, execute, and deliver or cause to be made, done, executed and
delivered all such further acts, deeds, assurances and things as may be
necessary in the opinion of the Administrative Agent for more effectually
implementing and carrying out the true intent and meaning of the Credit
Documents or any agreement delivered pursuant hereto or thereto and such
additional security, legal opinions, consents, approvals, acknowledgements,
undertakings, non-disturbance agreements, directions and negotiable documents of
title in connection with the property and assets of the Obligors, in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
may from time to time reasonably request, to ensure (i) that all Secured Assets
are subject to a Lien in favour of the Administrative Agent and (ii) the
intended first ranking priority of such Liens.
15.8
Judgment Currency

(a)
If, for the purpose of obtaining or enforcing judgment against the Borrower in
any court in any jurisdiction, it becomes necessary to convert into a particular
currency (such currency being hereinafter in this Section 15.8 referred to as
the “Judgment Currency”) an amount due in another currency (such other currency
being hereinafter in this Section 15.8 referred to as the “Indebtedness
Currency”) under this agreement, the conversion shall be made at the rate of
exchange prevailing on the Banking Day immediately preceding:

(i)
the date of actual payment of the amount due, in the case of any proceeding in
the courts of the Province of Ontario or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date; or

(ii)
the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section 15.8(a)(ii) being hereinafter in this Section 15.8
referred to as the “Judgment Conversion Date”).

(b)
If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 15.8(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay to the appropriate judgment creditor or
creditors such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Indebtedness Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.

(c)
Any amount due from the Borrower under the provisions of Section 15.8(b) shall
be due to the appropriate judgment creditor or creditors as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of this agreement.

(d)
The term “rate of exchange” in this Section 15.8 means the noon spot rate of
exchange for Canadian interbank transactions applied in converting the
Indebtedness Currency into the Judgment Currency published by the Bank of Canada
for the day in question.

15.9
Waivers of Jury Trial

THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY AND FOR
ANY COUNTERCLAIM THEREIN.
15.10
Consultant

The Borrower hereby acknowledges and agrees that the Administrative Agent or any
Co-Collateral Agent shall have the unfettered right to appoint a Consultant to
analyze the operational status of the Hycroft Mine; provided that prior to an
Event of Default that is continuing any such Consultant shall be appointed to
act on behalf

 
75
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

of the Administrative Agent and the Co-Collateral Agents. Borrower shall be
responsible for all reasonable and documented costs and expenses of any
Consultant appointed 1 time in any Fiscal Year; provided that Borrower shall be
responsible for all reasonable and documented costs and expenses of any
Consultants appointed 2 times in any Fiscal Year if Borrower’s EBITDA is less
than $10,000,000 in any Fiscal Quarter in such Fiscal Year; provided further
that Borrower shall be responsible for all costs and expenses of any Consultants
(regardless of how many are appointed in any Fiscal Year) if an Event of Default
has occurred and is continuing.
15.11
USA Patriot Act

Each Lender subject to the Act (as hereinafter defined) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Obligors which
information includes the name and address of each Obligor and other information
that will allow such Lender to identify such Obligor in accordance with the Act.








[The remainder of this page is intentionally left blank.]





 
76
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF the parties hereto have executed and delivered this agreement
on the date first written above.


Allied Nevada Gold Corp.
9790 Gateway Drive, Suite 200
Reno, Nevada
89521
ALLIED NEVADA GOLD CORP.


 
By:
/s/ Stephen M. Jones
 
 
Name: Stephen M. Jones
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
Attention: Chief Financial Officer
Telefax: (775) 358-4458
 
 
 
By:
/s/ Randy Buffington
 
 
Name: Randy Buffington
 
 
Title: President and Chief Executive Officer




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

The Bank of Nova Scotia
Corporate Banking – Loan Syndications
Agency Services
40 King Street West
THE BANK OF NOVA SCOTIA, as Administrative Agent




Scotia Plaza, 62nd Floor
By:
/s/ Ian Stephenson
Toronto, Ontario M5W 2X6
 
Name: Ian Stephenson
 
 
Title: Director
Attention: Director, Head Agency Services
Telefax: (416) 866-3329




 
By:
/s/ Bhiravi Ravichandran
 
 
Name: Bhiravi Ravichandran




 
Title: Associate Director



The Bank of Nova Scotia
Corporate Banking – Global Mining
40 King Street West
THE BANK OF NOVA SCOTIA, as Lender




Scotia Plaza, 62nd Floor
By:
/s/ Ian Stephenson
Toronto, Ontario M5W 2X6
 
Name: Ian Stephenson
 
 
Title: Director
Attention: Managing Director
Telefax: (416) 866-2009




 
By:
/s/ Bhiravi Ravichandran
 
 
Name: Bhiravi Ravichandran






 
Title: Associate Director




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






Attention: Business Finance Division Manager
Telefax:    (310) 453-7413




 
By:
/s/ Thomas Blackman
 
 
Name: Thomas Blackman




 
Title: Director




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE A
LENDERS AND INDIVIDUAL COMMITMENTS


Lenders
Individual Commitments
The Bank of Nova Scotia
$40,000,000
Wells Fargo Bank, National Association
$35,000,000




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE B
COMPLIANCE CERTIFICATE


TO:
THE BANK OF NOVA SCOTIA



I, ____________________, the [senior financial officer] of Allied Nevada Gold
Corp. (the “Borrower”), hereby certify that:
1.
I am the duly appointed [senior financial officer] the Borrower named in the
third amended and restated credit agreement made as of May 8, 2014, as amended
(the “Credit Agreement”) between, inter alia, Allied Nevada Gold Corp., the
Lenders named therein and The Bank of Nova Scotia, as administrative agent for
the Lenders and as such I am providing this Certificate for and on behalf of
Allied Nevada Gold Corp. pursuant to the Credit Agreement.

2.
I am familiar with and have examined the provisions of the Credit Agreement
including, without limitation, those of Article 10, Article 11 and Article 13
therein.

3.
To the best of my knowledge, information and belief and after due inquiry, no
Default has occurred and is continuing.

4.
As at or for the relevant period ending _______________________, the amounts and
financial ratios as contained in Sections 11.1(n), (o), (p), (q), (r) and
11.1(y) of the Credit Agreement are as follows and detailed calculations thereof
are attached hereto:

 
 
Actual Amount or Percentage
Required Amount or Percentage
(a)
Tangible Net Wort
$______
$<*>
(b)
Reserve Tail
_______
≥ 600,000 Gold Equivalent ounces
(c)
Current Ratio
_______
> 1.25:1
(d)
Cash and Cash Equivalents in deposits accounts and securities accounts at Wells
Fargo that are subject to a first priority perfected Lien in favor of the
Administrative Agent
$______
>$10,000,000
(e)
The sum of (i) the amount of credit extensions outstanding under the Credit
Facility plus (ii) $25,000,000
$______
< The amount of the Borrowing Base
(f)
Value of Guarantors
$______
(i)


(ii)
≥ 95% of Adjusted Total Assets


≥ 95% of Adjusted EBITDA

As at or for the relevant period ending ____________, the Borrower’s
consolidated EBITDA was ________________ and the Borrower’s consolidated Total
Assets was _______________________ . The attached calculation worksheet as at
the relevant period ending ________ accurately sets out the information
referenced in this paragraph 4.

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

5.
As at the last date of the most recently completed Fiscal Quarter, the Excluded
Subsidiaries were _____________________.

6.
As at the last date of the most recently completed Fiscal Quarter, EBITDA for
such Fiscal Quarter was $_____________

7.
Attached hereto is a revised and updated Schedule G (Corporate Chart) of the
Credit Agreement.

8.
As at the last date of the most recently completed Fiscal Quarter, the aggregate
outstanding amount of the Purchase Money Indebtedness and Capital Lease
obligations of the Obligors was $_____________. The aggregate amount of the
Secured Obligations outstanding as of the date hereof (including the Security
therefor) is permitted pursuant to the terms and conditions of the High Yield
Indenture. The aggregate amount of the Purchase Money Indebtedness and Capital
Lease obligations of the Obligors outstanding as of the date hereof (including
any collateral therefor) is permitted pursuant to the terms and conditions of
the High Yield Indenture. As of the date hereof, the Borrower is not in
violation of any restrictions on incurrence of Indebtedness or Liens set forth
in the High Yield Indenture.

9.
Unless the context otherwise requires, capitalized terms in the Credit Agreement
which appear herein without definitions shall have the meanings ascribed thereto
in the Credit Agreement.

DATED this _______ day of _____________, 20____.


 






 
(Signature)
 
 
 
(Name - please print)
 
 
 
(Title of Senior Financial Officer)




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1



CALCULATION WORKSHEET
Tangible Net Worth
Actual:
 
Equity as of financial statements dated [ ]
$<*>
 
Less:
 
 
Goodwill, Other Intangible Assets and Accumulated Other Comprehensive Income
$(<*>)
 
Tangible Net Worth
$<*>

Minimum Required:
 
 
$<@>
 
Plus:
 
 
25% of positive Net Income for each Fiscal Quarter after the Fiscal Quarter
ended June 30, 2012
$<*>
 
Minimum Level
$<*>

Compliance    [Yes]/[No]
Reserve Tail
 
 
 
 
 
 
 
 
 
 
 
 

Current Ratio
 
Current Assets
$____________ (A)
 
Current Liabilities
$____________ (B)
 
Current Ratio (Actual)
____________ (A:B)

Minimum Requirement    1.25:1
Compliance    [Yes]/[No]



Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Value of Guarantors
A)
Adjusted Total Assets:
$____________ (A)
B)
Consolidated Value of Borrower’s Total Assets:
$____________ (B)
C)
Minimum requirement:
95% (A ÷ B = C)

A)
Adjusted EBITDA:
$____________ (A)
B)
Consolidated Value of Borrower’s EBITDA:
$____________ (B)
C)
Minimum requirement:
95% (A ÷ B = C)




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE C
FORM OF ASSIGNMENT
Dated __________, 20___
Reference is made to the Third Amended and Restated Credit Agreement made as of
May 8, 2014, as amended (as amended to the date hereof, the “Credit Agreement”)
between, inter alia, Allied Nevada Gold Corp., as borrower, the Lenders named
therein and The Bank of Nova Scotia, as administrative agent for the Lenders (in
that capacity, the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein as therein defined.
_________________ (the “Assignor”) and _________________ (the “Assignee”) agree
as follows:
(a)
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, a ______% interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement as of the Effective
Date (as defined below) (including, without limitation, such percentage interest
in the Assignor’s Individual Commitment with respect to each the Credit Facility
as in effect on the Effective Date, the credit extended by the Assignor under
each the Credit Facility and outstanding on the Effective Date and the
corresponding rights and obligations of the Assignor under all of the Credit
Documents as it relates to each the Credit Facility).

(b)
The Assignor (i) represents and warrants that as of the date hereof its
Individual Commitment with respect to the Credit Facility is $___________
(without giving effect to assignments thereof which have not yet become
effective, including, but not limited to, the assignment contemplated hereby),
and the aggregate outstanding amount of credit extended by it under the Credit
Facility is $___________ (without giving effect to assignments thereof which
have not yet become effective, including, but not limited to, the assignment
contemplated hereby); (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any other instrument or document furnished
pursuant thereto; (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Obligor or the
performance or observance by the Obligors of any of their obligations under the
Credit Documents or any other instrument or document furnished pursuant thereto;
and (v) gives notice to the Administrative Agent and the Borrower of the
assignment to the Assignee hereunder.

(c)
The effective date of this Assignment (the “Effective Date”) shall be the later
of ___________ and the date on which a copy of a fully executed copy of this
Assignment has


Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

been delivered to the Borrower and the Administrative Agent in accordance with
Section 15.5(c) of the Credit Agreement.
(d)
The Assignee hereby agrees to the specific Individual Commitments of
$___________ and to the address and telefacsimile number set out after its name
on the signature page hereof for the purpose of notices as provided in
Section 15.1 of the Credit Agreement.

(e)
As of the Effective Date (i) the Assignee shall, in addition to any rights and
obligations under the Credit Documents held by it immediately prior to the
Effective Date, have the rights and obligations under the Credit Documents that
have been assigned to it pursuant to this Assignment and (ii) the Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Credit Documents.

(f)
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Documents for periods prior to the Effective Date directly
between themselves.

This Assignment shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the laws of Canada applicable therein.








[ASSIGNOR]




 
By:
 
 
 
Title:









[ASSIGNEE]




 
By:
 
 
 
Title:







Address
 




 




 
 
 
Attention:
 
 
Telefax:
 


Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

Acknowledged and agreed to as of this ___________ day of ___________ , 20______.


THE BANK OF NOVA SCOTIA, as Administrative Agent
By:
 
 
Name:
 
Title:

Acknowledged and agreed to as of this _________ day of _____________, 20_____.
THE BANK OF NOVA SCOTIA, as Issuing Lender
By:
 
 
Name:
 
Title:



1 ALLIED NEVADA GOLD CORP.
By:
 
 
Name:
 
Title:
 
 
1 Only required if no Default has occurred and is continuing.








Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE D
FORM OF DRAWDOWN NOTICE


TO:
The Bank of Nova Scotia, as Administrative Agent


Global Wholesale Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Att: Director, Loan Agency Services
Facsimile: (416) 866-5991


RE:
Second Amended and Restated Credit Agreement made as of May 8, 2014 (as amended
to the date hereof, the “Credit Agreement”) between, inter alia, Allied Nevada
Gold Corp. as borrower, the Lenders named therein and The Bank of Nova Scotia,
as administrative agent of the Lenders

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably notifies you that it wishes to draw down under the Credit Facility
on [date of drawdown] as follows:
Availment Option: _____________________________________
Currency & Amount: ___________________________________
If LIBOR Loan, Interest Period: __________________________
If Letter, (a copy being attached hereto):
Type of Letter (financial or performance): ____________________________
Date of Issuance: ______________________________________
Named Beneficiary: ____________________________________
Maturity Date: ________________________________________
Currency & Amount: ___________________________________
Other Terms: _________________________________________
[You are hereby irrevocably authorized and directed to pay the proceeds of the
drawdown to _______________ and this shall be your good and sufficient authority
for so doing.]
No Default has occurred and is continuing or would arise immediately after
giving effect to or as a result of the extension of credit requested hereby.

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

All capitalized terms defined in the Credit Agreement and used herein shall have
the meanings ascribed thereto in the Credit Agreement.
DATED the ______ day of _______________, 20___.








ALLIED NEVADA GOLD CORP.




 
By:
 
 
 
Name:
 
 
Title:




 
2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE E
FORM OF ROLLOVER NOTICE
TO:
The Bank of Nova Scotia, as Agent


Global Wholesale Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Att: Director, Loan Agency Services
Facsimile: (416) 866-5991


RE:
Second Amended and Restated Credit Agreement made as of May 8, 2014 (as amended
to the date hereof, the “Credit Agreement”) between, inter alia, Allied Nevada
Gold Corp. as borrower, the Lenders named therein and The Bank of Nova Scotia,
as administrative agent of the Lenders

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably requests a rollover of outstanding credit under the Credit Facility
on [date of rollover] as follows:
LIBOR Loans


Maturity Date of Maturing LIBOR Loan
______________________
Principal Amount of Maturing LIBOR Loan
$_____________________
Portion Thereof to be Replaced
$_____________________
Interest Period of New LIBOR Loan
_______ months

No Default has occurred and is continuing or would arise immediately after
giving effect to or as a result of the extension of credit requested hereby.
All capitalized terms defined in the Credit Agreement and used herein shall have
the meaning ascribed thereto in the Credit Agreement.
DATED the _________ day of ________________, 20____.








ALLIED NEVADA GOLD CORP.
 
By:
 
 
 
Name:
 
 
Title:




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE F
FORM OF CONVERSION NOTICE


TO:
The Bank of Nova Scotia, as Agent


Global Wholesale Services
2nd Floor, 720 King Street
Toronto, Ontario M5V 2T3
Att: Director, Loan Agency Services
Facsimile: (416) 866-5991


RE:
Second Amended and Restated Credit Agreement made as of May 8, 2014 (as amended
to the date hereof, the “Credit Agreement”) between, inter alia, Allied Nevada
Gold Corp. as borrower, the Lenders named therein and The Bank of Nova Scotia,
as administrative agent of the Lenders

Pursuant to the terms of the Credit Agreement, the undersigned hereby
irrevocably requests a conversion of outstanding credit under the Credit
Facility on [date of conversion] as follows:


Converting From
Converting Into
 
 
LIBOR Loans


Maturity Date of ______
Maturing LIBOR Loan
Principal Amount of $_____________
Maturing LIBOR Loan
Portion Thereof to $_____________
be converted
LIBOR Loans


Principal $_____________
Amount of
New LIBOR Loan


Interest _____ months
Period of
New LIBOR Loan
Base Rate Loans
Base Rate Loan


Principal Amount $_____________
of Base Rate
Loan to be converted


Principal $_____________
Amount of
New Base Rate
Loan
Portion Thereof $_____________
to be converted
 

No Default has occurred and is continuing or would arise immediately after
giving effect to or as a result of the extension of credit requested hereby.

Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




All capitalized terms defined in the Credit Agreement and used herein shall have
the meaning ascribed thereto in the Credit Agreement.
DATED the ________ day of _____________, 20____.








ALLIED NEVADA GOLD CORP.




 
By:
 
 
 
Name:
 
 
Title:




 
2
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE G
CORPORATE STRUCTURE
[a98940341.jpg]



Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE H
SECURITY DOCUMENTS
1.
The Amended and Restated Security Agreement dated as of October 31, 2012, given
by and among the Obligors, each as a grantor, and the Administrative Agent.

2.
The Amended and Restated Stock Pledge Agreement dated as of October 31, 2012 by
and between the Borrower, as pledger, and the Administrative Agent.

3.
The Stock Pledge Agreement dated as of October 31, 2012, by and between Victory
Gold Inc., as pledgor, and the Administrative Agent.

4.
The Amended and Restated Stock Pledge Agreement dated as of October 31, 2012, by
and between Allied VGH Inc., as pledgor, and the Administrative Agent.

5.
The Membership Interest Pledge Agreement dated as of October 31, 2012, by and
between the Borrower, as pledgor, and the Administrative Agent.

6.
The Membership Interest Pledge Agreement dated as of October 31, 2012, by and
between Allied Nevada Gold Holdings LLC, as pledgor, and the Administrative
Agent.

7.
The Membership Interest Pledge Agreement dated as of October 31, 2012, by and
between Allied VGH Inc., as pledgor, and the Administrative Agent.

8.
The Deposit Account Control Agreements dated as of October 31, 2012, by and
between the Borrower, the Administrative Agent and each of Wells Fargo Bank, NA
and Wells Fargo Securities, LLC.

9.
The Deposit Account Control Agreement dated as of October 31, 2012, by and
between Hycroft Resources, the Administrative Agent and Wells Fargo Bank, NA.

10.
The Deed of Trust, Assignment of Rents, Fixture Filing and Security Agreement
dated October 31, 2012 made by Hycroft Resources in favor of the Administrative
Agent.

11.
Omnibus Amendment, Ratification and Reaffirmation Agreement dated as of May 8,
2014 made by each Obligor in favour of the Administrative Agent (Nevada).

12.
Omnibus Amendment, Ratification and Reaffirmation Agreement dated as of May 8,
2014 made by each Obligor in favour of the Administrative Agent (Ontario).


Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE I
QUALIFIED AFFILIATE INSTRUMENT OF ADHESION


TO:
THE BANK OF NOVA SCOTIA, as Administrative Agent
AND TO:
THE OTHER PARTIES TO THE CREDIT AGREEMENT REFERRED TO BELOW



Reference is made to the third amended and restated credit agreement dated as of
May 8, 2014 by and among, inter alia, Allied Nevada Gold Corp., as Borrower, the
Lenders who may from time to time be parties thereto, and The Bank of Nova
Scotia, as Administrative Agent (such credit agreement, as amended, modified,
supplemented, replaced or restated from time to time, being the “Credit
Agreement”. The terms defined therein and not otherwise defined herein being
used herein as therein defined).
WHEREAS the Credit Agreement provides that an Affiliate of a Lender may become a
Qualified Affiliate under the Credit Agreement if it executes this instrument
and delivers it to the Administrative Agent;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the undersigned, the undersigned hereby
represents, warrants and covenants as follows:
1.
By executing this instrument, the undersigned shall, upon execution and delivery
of a Risk Management Agreement, enjoy all benefits accruing to a Qualified Risk
Management Lender pursuant to Article 14 of the Credit Agreement and hereby
covenants and agrees to be bound by the terms and conditions of the Credit
Agreement as a Qualified Affiliate, including all amendments, supplements and
additions thereto, deletions therefrom and restatements thereof, solely as
relates to the terms and conditions set forth in Article 14 of the Credit
Agreement.

2.
The undersigned hereby acknowledges that it has been provided with a copy of the
Credit Agreement.

DATED this ______ day of ____________, ______.
 
[INSERT NAME OF QUALIFIED AFFILIATE]
 
By:
 
 
 
Name:
 
 
 
Title:


Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE J
BORROWING BASE CERTIFICATE
Pursuant to Section 11.1(b)(vi) of the third amended and restated credit
agreement (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”) made as of May 8, 2014 between Allied Nevada Gold Corp., as
borrower, The Bank of Nova Scotia, as administrative agent and the lenders from
time to time party thereto, I, <@>, in my capacity as [insert title of senior
officer] of Allied Nevada Gold Corp. (the “Borrower”), hereby certify that:


1.
I am a duly appointed officer of the Borrower and as such I have the knowledge
of the matters expressed hereafter, and I certify in my capacity as an officer
of the Borrower and not in my personal capacity that the Borrowing Base as of
the last day of <insert month end date> is $<@>, a detailed calculation of which
is set forth in Exhibit 1 hereto.



2.
To the best of my knowledge, information and belief and after due inquiry, no
Default has occurred and is continuing as at the date hereof.



3.
Unless the context otherwise requires, capitalized terms in the Credit Agreement
which appear herein without definitions shall have the meanings ascribed thereto
in the Credit Agreement.

DATED this ____day of ___________, 20____.


 
 
(Signature)
 
(Name - please print)
 
[Insert title of senior officer]
 




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT “1”
BORROWING BASE
 
Factor
Units
 
 
Gold
 
 
 
 
Ounces of recoverable gold on heap leach pads of the Hycroft Mine(1)
 
(oz)
______________
(A)
Inventory gold ounces on carbon (1)
 
(oz)
______________
(B)
Inventory gold ounces in precipitate (1)
 
(oz)
______________
(C)
Inventory gold ounces as precious metals inventory (1)
 
(oz)
______________
(D)
Total recoverable and inventory gold (A+B+C+D)
 
(oz)
______________
(E)
Gross value of recoverable and inventory gold (E×Factor)
Gold Price
(US$)
______________
(F)
Silver
 
 
 
 
Ounces of recoverable silver on heap leach pads (A×Factor)
6.0 times
(oz)
______________
(G)
Gross value of recoverable silver on heap leach pads (G×Factor)
Silver Price
(US$)
______________
(H)
Gold Hedging)
 
 
 
 
Hedged ounces of gold
 
(oz)
______________
(I)
Attributable hedged ounces of gold (lesser of E and I)
 
(oz)
______________
(J)
Weighted average hedged price of attributable ounces
 
(US$/oz)
______________
(K)
Incremental unit value of attributable ounces (K-Gold Price)
 
(US$/oz)
______________
(L)
Incremental value of attributable ounces (J×L)
 
(US$)
______________
(M)
Costs
 
 
 
 
Processing and selling costs for recoverable metal on heap leach pads
((A+B+C+D)×Factor)
US$250/oz
(US$)
______________
(N)
NV net proceeds tax ([F+H-(E×Factor)]×5%)
US$1,100/oz
(US$)
______________
(O)
Total processing and selling costs and NV tax (N+O)
 
(US$)
______________
(P)
Borrowing Base
 
 
 
 
Borrowing Base ([F+H+M-P]×80%)
 
(US$)
______________
(Q)
Negative MTM of derivative obligations that are secured under this agreement
 
(US$)
______________
(R)
Aggregate face value of all of the Borrower’s consolidated non-cash
collateralized Letters other than Letters issued pursuant to the Credit
Agreement and surety bonds for reclamation obligations
 
(US$)
______________
(S)
Amounts owing by Borrower or its Subsidiaries to any mechanic, materialman, or
laborer which are secured by a Lien on the Closing Date
 
(US$)
______________
(T)
Other Reserves
 
(US$)
______________
(U)
Effective Credit Limit ([Q-R-S- T-U] and Credit Limit)
 
(US$)
______________
(V)



1 Determined in accordance with the definitions of “Gross Value of Eligible
Gold” and “Gross Value of Eligible Silver” (as applicable).
2 All supporting documentation and calculations to accompany the borrowing base
certification.



Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE K
EXCLUDED SUBSIDIARIES
1.
Allied Nevada (Cayman) Corp.

2.
Allied Nevada Delaware Holdings Inc.



 


Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE L
REIMBURSEMENT INSTRUMENT


TO:
The Bank of Nova Scotia (the “Issuing Lender”)
RE:
Third Amended and Restated Credit Agreement made as of _______, 2014 (as amended
to the date hereof, the “Credit Agreement”) between, inter alia, Allied Nevada
Gold Corp. as borrower, the Lenders named therein and The Bank of Nova Scotia,
as administrative agent of the Lenders

For good and valuable consideration, undersigned hereby agrees to immediately
reimburse the Issuing Lender the amount of each and any demand or other request
for payment presented to and paid by the Issuing Lender in accordance with each
Letter (as defined in the Credit Agreement) issued by the Issuing Lender on
behalf of the undersigned (even if, under laws applicable to the rights of the
beneficiary of such Letter, a demand or other request for payment is validly
presented after expiry of such Letter).
DATED as of the _______ day of ________________, ______.








[NAME OF SUBSIDIARY]
 
By:
 
 
 
 












 
By:
 
 
 
 




Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE M
LOCATIONS


Johnson Matthey Gold & Silver Refining Inc.
4601 West 2100 South
Salt Lake City, Utah 84121



Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE N
FORM OF LEACH PAD ROLLFORWARD AND NRV REPORT
[See Attached]



Third Amended and Restated Credit Agreement